Name: Council Regulation (EC) NoÃ 1527/2007 of 17Ã December 2007 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  industrial structures and policy;  chemistry
 Date Published: nan

 31.12.2007 EN Official Journal of the European Union L 349/7 COUNCIL REGULATION (EC) No 1527/2007 of 17 December 2007 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend, partially or totally, the autonomous common customs tariff duties for sixty six new products not listed in the Annex to Council Regulation (EC) No 1255/96 (1). (2) Five products which are currently listed in the Annex to Regulation (EC) No 1255/96 should be withdrawn from the list because it is no longer in the Communitys interest to maintain suspension of autonomous common customs tariff duties for those products. (3) In addition, for some products the description needs to be amended in order to take account of technical product developments and economic trends on the market. Those products should be considered as withdrawn from the list and should as a consequence be inserted in it as new products. (4) For ease of comprehension, in view of the large number of amendments coming into force on 1 January 2008, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version which has effect from the same date and in which new and amended entries are indicated with an asterisk. (5) Experience has shown the necessity to provide for an expiry date for the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond this period, if economic reasons are submitted, in accordance with the principles laid down in the Commission Communication of 1998 concerning autonomous tariff suspensions and quotas (2). (6) Regulation (EC) No 1255/96 should therefore be amended accordingly. (7) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point 1.3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Community. (8) Since the validity periods laid down in this Regulation have to take effect from 1 January 2008, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 shall be replaced by the Annex to this Regulation. Article 2 The temporary suspensions of the autonomous duties of the Common customs tariff for the products set out in the Annex shall apply from 1 January 2008. They shall expire on the dates listed in that Annex. Article 3 Suspensions of the autonomous duties of the Common customs tariff for the products with TARIC codes 2903399020, 2932298575, 2933199010, 2933399970, 3920621961 and 3920621963 shall be closed with effect from 1 January 2008. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Council The President J. SILVA (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 729/2007 (OJ L 166, 28.6.2007, p. 4). (2) OJ C 128, 25.4.1998, p. 2. ANNEX CN code TARIC Description Rate of autonomous duty Validity period ex 0302 69 99 ex 0303 79 98 10 10 Sturgeons, fresh, chilled or frozen, for processing (1) (3) 0 % 1.1.2008-31.12.2008 ex 0302 69 99 20 Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, for processing (1) 0 % 1.1.2008-31.12.2008 ex 0302 69 99 ex 0303 79 98 30 20 Red snapper (Lutjanus purpureus), fresh, chilled or frozen, for processing (1) (2) 0 % 1.1.2008-31.12.2008 ex 0302 70 00 ex 0302 70 00 ex 0302 70 00 ex 0302 70 00 ex 0302 70 00 ex 0303 80 90 ex 0303 80 90 ex 0303 80 90 11 31 41 83 89 10 14 19 Hard fish roes, fresh, chilled or frozen 0 % 1.1.2008-31.12.2008 ex 0303 11 00 ex 0303 11 00 ex 0303 19 00 ex 0303 19 00 12 18 12 18 Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (1) 0 % 1.1.2008-31.12.2008 (4)ex 0304 19 39 ex 0304 19 99 ex 0304 29 61 ex 0304 99 99 45 60 10 31 Fillets and meat of dogfish (Squalus acanthias), fresh, chilled or frozen 6 % 1.1.2008-31.12.2008 ex 0305 20 00 ex 0305 20 00 ex 0305 20 00 ex 0305 20 00 ex 0305 20 00 11 18 19 21 30 Hard fish roes, salted or in brine 0 % 1.1.2008-31.12.2008 ex 0306 19 90 ex 0306 29 90 10 10 Krill for processing (1) 0 % 1.1.2008-31.12.2008 ex 0603 90 00 ex 0604 99 90 10 10 Flowers, flower buds, foliage, leaves and other parts of plants, not further prepared than dried, dyed or bleached, for use in the manufacture of pot pourri of subheading 3307 49 00 (1) 0 % 1.1.2008-31.12.2008 ex 0710 21 00 10 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness not exceeding 6 mm, to be used, in their pods, in the manufacture of prepared meals (1) (2) 0 % 1.1.2008-31.12.2008 ex 0710 80 95 50 Bamboo shoots, frozen, not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 0711 59 00 11 Mushrooms, excluding mushrooms of the genera Agaricus, Calocybe, Clitocybe, Lepista, Leucoagaricus, Leucopaxillus, Lyophyllum and Tricholoma, provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsuitable in that state for immediate consumption, for the food-canning industry (1) 0 % 1.1.2008-31.12.2011 ex 0712 32 00 ex 0712 33 00 ex 0712 39 00 10 10 31 Mushrooms, excluding mushrooms of the genus Agaricus, dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (1) (2) 0 % 1.1.2008-31.12.2008 ex 0804 10 00 10 Dates, fresh or dried, not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 0810 40 50 10 Fruit of the species Vaccinium macrocarpon, fresh 0 % 1.1.2008-31.12.2008 ex 0810 90 95 10 Rose-hips, fresh 0 % 1.1.2008-31.12.2008 0811 90 50 0811 90 70 ex 0811 90 95 69 Fruit of the genus Vaccinium, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 1.1.2008-31.12.2008 ex 0811 90 95 20 Boysenberries, frozen, not containing added sugar, not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 0811 90 95 30 Pineapple (Ananas comosus), in pieces, frozen 0 % 1.1.2008-31.12.2008 ex 0811 90 95 40 Rose-hips, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 1.1.2008-31.12.2008 ex 1511 90 19 ex 1511 90 91 ex 1513 11 10 ex 1513 19 30 ex 1513 21 10 ex 1513 29 30 10 10 10 10 10 10 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823 19 10,  mixtures of methyl esters of fatty acids of subheading 3824 90 91,  methyl esters of fatty acids of heading 2915 or 2916,  stearic acid of subheading 3823 11 00 or  goods of heading No 3401 (1) 0 % 1.1.2008-31.12.2008 ex 1515 90 99 92 Vegetable oil, refined, containing by weight 35 % or more but not more than 50 % of arachidonic acid or 35 % or more but not more than 50 % of docosahexaenoic acid 0 % 1.1.2008-31.12.2008 ex 1517 90 99 10 Vegetable oil, refined, containing by weight 35 % or more but not more than 50 % arachidonic acid or 35 % or more but not more than 50 % docosahexaenoic acid and standardized with high oleic sunflower oil (HOSO) 0 % 1.1.2008-31.12.2011 ex 1518 00 91 10 Soya-bean oil, modified with maleic acid, for the manufacture of cosmetic products (1) 0 % 1.1.2008-31.12.2008 ex 1604 11 00 ex 1604 20 10 20 20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (1) 0 % 1.1.2008-31.12.2008 ex 1604 30 90 10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (1) 0 % 1.1.2008-31.12.2008 (4)ex 1605 10 00 ex 1605 10 00 11 19 Crabs of the species King (Paralithodes camchaticus), Hanasaki (Paralithodes brevipes), Kegani (Erimacrus isenbecki), Queen and Snow (Chionoecetes spp.), Red (Geryon quinquedens), Rough stone (Neolithodes asperrimus), Lithodes santolla, Mud (Scylla serrata), Blue (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 % 1.1.2008-31.12.2008 ex 1605 10 00 ex 1605 10 00 92 94 Crabs of the species Paralomis granulosa 0 % 1.1.2008-31.12.2008 ex 1902 30 10 ex 1903 00 00 10 20 Transparent noodles, cut in pieces, obtained from beans (Vigna radiata (L.) Wilczek), not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 2005 91 00 10 Bamboo shoots, prepared or preserved, in immediate packings of a net content exceeding 5 kg 0 % 1.1.2008-31.12.2008 ex 2009 80 79 87 Frozen boysenberry juice concentrate with a Brix value of 61 or more, but not more than 65 0 % 1.1.2008-31.12.2011 ex 2009 80 99 93 Untreated frozen coconut water, not put up for retail sale 0 % 1.1.2008-31.12.2011 ex 2106 10 20 10 Soya protein isolate, containing by weight 6,6 % or more but not more than 8,6 % of calcium phosphate 0 % 1.1.2008-31.12.2008 ex 2309 90 99 20 Calcium sodium phosphate, with a fluorine content of 0,005 % or more but less than 0,2 % by weight on the dry anhydrous product, for use in the manufacture of additives for animal feeding (1) 0 % 1.1.2008-31.12.2008 ex 2707 99 11 10 Crude light oils containing by weight:  10 % or more of vinyltoluenes,  10 % or more of indene and  1 % or more but not more than 5 % of naphthalene 0 % 1.1.2008-31.12.2008 ex 2710 11 25 10 Mixture of isomers 2,4,4-trimethylpent-1-ene and 2,4,4-trimethylpent-2-ene 0 % 1.1.2008-31.12.2008 ex 2805 30 10 10 Alloy of cerium and other rare-earth metals, containing by weight 47 % or more of cerium 0 % 1.1.2008-31.12.2008 ex 2805 30 10 20 Alloy of lanthanum and other rare-earth metals, containing by weight 43 % or more of lanthanum 0 % 1.1.2008-31.12.2008 ex 2805 30 90 10 Lanthanum of a purity by weight of 99 % or more 0 % 1.1.2008-31.12.2008 ex 2811 19 80 10 Sulfamidic acid 0 % 1.1.2008-31.12.2008 ex 2811 22 00 10 Silicon dioxide in the form of powder, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 1.1.2008-31.12.2008 ex 2811 22 00 20 Microspheres of amorphous silicon of a particle size of 5 Ã ¼m ( ±1 µm), for use in the manufacture of cosmetic products (1) 0 % 1.1.2008-31.12.2011 ex 2811 22 00 30 Balls of porous white silica of a particle size of more than 1 µm for use in the manufacture of cosmetic products (1) 0 % 1.1.2008-31.12.2011 ex 2811 29 90 10 Tellurium dioxide 0 % 1.1.2008-31.12.2008 ex 2812 90 00 10 Nitrogen trifluoride 0 % 1.1.2008-31.12.2008 ex 2812 90 00 20 Silicon tetrafluoride 0 % 1.1.2008-31.12.2008 ex 2818 30 00 10 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 % 1.1.2008-31.12.2008 2819 10 00 Chromium trioxide 0 % 1.1.2008-31.12.2011 ex 2819 90 90 10 Dichromium trioxide:  of a specific surface of 37 m2/g or more (as determined by the BET method),  of a purity by weight of 99,5 % or more calculated on the dry substance,  of a specific gravity of 1,2 g/cm3 or less, for the manufacture of magnetic chromium dioxide (1) 0 % 1.1.2008-31.12.2008 ex 2820 90 90 10 Manganese (II,III) oxide containing by weight 70 % or more of manganese 0 % 1.1.2008-31.12.2008 ex 2821 10 00 10 Diiron trioxide, in the form of powder, of a purity by weight of 99,2 % or more, for the manufacture of goods of heading No 8504 (1) 0 % 1.1.2008-31.12.2008 ex 2823 00 00 10 Titanium dioxide, of a purity by weight of 99,9 % or more, with an average grain-size of 1,2 µm or more but not exceeding 1,8 µm, for the manufacture of goods of heading No 8532 or 8533 (1) 0 % 1.1.2008-31.12.2008 ex 2825 50 00 10 Copper (I or II) oxide containing by weight 78 % or more of copper and not more than 0,03 % of chloride 0 % 1.1.2008-31.12.2008 ex 2826 90 80 10 Potassium hexafluorophosphate 0 % 1.1.2008-31.12.2008 ex 2827 39 85 10 Copper monochloride of a purity by weight of 96 % or more but not exceeding 99 % 0 % 1.1.2008-31.12.2008 ex 2827 39 85 20 Antimony pentachloride of a purity by weight of 99 % or more 0 % 1.1.2008-31.12.2011 ex 2827 60 00 10 Titanium tetraiodide 0 % 1.1.2008-31.12.2008 ex 2830 10 00 10 Disodium tetrasulfide, containing by weight 38 % or less of sodium calculated on the dry weight 0 % 1.1.2008-31.12.2008 ex 2830 90 85 10 Zinc sulfide containing:  20,0 mg/kg or less of chloride,  0,2 mg/kg or less of copper,  0,5 mg/kg or less of iron and  1,0 mg/kg or less of lead 0 % 1.1.2008-31.12.2008 ex 2833 29 90 10 Manganese sulphate monohydrate 0 % 1.1.2008-31.12.2008 ex 2836 91 00 20 Lithium carbonate, containing one or more of the following impurities at the concentrations indicated:  2 mg/kg or more of arsenic,  200 mg/kg or more of calcium,  200 mg/kg or more of chlorides,  20 mg/kg or more of iron,  150 mg/kg or more of magnesium,  20 mg/kg or more of heavy metals,  300 mg/kg or more of potassium,  300 mg/kg or more of sodium,  200 mg/kg or more of sulfates, determined according to the methods specified in the European PharmacopÃ ia 0 % 1.1.2008-31.12.2008 ex 2836 99 17 10 Zirconium (IV) basic carbonate 0 % 1.1.2008-31.12.2008 ex 2837 19 00 10 Zinc cyanide 0 % 1.1.2008-31.12.2008 ex 2837 19 00 20 Copper cyanide 0 % 1.1.2008-31.12.2008 ex 2837 20 00 10 Tetrasodium hexacyanoferrate (II) 0 % 1.1.2008-31.12.2011 ex 2839 90 90 10 Lead silicate hydrate, of a lead content by weight of (84,5 ± 1,5) %, evaluated as lead monoxide, in the form of powder 0 % 1.1.2008-31.12.2008 ex 2839 90 90 20 Calcium silicate 0 % 1.1.2008-31.12.2008 (4)ex 2841 90 85 10 Lithium cobalt (III) oxide with a cobalt content of at least 59 % 0 % 1.1.2008-31.12.2012 ex 2842 90 80 10 Ammonium sulfamidate 0 % 1.1.2008-31.12.2008 ex 2843 29 00 10 Silver oxide, nitrate- and carbonate-free, with a silver content of at least 99,99 % by weight of the metal content, for the manufacture of silver oxide batteries (1) 0 % 1.1.2008-31.12.2011 ex 2843 90 90 20 Palladium monoxide 0 % 1.1.2008-31.12.2008 ex 2843 90 90 30 Mixture of palladium phthalocyanines 0 % 1.1.2008-31.12.2008 2845 10 00 Heavy water (deuterium oxide) (Euratom) 0 % 1.1.2008-31.12.2008 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 0 % 1.1.2008-31.12.2008 ex 2845 90 90 10 Helium-3 0 % 1.1.2008-31.12.2011 ex 2845 90 90 20 Water enriched at a level of 95 % or more with oxygen-18 0 % 1.1.2008-31.12.2011 ex 2845 90 90 30 Carbon monoxide 13C 0 % 1.1.2008-31.12.2011 (4)ex 2846 10 00 ex 3824 90 97 10 48 Rare-earth concentrate containing by weight 60 % or more but not more than 95 % of rare-earth oxides and not more than 1 % each of zirconium oxide, aluminium oxide or iron oxide, and having a loss on ignition of 5 % or more by weight 0 % 1.1.2008-31.12.2008 ex 2846 10 00 20 Dicerium tricarbonate, whether or not hydrated 0 % 1.1.2008-31.12.2008 ex 2846 10 00 30 Cerium lanthanum carbonate, whether or not hydrated 0 % 1.1.2008-31.12.2008 ex 2846 10 00 40 Cerium lanthanum neodymium praseodymium carbonate, whether or not hydrated 0 % 1.1.2008-31.12.2008 2846 90 00 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals, other than those of subheading 2846 10 00 0 % 1.1.2008-31.12.2008 ex 2848 00 00 10 Phosphine 0 % 1.1.2008-31.12.2008 ex 2850 00 20 10 Silane 0 % 1.1.2008-31.12.2008 ex 2850 00 20 20 Arsine 0 % 1.1.2008-31.12.2008 ex 2903 39 90 10 Carbon tetrafluoride (tetrafluoromethane) 0 % 1.1.2008-31.12.2008 ex 2903 39 90 30 Perfluoroethane 0 % 1.1.2008-31.12.2008 ex 2903 39 90 40 1,1-Difluoroethane 0 % 1.1.2008-31.12.2008 ex 2903 39 90 50 1,1,1,3,3-Pentafluoropropane 0 % 1.1.2008-31.12.2008 ex 2903 39 90 70 1,1,1,2 Tetrafluoroethane, certified odourless containing a maximum:  600 ppm by weight of 1,1,2,2-Tetrafluorethane,  2 ppm by weight of pentafluoroethane,  2 ppm by weight of chlorodifluoromethane,  2 ppm by weight of chloropentafluoroethane,  2 ppm by weight of dichlorodifluoromethane For use in the manufacture of pharmaceutical grade propellant for medical metred dose inhalers (1) 0 % 1.1.2008-31.12.2011 ex 2903 39 90 80 Hexafluoropropene 0 % 1.1.2008-31.12.2011 ex 2903 43 00 10 1,1,1-Trichlorotrifluoroethane 0 % 1.1.2008-31.12.2008 (4)ex 2903 49 19 10 Chloro-1,1,1-trifluoroethane 0 % 1.1.2008-31.12.2008 ex 2903 49 80 20 1-Bromo-3-chloropropane 0 % 1.1.2008-31.12.2011 ex 2903 59 80 10 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [12.2.1.16,9,02,13,05,10]octadeca-7,15-diene 0 % 1.1.2008-31.12.2008 ex 2903 59 80 20 Hexachlorocyclopentadiene 0 % 1.1.2008-31.12.2008 ex 2903 59 80 30 Octafluorocyclopentene 0 % 1.1.2008-31.12.2011 ex 2903 69 90 10 Di- or tetrachlorotricyclo[8.2.2.24,7]hexadeca-1(12),4,6,10,13,15-hexaene, mixed isomers 0 % 1.1.2008-31.12.2008 ex 2903 69 90 20 1,2-Bis(pentabromophenyl)ethane 0 % 1.1.2008-31.12.2008 ex 2903 69 90 40 2,6-Dichlorotoluene, of a purity by weight of 99 % or more and containing:  0,001 mg/kg or less of tetrachlorodibenzodioxines,  0,001 mg/kg or less of tetrachlorodibenzofurans,  0,2 mg/kg or less of tetrachlorobiphenyls 0 % 1.1.2008-31.12.2008 ex 2903 69 90 50 1-(Chloromethyl)naphthalene 0 % 1.1.2008-31.12.2008 ex 2903 69 90 60 Ã ±-Chloro(ethyl)toluenes 0 % 1.1.2008-31.12.2008 ex 2904 10 00 30 Sodium p-styrenesulfonate 0 % 1.1.2008-31.12.2008 (4)ex 2904 10 00 40 Sodium toluene-4-sulphonate 0 % 1.1.2008-31.12.2012 ex 2904 20 00 10 Nitromethane 0 % 1.1.2008-31.12.2008 ex 2904 20 00 20 Nitroethane 0 % 1.1.2008-31.12.2008 ex 2904 20 00 30 1-Nitropropane 0 % 1.1.2008-31.12.2008 ex 2904 20 00 40 2-Nitropropane 0 % 1.1.2008-31.12.2008 ex 2904 20 00 50 2,2-Dinitro-bibenzyl 0 % 1.1.2008-31.12.2008 ex 2904 90 20 10 Tosyl chloride 0 % 1.1.2008-31.12.2008 ex 2904 90 40 10 Trichloronitromethane, for the manufacture of goods of subheading 3808 92 (1) 0 % 1.1.2008-31.12.2008 ex 2904 90 85 10 Quintozene (ISO) 0 % 1.1.2008-31.12.2008 ex 2904 90 85 20 1-Chloro-2,4-dinitrobenzene 0 % 1.1.2008-31.12.2008 ex 2904 90 85 30 5-Nitro-1,2,4-trichlorobenzene 0 % 1.1.2008-31.12.2008 ex 2904 90 85 40 3-Bromo-5-nitro-trifluoromethyl benzene 0 % 1.1.2008-31.12.2008 (4)ex 2905 19 00 ex 3824 90 97 11 56 Potassium tert-butanolate (potassium tert-butoxide), whether or not in the form of a solution in tetrahydrofuran 0 % 1.1.2008-31.12.2008 ex 2905 19 00 30 2,6-Dimethylheptan-4-ol 0 % 1.1.2008-31.12.2008 ex 2905 39 85 20 Hexa-1,5-diene-3,4-diol 0 % 1.1.2008-31.12.2008 ex 2905 49 10 10 Ethylidynetrimethanol 0 % 1.1.2008-31.12.2008 2906 11 00 Menthol 0 % 1.1.2008-31.12.2008 ex 2906 19 00 10 Cyclohex-1,4-ylenedimethanol 0 % 1.1.2008-31.12.2008 ex 2906 19 00 20 4,4-Isopropylidenedicyclohexanol 0 % 1.1.2008-31.12.2008 ex 2906 29 00 10 2,2-(m-Phenylene)dipropan-2-ol 0 % 1.1.2008-31.12.2008 ex 2906 29 00 20 1-Hydroxymethyl-4-methyl-2,3,5,6-tetrafluorobenzene 0 % 1.1.2008-31.12.2008 ex 2907 19 90 10 2,3,5-Trimethylphenol 0 % 1.1.2008-31.12.2008 ex 2907 21 00 10 Resorcinol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 10 Disodium 1,4-dihydroanthracene-9,10-diolate, in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2907 29 00 20 4,4-(3,3,5-Trimethylcyclohexylidene)diphenol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 30 4,4,4-Ethylidynetriphenol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 40 Mixture of isomers of methylenediphenol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 50 6,6,6-Tricyclohexyl-4,4,4-butane-1,1,3-triyltri(m-cresol) 0 % 1.1.2008-31.12.2008 ex 2907 29 00 60 4,4-(1,3-Phenylenediisopropylidene)diphenol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 70 2,2,2,6,6,6-Hexa-tert-butyl-Ã ±,Ã ±,Ã ±-(mesitylene-2,4,6-triyl)tri-p-cresol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 80 Pyrogallol 0 % 1.1.2008-31.12.2008 ex 2907 29 00 85 Phloroglucinol whether or not hydrated 0 % 1.1.2008-31.12.2008 ex 2908 99 10 10 Disodium 3-hydroxynaphthalene-2,7-disulfonate 0 % 1.1.2008-31.12.2008 ex 2908 99 10 20 Dipotassium 7-hydroxynaphthalene-1,3-disulfonate 0 % 1.1.2008-31.12.2008 (4)ex 2908 99 10 ex 3824 90 97 30 74 6-Hydroxynaphthalene-2-sulfonic acid and its salts 0 % 1.1.2008-31.12.2008 ex 2908 99 90 10 4-Nitroso-o-cresol 0 % 1.1.2008-31.12.2008 ex 2908 99 90 30 4-Nitrophenol 0 % 1.1.2008-31.12.2008 ex 2908 99 90 40 3-Nitro-p-cresol 0 % 1.1.2008-31.12.2008 (4)ex 2909 19 90 10 1,2-Bis(2-chloroethoxy)ethane 0 % 1.1.2008-31.12.2008 (4)ex 2909 19 90 20 Bis(2-chloroethyl) ether 0 % 1.1.2008-31.12.2008 (4)ex 2909 19 90 30 Mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether, of a purity by weight of 99 % or more 0 % 1.1.2008-31.12.2008 (4)ex 2909 19 90 40 Bis(2-ethoxyethyl)ether 0 % 1.1.2008-31.12.2008 (4)ex 2909 19 90 50 3-Ethoxy-perfluoro-2-methylhexane 0 % 1.1.2008-31.12.2011 ex 2909 30 38 10 Bis(pentabromophenyl) ether 0 % 1.1.2008-31.12.2008 ex 2909 30 90 10 4-(p-Tolyloxy)biphenyl 0 % 1.1.2008-31.12.2008 ex 2909 30 90 20 1,2-Bis(m-tolyloxy)ethane 0 % 1.1.2008-31.12.2008 ex 2909 30 90 30 1,2-Diphenoxyethane 0 % 1.1.2008-31.12.2008 ex 2909 44 00 10 2-Hexyloxyethanol 0 % 1.1.2008-31.12.2008 ex 2909 49 18 10 1-tert-Butoxypropan-2-ol 0 % 1.1.2008-31.12.2008 ex 2909 50 90 10 4-(2-Methoxyethyl)phenol 0 % 1.1.2008-31.12.2008 ex 2909 60 00 10 Bis(Ã ±,Ã ±-dimethylbenzyl) peroxide 0 % 1.1.2008-31.12.2008 ex 2910 90 00 30 2,3-Epoxypropan-1-ol (glycidol) 0 % 1.1.2008-31.12.2008 ex 2910 90 00 40 Perfluoroepoxypropane 0 % 1.1.2008-31.12.2008 (4)ex 2910 90 00 ex 3824 90 97 60 59 1,2-Epoxyoctadecane, of a purity by weight of 82 % or more 0 % 1.1.2008-31.12.2008 ex 2910 90 00 70 (Epoxyethyl)benzene (styrene oxide) 0 % 1.1.2008-31.12.2008 ex 2912 29 00 10 Terephthalaldehyde 0 % 1.1.2008-31.12.2008 ex 2912 29 00 20 p-Phenylbenzaldehyde 0 % 1.1.2008-31.12.2008 ex 2912 49 00 10 3-Phenoxybenzaldehyde 0 % 1.1.2008-31.12.2008 ex 2912 49 00 20 4-Hydroxybenzaldehyde 0 % 1.1.2008-31.12.2011 ex 2914 19 90 10 3,3-Dimethylbutan-2-one 0 % 1.1.2008-31.12.2008 (4)ex 2914 19 90 20 Heptan-2-one 0 % 1.1.2008-31.12.2012 (4)ex 2914 19 90 30 3-Methylbutanone 0 % 1.1.2008-31.12.2012 (4)ex 2914 19 90 40 Pentan-2-one 0 % 1.1.2008-31.12.2012 2914 21 00 Camphor 0 % 1.1.2008-31.12.2008 ex 2914 29 00 10 Estr-4-ene-3,17-dione 0 % 1.1.2008-31.12.2008 ex 2914 29 00 20 Cyclohexadec-8-enone 0 % 1.1.2008-31.12.2008 ex 2914 39 00 10 Benz[de]anthracen-7-one 0 % 1.1.2008-31.12.2008 (4)ex 2914 39 00 20 Stearoyl benzoyl methane 0 % 1.1.2008-31.12.2012 (4)ex 2914 39 00 30 Benzophenone 0 % 1.1.2008-31.12.2012 (4)ex 2914 39 00 40 1,3-Diphenylpropane-1,3-dione 0 % 1.1.2008-31.12.2012 ex 2914 50 00 30 2-Hydroxyacetophenone 0 % 1.1.2008-31.12.2008 ex 2914 50 00 40 4-Hydroxyacetophenone 0 % 1.1.2008-31.12.2008 ex 2914 50 00 50 6-Methoxy-2-acetonaphthone 0 % 1.1.2008-31.12.2008 (4)ex 2914 50 00 60 2,2-Dimethoxy-2-phenylacetophenone 0 % 1.1.2008-31.12.2012 (4)ex 2914 50 00 70 16Ã ±,17Ã ±-Epoxy-3Ã ²-hydroxypregn-5-en-20-one 0 % 1.1.2008-31.12.2012 ex 2914 69 90 10 2-Ethylanthraquinone 0 % 1.1.2008-31.12.2008 ex 2914 69 90 20 2-Pentylanthraquinone 0 % 1.1.2008-31.12.2008 ex 2914 69 90 30 1,4-Dihydroxyanthraquinone 0 % 1.1.2008-31.12.2008 ex 2914 69 90 40 2,3-Dihydro-1,4-dihydroxyanthraquinone 0 % 1.1.2008-31.12.2008 ex 2914 69 90 50 2-Methylanthraquinone 0 % 1.1.2008-31.12.2008 ex 2914 70 00 10 1-Chloro-3,3-dimethylbutan-2-one 0 % 1.1.2008-31.12.2008 ex 2914 70 00 30 4,4-Dibromobenzil 0 % 1.1.2008-31.12.2008 ex 2914 70 00 40 Perfluoro(2-methylpentan-3-one) 0 % 1.1.2008-31.12.2008 ex 2914 70 00 50 3-Chloropropiophenone 0 % 1.1.2008-31.12.2008 ex 2915 29 00 10 Antimony triacetate 0 % 1.1.2008-31.12.2008 ex 2915 39 80 20 5Ã ±-Bromo-6Ã ²-hydroxy-17-oxo-androstan-3Ã ²-yl acetate 0 % 1.1.2008-31.12.2008 ex 2915 39 80 30 But-3-ene-1,2-diyl di(acetate) 0 % 1.1.2008-31.12.2008 ex 2915 39 80 40 tert-Butyl acetate 0 % 1.1.2008-31.12.2008 ex 2915 39 80 50 3-Acetylphenyl acetate 0 % 1.1.2008-31.12.2008 ex 2915 39 80 60 1-Phenylethyl acetate 0 % 1.1.2008-31.12.2008 ex 2915 40 00 10 Vinyl chloroacetate 0 % 1.1.2008-31.12.2008 ex 2915 90 80 20 Trimethyl orthoacetate 0 % 1.1.2008-31.12.2008 ex 2915 90 80 30 2-Ethylbutyric acid 0 % 1.1.2008-31.12.2008 ex 2915 90 80 40 Nonanoic acid (pelargonic acid) 0 % 1.1.2008-31.12.2008 ex 2916 12 90 10 2-tert-Butyl-6-(3-tert-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl acrylate 0 % 1.1.2008-31.12.2008 ex 2916 12 90 20 2-Ethoxyethyl acrylate 0 % 1.1.2008-31.12.2008 ex 2916 12 90 30 Isobutyl acrylate 0 % 1.1.2008-31.12.2008 ex 2916 12 90 40 2,4-Di-tert-pentyl-6-[1-(3,5-di-tert-pentyl-2-hydroxyphenyl)ethyl]phenylacrylate 0 % 1.1.2008-31.12.2008 ex 2916 13 00 10 Hydroxyzinc methacrylate, in the form of powder 0 % 1.1.2008-31.12.2008 ex 2916 13 00 20 Zinc dimethacrylate, in the form of powder 0 % 1.1.2008-31.12.2008 ex 2916 14 90 10 2,3-Epoxypropyl methacrylate 0 % 1.1.2008-31.12.2008 ex 2916 19 70 20 Methyl 3,3-dimethylpent-4-enoate 0 % 1.1.2008-31.12.2008 ex 2916 20 00 10 Methyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 0 % 1.1.2008-31.12.2008 ex 2916 20 00 30 Empenthrin (ISO) 0 % 1.1.2008-31.12.2008 ex 2916 20 00 50 Ethyl 2,2-dimethyl-3-(2-methylpropenyl)cyclopropanecarboxylate 0 % 1.1.2008-31.12.2008 ex 2916 39 00 15 Biphenyl-4-carboxylic acid 0 % 1.1.2008-31.12.2008 ex 2916 39 00 20 3,5-Dichlorobenzoyl chloride 3,6 % 1.1.2008-31.12.2008 ex 2916 39 00 25 p-Toluic acid 0 % 1.1.2008-31.12.2008 ex 2916 39 00 35 o-Chlorophenylacetic acid 0 % 1.1.2008-31.12.2008 ex 2916 39 00 40 Vinyl 4-tert-butylbenzoate 0 % 1.1.2008-31.12.2008 ex 2916 39 00 45 2-Chlorobenzoic acid 0 % 1.1.2008-31.12.2011 ex 2916 39 00 50 3,5-Dimethylbenzoyl chloride 0 % 1.1.2008-31.12.2008 (4)ex 2916 39 00 55 4-tert-Butylbenzoic acid 0 % 1.1.2008-31.12.2012 ex 2916 39 00 60 4-Ethylbenzoyl chloride 0 % 1.1.2008-31.12.2008 ex 2916 39 00 70 Ibuprofen (INN) 0 % 1.1.2008-31.12.2008 ex 2916 39 00 80 Ethyl 2-(4-nitrophenyl)butyrate 0 % 1.1.2008-31.12.2008 ex 2916 39 00 85 2,6-Difluorobenzoic acid 0 % 1.1.2008-31.12.2008 ex 2917 11 00 20 Bis(p-methylbenzyl) oxalate 0 % 1.1.2008-31.12.2008 ex 2917 19 90 20 Sodium 1,2-bis(cyclohexyloxycarbonyl)ethanesulfonate 0 % 1.1.2008-31.12.2008 ex 2917 19 90 40 Dodecanedioic acid, of a purity by weight of more than 98,5 % 0 % 1.1.2008-31.12.2008 ex 2917 19 90 50 Glutaric anhydride 0 % 1.1.2008-31.12.2008 ex 2917 19 90 60 Diethyl isobutylmalonate 0 % 1.1.2008-31.12.2008 ex 2917 19 90 70 Itaconic acid 0 % 1.1.2008-31.12.2008 ex 2917 20 00 30 1,4,5,6,7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride 0 % 1.1.2008-31.12.2008 ex 2917 20 00 40 3-Methyl-1,2,3,6-tetrahydrophthalic anhydride 0 % 1.1.2008-31.12.2008 ex 2917 34 90 10 Diallyl phthalate 0 % 1.1.2008-31.12.2008 ex 2917 39 80 10 Dimethyl naphthalene-2,6-dicarboxylate 0 % 1.1.2008-31.12.2008 ex 2917 39 80 20 Benzene-1,2,4,5-tetracarboxylic acid (pyromellitic acid) 0 % 1.1.2008-31.12.2008 ex 2917 39 80 30 Benzene-1,2:4,5-tetracarboxylic dianhydride (pyromellitic dianhydride) 0 % 1.1.2008-31.12.2008 ex 2917 39 80 40 Biphenyl-3,4:3,4-tetracarboxylic dianhydride 0 % 1.1.2008-31.12.2008 ex 2918 13 00 10 L-(-)-Di-p-toluoyltartaric acid 0 % 1.1.2008-31.12.2008 ex 2918 19 85 20 L-Malic acid 0 % 1.1.2008-31.12.2008 ex 2918 19 85 30 2,2-Bis(hydroxymethyl)butyric acid 0 % 1.1.2008-31.12.2008 ex 2918 19 85 50 DL-mandelic acid 0 % 1.1.2008-31.12.2008 ex 2918 29 10 10 Monohydroxynaphthoic acids 0 % 1.1.2008-31.12.2008 ex 2918 29 80 10 Hexamethylene bis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] 0 % 1.1.2008-31.12.2008 ex 2918 29 80 20 Gallic acid, of a purity by weight of 98,5 % or more calculated on the dry weight (measured by acidimetry) 0 % 1.1.2008-31.12.2008 ex 2918 29 80 30 Octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate 0 % 1.1.2008-31.12.2011 ex 2918 30 00 20 2-(4-Ethylbenzoyl)benzoic acid 0 % 1.1.2008-31.12.2008 ex 2918 99 90 10 3,4-Epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate 0 % 1.1.2008-31.12.2008 ex 2918 99 90 20 Methyl 3-methoxyacrylate 0 % 1.1.2008-31.12.2008 ex 2918 99 90 30 Methyl 2-(4-hydroxyphenoxy)propionate 0 % 1.1.2008-31.12.2008 ex 2918 99 90 40 trans-4-Hydroxy-3-methoxycinnamic acid 0 % 1.1.2008-31.12.2008 ex 2918 99 90 50 Methyl 3,4,5-trimethoxybenzoate 0 % 1.1.2008-31.12.2008 ex 2918 99 90 60 3,4,5-Trimethoxybenzoic acid 0 % 1.1.2008-31.12.2008 ex 2918 99 90 70 Methyl 5-methoxy-3-oxopentanoate 0 % 1.1.2008-31.12.2008 ex 2919 90 90 10 2,2-Methylenebis(4,6-di-tert-butylphenyl) phosphate, monosodium salt 0 % 1.1.2008-31.12.2008 ex 2919 90 90 20 Diammonium salt of tetramyristoylcardiolipin 0 % 1.1.2008-31.12.2008 ex 2919 90 90 30 Aluminium hydroxybis[2,2-methylenebis(4,6-di-tert-butylphenyl)phosphate] 0 % 1.1.2008-31.12.2008 ex 2919 90 90 40 Tri-n-hexylphosphate 0 % 1.1.2008-31.12.2008 ex 2920 19 00 10 Fenitrothion (ISO) 0 % 1.1.2008-31.12.2008 ex 2920 19 00 20 Tolclofos-methyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2920 90 10 10 Diethyl sulfate 0 % 1.1.2008-31.12.2008 ex 2920 90 10 20 Diallyl 2,2-oxydiethyl dicarbonate 0 % 1.1.2008-31.12.2008 ex 2920 90 10 30 4-Ethyl-1,3-dioxolan-2-one 0 % 1.1.2008-31.12.2008 ex 2920 90 10 40 Dimethyl carbonate 0 % 1.1.2008-31.12.2008 ex 2920 90 10 50 Di-tert-butyl dicarbonate 0 % 1.1.2008-31.12.2008 2920 90 30 Trimethyl phosphite 0 % 1.1.2008-31.12.2008 2920 90 40 Triethyl phosphite 0 % 1.1.2008-31.12.2011 ex 2920 90 85 10 O,O-Dioctadecyl pentaerythritol bis(phosphite) 0 % 1.1.2008-31.12.2008 ex 2920 90 85 40 Tritolyl phosphite 0 % 1.1.2008-31.12.2008 ex 2920 90 85 50 Triisooctylphosphite 0 % 1.1.2008-31.12.2008 ex 2921 19 80 10 Triallylamine 0 % 1.1.2008-31.12.2008 ex 2921 19 80 20 Ethyl(2-methylallyl)amine 0 % 1.1.2008-31.12.2008 ex 2921 19 80 30 Allylamine 0 % 1.1.2008-31.12.2008 ex 2921 29 00 10 N,N,N,N-Tetrabutylhexamethylenediamine 0 % 1.1.2008-31.12.2008 ex 2921 29 00 20 Tris[3-(dimethylamino)propyl]amine 0 % 1.1.2008-31.12.2008 ex 2921 29 00 30 Bis[3-(dimethylamino)propyl]methylamine 0 % 1.1.2008-31.12.2008 ex 2921 29 00 40 N,N-Di-tert-butylethylenediamine 0 % 1.1.2008-31.12.2008 ex 2921 30 99 10 Dicyclohexyl(methyl)amine 0 % 1.1.2008-31.12.2008 ex 2921 30 99 20 Cyclohex-1,3-ylenebis(methylamine), for the manufacture of dishwashing products (1) 0 % 1.1.2008-31.12.2008 ex 2921 42 10 10 2,6-Dichloro-4-nitroaniline 0 % 1.1.2008-31.12.2008 ex 2921 42 10 15 4-Amino-3-nitrobenzenesulphonic acid 0 % 1.1.2008-31.12.2008 ex 2921 42 10 20 2-Bromo-4,6-dinitroaniline 0 % 1.1.2008-31.12.2008 ex 2921 42 10 25 Sodium hydrogen 2-aminobenzene-1,4-disulphonate 0 % 1.1.2008-31.12.2008 ex 2921 42 10 30 4-Aminobenzene-1,3-disulfonic acid and its salts 0 % 1.1.2008-31.12.2008 ex 2921 42 10 35 2-Nitroaniline 0 % 1.1.2008-31.12.2008 ex 2921 42 10 40 2-Bromo-6-chloro-4-nitroaniline 0 % 1.1.2008-31.12.2008 ex 2921 42 10 45 2,4,5-Trichloroaniline 0 % 1.1.2008-31.12.2008 ex 2921 42 10 50 3-Aminobenzenesulfonic acid 0 % 1.1.2008-31.12.2008 ex 2921 42 10 70 2-Aminobenzene-1,4-disulfonic acid 0 % 1.1.2008-31.12.2008 ex 2921 42 10 80 4-Chloro-2-nitroaniline 0 % 1.1.2008-31.12.2008 ex 2921 42 10 85 3,5-Dichloroaniline 0 % 1.1.2008-31.12.2008 ex 2921 43 00 10 5-Amino-2-chlorotoluene-4-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2921 43 00 20 4-Amino-6-chlorotoluene-3-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2921 43 00 30 3-Nitro-p-toluidine 0 % 1.1.2008-31.12.2008 ex 2921 43 00 40 4-Aminotoluene-3-sulphonic acid 0 % 1.1.2008-31.12.2008 ex 2921 44 00 10 Methyldiphenylamine 0 % 1.1.2008-31.12.2008 ex 2921 44 00 20 Diphenylamine 0 % 1.1.2008-31.12.2008 ex 2921 45 00 10 Sodium hydrogen 3-aminonaphthalene-1,5-disulfonate 0 % 1.1.2008-31.12.2008 ex 2921 45 00 20 2-Aminonaphthalene-1,5-disulfonic acid and its sodium salts 0 % 1.1.2008-31.12.2008 ex 2921 45 00 30 2-Aminonaphthalene-1-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2921 45 00 40 1-Naphthylamine 0 % 1.1.2008-31.12.2008 ex 2921 49 10 20 Pendimethalin (ISO) 3,5 % 1.1.2008-31.12.2008 ex 2921 49 80 10 8-Anilinonaphthalene-1-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2921 49 80 20 N-1-Naphthylaniline 0 % 1.1.2008-31.12.2008 ex 2921 51 19 20 Toluene diamine (TDA), containing by weight 78 % or more but not more than 82 % of 4-methyl-m-phenylenediamine and 18 % or more but not more than 22 % of 2-methyl-m-phenylenediamine, and with a residual tar content of not more than 0,23 % by weight 0 % 1.1.2008-31.12.2008 ex 2921 51 19 30 2-Methyl-p-phenylenediamine sulphate 0 % 1.1.2008-31.12.2008 ex 2921 51 19 40 p-Phenylenediamine 0 % 1.1.2008-31.12.2011 ex 2921 59 90 10 Mixture of isomers of 3,5-diethyltoluenediamine 0 % 1.1.2008-31.12.2008 (4)ex 2921 59 90 ex 3824 90 97 20 68 4-(4-Aminoanilino)-3-nitrobenzenesulfonic acid 0 % 1.1.2008-31.12.2008 (4)ex 2921 59 90 30 3,3-dichlorobenzidine dihydrochloride 0 % 1.1.2008-31.12.2012 ex 2921 59 90 40 4,4-Diaminostilbene-2,2-disulphonic acid 0 % 1.1.2008-31.12.2008 ex 2922 19 80 10 4,4-Dimethoxybutylamine 0 % 1.1.2008-31.12.2008 ex 2922 19 80 30 N,N,N,N-Tetramethyl-2,2-oxybis(ethylamine) 0 % 1.1.2008-31.12.2008 ex 2922 19 80 40 2-Amino-2-methylpropanol, for use in the manufacture of goods of subheadings 3004 90 and 3305 30 (1) 0 % 1.1.2008-31.12.2008 ex 2922 19 80 50 2-(2-Methoxyphenoxy)ethylamine 0 % 1.1.2008-31.12.2008 ex 2922 19 80 60 N,N,N-trimethyl-N-(2-hydroxy-ethyl) 2,2-oxybis(ethylamine) 0 % 1.1.2008-31.12.2008 ex 2922 19 80 70 D-(-)-threo-2-amino-1-(p-nitrophenyl)propane-1,3-diol 0 % 1.1.2008-31.12.2011 ex 2922 21 00 10 2-Amino-5-hydroxynaphthalene-1,7-disulfonic acid and its salts, of a purity by weight of 60 % or more 0 % 1.1.2008-31.12.2008 ex 2922 21 00 20 4-Hydroxy-7-methylaminonaphthalene-2-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2922 21 00 30 6-Amino-4-hydroxynaphthalene-2-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2922 21 00 40 7-Amino-4-hydroxynaphthalene-2-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2922 21 00 50 Sodium hydrogen 4-amino-5-hydroxynaphthalene-2,7-disulphonate 0 % 1.1.2008-31.12.2008 ex 2922 29 00 10 2-Methyl-N-phenyl-p-anisidine 0 % 1.1.2008-31.12.2008 ex 2922 29 00 15 N-Methyl-2-(3,4-dimethoxyphenyl)ethylamine 0 % 1.1.2008-31.12.2008 ex 2922 29 00 20 3-Aminophenol 0 % 1.1.2008-31.12.2008 ex 2922 29 00 25 5-Amino-o-cresol 0 % 1.1.2008-31.12.2008 ex 2922 29 00 30 4-Amino-5-methoxy-2-methylbenzenesulfonic acid 0 % 1.1.2008-31.12.2008 ex 2922 29 00 35 2-Amino-4,6-dinitrophenol sodium salt, containing at least 20 % water 0 % 1.1.2008-31.12.2011 ex 2922 29 00 40 2-Amino-4-tert-pentyl-6-nitrophenol 0 % 1.1.2008-31.12.2008 ex 2922 29 00 45 Anisidines 0 % 1.1.2008-31.12.2008 ex 2922 29 00 50 6-Methoxy-m-toluidine 0 % 1.1.2008-31.12.2008 ex 2922 29 00 60 3,5-Dichloro-4-(1,1,2,2-tetrafluoroethoxy)aniline 0 % 1.1.2008-31.12.2008 ex 2922 29 00 70 4-Nitro-o-anisidine 0 % 1.1.2008-31.12.2008 ex 2922 29 00 80 3-Diethylaminophenol 0 % 1.1.2008-31.12.2008 ex 2922 39 00 10 1-Amino-4-bromo-9,10-dioxoanthracene-2-sulfonic acid and its salts 0 % 1.1.2008-31.12.2008 ex 2922 39 00 20 1-Aminoanthraquinone 0 % 1.1.2008-31.12.2008 ex 2922 39 00 30 1-Bromo-4-methylaminoanthraquinone 0 % 1.1.2008-31.12.2008 ex 2922 39 00 40 1,4-Diamino-2,3-dichloroanthraquinone 0 % 1.1.2008-31.12.2008 ex 2922 39 00 50 2-Aminoanthraquinone 0 % 1.1.2008-31.12.2008 ex 2922 39 00 60 1,4-Diamino-2,3-dihydroanthraquinone 0 % 1.1.2008-31.12.2008 ex 2922 39 00 70 p-[(2-Chloroethyl)ethylamino]benzaldehyde 0 % 1.1.2008-31.12.2011 ex 2922 43 00 10 Anthranilic acid 0 % 1.1.2008-31.12.2008 ex 2922 49 95 10 Ornithine aspartate (INNM) 0 % 1.1.2008-31.12.2008 ex 2922 49 95 20 12-Aminododecanoic acid 0 % 1.1.2008-31.12.2008 ex 2922 49 95 30 DL-Aspartic acid 0 % 1.1.2008-31.12.2008 ex 2922 49 95 40 Norvaline 0 % 1.1.2008-31.12.2008 ex 2922 49 95 50 D-(-)-Dihydrophenylglycine 0 % 1.1.2008-31.12.2008 (4)ex 2922 49 95 60 Ethyl-4-dimethylaminobenzoate 0 % 1.1.2008-31.12.2012 ex 2922 50 00 30 2-(3-Amino-4-chlorobenzoyl)benzoic acid 0 % 1.1.2008-31.12.2008 ex 2922 50 00 50 2-(4-Dibutylaminosalicyloyl)benzoic acid 0 % 1.1.2008-31.12.2008 ex 2922 50 00 70 2-(1-Hydroxycyclohexyl)-2-(4-methoxyphenyl)ethylammonium acetate 0 % 1.1.2008-31.12.2008 ex 2923 90 00 10 Tetramethylammonium hydroxide, in the form of an aqueous solution containing:  (25 ± 0,5) % by weight of tetramethylammonium hydroxide,  500 mg/kg or less of carbonate,  200 mg/kg or less of chloride and  5 mg/kg or less of potassium 0 % 1.1.2008-31.12.2008 ex 2923 90 00 15 3-Chloro-2-hydroxypropyldimethyldodecylammoniumchloride in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2923 90 00 30 Tetramethylammonium hydroxide pentahydrate, of a purity by weight of 98 % or more 0 % 1.1.2008-31.12.2008 ex 2923 90 00 35 Tetrabutylammonium fluoride trihydrate 0 % 1.1.2008-31.12.2011 ex 2923 90 00 40 Benzyldimethyl(octadecyl)ammonium salts, for use in the manufacture of toner for photocopiers (1) 0 % 1.1.2008-31.12.2008 ex 2923 90 00 50 Tetraethylammonium hydroxide, in the form of an aqueous solution containing:  (35 ± 0,5) % by weight of tetraethylammonium hydroxide,  2 000 mg/kg or less of chloride,  2 mg/kg or less of iron and  10 mg/kg or less of potasium 0 % 1.1.2008-31.12.2008 ex 2923 90 00 60 Tetrabutylammonium hydroxide, in the form of an aqueous solution containing by weight:  (55 ± 1,0) % of tetrabutylammonium hydroxide,  0,5 % or less of bromide,  0,4 % or less of tributylamine,  0,3 % or less of carbonate and  0,2 % or less of potassium and sodium taken together 0 % 1.1.2008-31.12.2008 ex 2923 90 00 70 Tetrapropylammonium hydroxide, in the form of an aqueous solution containing:  (40 ± 2) % by weight of tetrapropylammonium hydroxide,  0,3 % by weight or less of carbonate,  0,1 % by weight or less of tripropylamine,  500 mg/kg or less of bromide and  25 mg/kg or less of potassium and sodium taken together 0 % 1.1.2008-31.12.2008 ex 2923 90 00 80 Diallyldimethylammonium chloride, in the form of an aqueous solution containing by weight 63 % or more but not more than 67 % of diallyldimethylammonium chloride 0 % 1.1.2008-31.12.2008 ex 2924 19 00 10 2-Acrylamido-2-methylpropanesulfonic acid and its sodium or ammonium salts 0 % 1.1.2008-31.12.2008 ex 2924 19 00 30 Methyl 2-acetamido-3-chloropropionate 0 % 1.1.2008-31.12.2008 ex 2924 19 00 40 N-(1,1-Dimethyl-3-oxobutyl)acrylamide 0 % 1.1.2008-31.12.2008 ex 2924 19 00 50 Acrylamide 0 % 1.1.2008-31.12.2008 ex 2924 19 00 60 N,N-Dimethylacrylamide 0 % 1.1.2008-31.12.2011 (4)ex 2924 21 90 ex 3824 90 97 10 62 4,4-Dihydroxy-7,7-ureylenedi(naphthalene-2-sulfonic acid) and its sodium salts 0 % 1.1.2008-31.12.2008 ex 2924 29 95 10 Alachlor (ISO) 0 % 1.1.2008-31.12.2008 ex 2924 29 95 15 Acetochlor (ISO) 0 % 1.1.2008-31.12.2008 ex 2924 29 95 20 3-Amino-4-methoxyacetanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 25 3-Diethylaminoacetanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 30 Propachlor (ISO) 0 % 1.1.2008-31.12.2008 ex 2924 29 95 35 Diethofencarb (ISO) 0 % 1.1.2008-31.12.2008 ex 2924 29 95 40 7-Acetamido-4-hydroxynaphthalene-2-sulfonic acid and its sodium salts 0 % 1.1.2008-31.12.2008 ex 2924 29 95 45 3-Diethylamino-4-methoxyacetanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 50 5-[N-(2-Acetoxyethyl)acetoxyacetamido]-N,N-bis(2,3-diacetoxypropyl)-2,4,6-triiodoisophthalamide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 55 4-Amino-N-methylacetanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 60 Beflubutamid (ISO) 0 % 1.1.2008-31.12.2008 ex 2924 29 95 65 2-(4-Hydroxyphenyl)acetamide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 70 4-Acetamido-2-aminobenzenesulfonic acid 0 % 1.1.2008-31.12.2008 ex 2924 29 95 75 3-Amino-p-anisanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 80 5-Chloro-3-hydroxy-2,4-dimethoxy-2-naphtanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 85 p-Aminobenzamide 0 % 1.1.2008-31.12.2008 (4)ex 2924 29 95 86 Anthranilamide of a purity by weight of 99,5 % or more 0 % 1.1.2008-31.12.2012 ex 2924 29 95 91 3-Hydroxy-2-methoxy-2-naphthanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 92 3-Hydroxy-2-naphthanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 93 3-Hydroxy-2-methyl-2-naphthanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 94 2-Ethoxy-3-hydroxy-2-naphthanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 95 N-{3-[3-(Dimethylamino)prop-2-enoyl]phenyl}-N-ethylacetamide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 96 4-Chloro-3-hydroxy-2,5-dimethoxy-2-naphthanilide 0 % 1.1.2008-31.12.2008 ex 2924 29 95 97 1,1-Cyclohexanediacetic acid monoamide 0 % 1.1.2008-31.12.2008 ex 2925 11 00 20 Saccharin and its sodium salt 0 % 1.1.2008-31.12.2008 ex 2925 19 95 10 N-Phenylmaleimide 0 % 1.1.2008-31.12.2008 ex 2925 19 95 20 N-(9-Fluorenylmethoxycarbonyloxy)succinimide 0 % 1.1.2008-31.12.2008 ex 2925 29 00 10 Dicyclohexylcarbodiimide 0 % 1.1.2008-31.12.2008 ex 2926 90 95 10 Methacrylonitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 15 Cyano(3-phenoxyphenyl)methyl 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate 0 % 1.1.2008-31.12.2008 ex 2926 90 95 20 2-(m-Benzoylphenyl)propiononitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 25 Aminoacetonitrile hydrochloride 0 % 1.1.2008-31.12.2008 ex 2926 90 95 30 2-Amino-5-nitrobenzonitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 35 2-Bromo-2(bromomethyl)pentanedinitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 45 2-Cyanoacetamide 0 % 1.1.2008-31.12.2008 ex 2926 90 95 50 Alkyl or alkoxyalkyl esters of cyanoacetic acid 0 % 1.1.2008-31.12.2008 ex 2926 90 95 55 Methyl-2-cyano-2-phenylbutyrate 0 % 1.1.2008-31.12.2011 ex 2926 90 95 60 Cyanoacetic acid in crystalline form 0 % 1.1.2008-31.12.2008 ex 2926 90 95 61 m-(1-Cyanoethyl)benzoic acid 0 % 1.1.2008-31.12.2011 ex 2926 90 95 65 Malononitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 70 Tetrachloroterephthalonitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 75 Ethyl 2-cyano-2-ethyl-3-methylhexanoate 0 % 1.1.2008-31.12.2008 ex 2926 90 95 80 Ethyl 2-cyano-2-phenylbutyrate 0 % 1.1.2008-31.12.2008 ex 2926 90 95 85 Ethyl 2-allyl-2-cyano-3-methylhexanoate 0 % 1.1.2008-31.12.2008 ex 2926 90 95 86 Ethylenediaminetetraacetonitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 87 Nitrilotriacetonitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 88 1,3-Propylenediaminetetraacetonitrile 0 % 1.1.2008-31.12.2008 ex 2926 90 95 89 Butyronitrile 0 % 1.1.2008-31.12.2008 ex 2927 00 00 10 2,2-Dimethyl-2,2-azodipropionamidine dihydrochloride 0 % 1.1.2008-31.12.2008 ex 2927 00 00 20 4-Anilino-2-methoxybenzenediazonium hydrogen sulfate 0 % 1.1.2008-31.12.2008 (4)ex 2927 00 00 ex 3824 90 97 30 69 4-Aminoazobenzene-4-sulfonic acid 0 % 1.1.2008-31.12.2008 ex 2927 00 00 40 2-Hydroxynaphthalene-1-diazonium-4-sulfonate 0 % 1.1.2008-31.12.2008 (4)ex 2927 00 00 ex 3824 90 97 50 41 2-Hydroxy-6-nitronaphthalene-1-diazonium-4-sulfonate, of a purity by weight of 60 % or more 0 % 1.1.2008-31.12.2008 ex 2927 00 00 60 4,4-Dicyano-4,4-azodivaleric acid 0 % 1.1.2008-31.12.2008 ex 2928 00 90 10 3,3-Bis(3,5-di-tert-butyl-4-hydroxyphenyl)-N,N-bipropionamide 0 % 1.1.2008-31.12.2008 ex 2928 00 90 15 1,1-(Hydroxyimino)bis-(2-propanol) 0 % 1.1.2008-31.12.2011 ex 2928 00 90 20 2,4,6-Trichlorophenylhydrazine 0 % 1.1.2008-31.12.2008 ex 2928 00 90 40 O-Ethylhydroxylamine, in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2928 00 90 50 N-Isopropylhydroxylamine, in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2928 00 90 60 Adipohydrazide 0 % 1.1.2008-31.12.2008 ex 2928 00 90 70 Tetrakis(4-methylpentan-2-oximino)silane 0 % 1.1.2008-31.12.2008 ex 2928 00 90 80 Cyflufenamid (ISO) 0 % 1.1.2008-31.12.2008 ex 2929 10 90 10 Methylenedicyclohexyl diisocyanates 0 % 1.1.2008-31.12.2008 ex 2929 10 90 30 3,3-Dimethylbiphenyl-4,4-diyl diisocyanate 0 % 1.1.2008-31.12.2008 ex 2929 10 90 40 m-Isopropenyl-Ã ±,Ã ±-dimethylbenzyl isocyanate 0 % 1.1.2008-31.12.2008 ex 2929 10 90 50 m-Phenylenediisopropylidene diisocyanate 0 % 1.1.2008-31.12.2008 ex 2929 10 90 60 Trimethylhexamethylene diisocyanate, mixed isomers 0 % 1.1.2008-31.12.2008 ex 2929 10 90 70 9,9-(3-Heptyl-4-pentylcyclohex-1,2-ylene)dinonyl diisocyanate 0 % 1.1.2008-31.12.2008 ex 2929 10 90 80 1,3-Bis(isocyanatomethyl) benzene 0 % 1.1.2008-31.12.2011 ex 2929 90 00 20 Ethyl isocyanoacetate 0 % 1.1.2008-31.12.2008 (4)ex 2930 20 00 10 Prosulfocarb (ISO) 0 % 1.1.2008-31.12.2012 ex 2930 90 85 10 Thiophenol 0 % 1.1.2008-31.12.2008 ex 2930 90 85 15 Ethoprophos (ISO) 0 % 1.1.2008-31.12.2008 ex 2930 90 85 20 3,3-Dimethyl-1-methylthiobutanone oxime 0 % 1.1.2008-31.12.2008 ex 2930 90 85 25 Thiophanate-methyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2930 90 85 30 4-(4-Isopropoxyphenylsulfonyl)phenol 0 % 1.1.2008-31.12.2008 ex 2930 90 85 35 Glutathione 0 % 1.1.2008-31.12.2011 ex 2930 90 85 40 3,3-Thiodi(propionic acid) 0 % 1.1.2008-31.12.2008 ex 2930 90 85 45 2-[(p-Aminophenyl)sulfonyl]ethyl hydrogen sulfate 0 % 1.1.2008-31.12.2008 (4)ex 2930 90 85 ex 3824 90 97 50 51 2-Chlorophenylsulfonyl isocyanate, in the form of a solution in xylene 0 % 1.1.2008-31.12.2008 ex 2930 90 85 60 Methyl phenyl sulfide 0 % 1.1.2008-31.12.2008 ex 2930 90 85 65 Diiodomethyl p-tolyl sulfone 0 % 1.1.2008-31.12.2008 (4)ex 2930 90 85 66 Diphenyl sulphide 0 % 1.1.2008-31.12.2012 (4)ex 2930 90 85 67 3-Bromomethyl-2-chloro-4-(methylsulphonyl)-benzoic acid 0 % 1.1.2008-31.12.2012 (4)ex 2930 90 85 68 Clethodim (ISO) 0 % 1.1.2008-31.12.2012 (4)ex 2930 90 85 69 2-Amino-4-methylsulphonyl-N-methylaniline 0 % 1.1.2008-31.12.2012 (4)ex 2930 90 85 ex 3824 90 97 70 71 2-Aminophenyl phenyl sulfone, of a purity by weight of 75 % or more 0 % 1.1.2008-31.12.2008 (4)ex 2930 90 85 71 Triphenylsulphonium chloride 0 % 1.1.2008-31.12.2012 ex 2930 90 85 75 4,4-[Methylenebis(oxyethylenethio)]diphenol 0 % 1.1.2008-31.12.2008 ex 2930 90 85 76 2,2-Dithiodi(benzoic acid) 0 % 1.1.2008-31.12.2008 ex 2930 90 85 77 4-[4-(2-Propenyloxy)phenylsulphonyl]phenol 0 % 1.1.2008-31.12.2008 ex 2930 90 85 78 4-Mercaptomethyl-3,6-dithia-1,8-octanedithiol 0 % 1.1.2008-31.12.2011 ex 2930 90 85 80 Captan (ISO) 0 % 1.1.2008-31.12.2008 ex 2930 90 85 85 Mesotrione (ISO) 0 % 1.1.2008-31.12.2008 ex 2930 90 85 86 4-Hydroxybenzenethiol 0 % 1.1.2008-31.12.2008 ex 2930 90 85 87 3-Sulfinobenzoic acid 0 % 1.1.2008-31.12.2008 ex 2930 90 85 88 Methylene dithiocyanate 0 % 1.1.2008-31.12.2008 ex 2930 90 85 89 Potassium- or sodium-salt of O-ethyl-, O-isopropyl-, O-butyl-, O-isobutyl- or O-pentyl-dithiocarbonates 0 % 1.1.2008-31.12.2011 2931 00 10 Dimethyl methylphosphonate 0 % 1.1.2008-31.12.2008 ex 2931 00 95 05 Butylethylmagnesium, in the form of a solution in heptane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 10 2-Diphenylphosphinobenzoic acid 0 % 1.1.2008-31.12.2008 ex 2931 00 95 20 Bis(2-chloroethyl) 2-chloroethylphosphonate 0 % 1.1.2008-31.12.2008 ex 2931 00 95 25 Sodium phenylphosphinate 0 % 1.1.2008-31.12.2008 ex 2931 00 95 30 Bis(2-chloroethyl) vinylphosphonate 0 % 1.1.2008-31.12.2008 ex 2931 00 95 35 Sodium tetraphenylborate 0 % 1.1.2008-31.12.2008 ex 2931 00 95 40 N-(Phosphonomethyl)iminodiacetic acid 0 % 1.1.2008-31.12.2008 ex 2931 00 95 45 Tributylphosphine 0 % 1.1.2008-31.12.2008 ex 2931 00 95 50 Bis(2,4,4-trimethylpentyl)phosphinic acid 0 % 1.1.2008-31.12.2008 ex 2931 00 95 55 Dimethyl[dimethylsilyldiindenyl]hafnium 0 % 1.1.2008-31.12.2008 ex 2931 00 95 60 Trioctylphosphine oxide 0 % 1.1.2008-31.12.2008 ex 2931 00 95 65 Triethylborane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 70 N,N-Dimethylanilinium tetrakis(pentafluorophenyl)borate 0 % 1.1.2008-31.12.2008 ex 2931 00 95 75 {2,7-Di-tert-butyl-9-[(Ã · 5-cyclopentadienyl)bis(4-triethylsilylphenyl)methyl]-4a,4b,8a,9,9a-Ã ·-fluorene}dimethylhafnium, in the form of a solution in hexane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 84 Methylbis(4-methylpentan-2-oximino)vinylsilane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 85 Tributyl(tetradecyl)phosphonium chloride, whether or not in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2931 00 95 86 Mixture of the isomers 9-icosyl-9-phosphabicyclo[3.3.1]nonane and 9-icosyl-9-phosphabicyclo[4.2.1]nonane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 87 Tris(4-methylpentan-2-oximino)methylsilane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 88 Tris(4-methylpentan-2-oximino)vinylsilane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 89 Tetrabutylphosphonium acetate, in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2931 00 95 91 Trimethylsilane 0 % 1.1.2008-31.12.2011 ex 2931 00 95 95 Trichloro(3-chloropropyl)silane 0 % 1.1.2008-31.12.2008 ex 2931 00 95 96 3-(Hydroxyphenylphosphinoyl)propionic acid 0 % 1.1.2008-31.12.2008 ex 2931 00 95 97 Potassium 4-tolylphosphinate, in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 2932 13 00 10 Tetrahydrofurfuryl alcohol 0 % 1.1.2008-31.12.2008 ex 2932 19 00 40 Furan of a purity by weight of 99 % or more 0 % 1.1.2008-31.12.2008 ex 2932 19 00 50 2,3-Dihydrofuran 0 % 1.1.2008-31.12.2008 ex 2932 19 00 70 Furfurylamine 0 % 1.1.2008-31.12.2008 ex 2932 19 00 75 Tetrahydro-2-methylfuran 0 % 1.1.2008-31.12.2008 ex 2932 19 00 80 Octafluorotetrahydrofuran 0 % 1.1.2008-31.12.2008 ex 2932 29 85 10 2-Anilino-6-[ethyl(isopentyl)amino]-3-methylspiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 15 13,14,15,16-Tetranorlabdano-12,8Ã ±-lactone 0 % 1.1.2008-31.12.2008 ex 2932 29 85 25 2-(2-Chloroanilino)-6-dibutylaminospiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 30 2-Anilino-3-methyl-6-methyl(propyl)aminospiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 35 6-Diethylamino-3-methyl-2-(2,4-xylidino)spiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 40 2-Anilino-6-(N-ethyl-p-toluidino)-3-methylspiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 45 2-Anilino-6-ethyl(isobutyl)amino-3-methylspiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 50 2-Anilino-6-cyclohexyl(methyl)amino-3-methylspiro[isobenzofuran-1(3H),9-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 55 6-Dimethylamino-3,3-bis(4-dimethylaminophenyl)phthalide 0 % 1.1.2008-31.12.2008 ex 2932 29 85 60 6-(Dibutylamino)-3-methyl-2-(phenylamino)-spiro[isobenzofuran-1(3H),9-[9H]xanthen]-3-one 0 % 1.1.2008-31.12.2011 ex 2932 29 85 70 3,6-Bis(ethylamino)-2,7-dimethylspiro[isobenzofuran-1(3H),9-[9H]-xanthen]-3-one 0 % 1.1.2008-31.12.2008 ex 2932 29 85 71 6-(Diethylamino)-3-methyl-2-(phenylamino)-spiro[isobenzofuran-1(3H),9-[9H]xanthen]-3-one 0 % 1.1.2008-31.12.2011 ex 2932 29 85 72 2-[Bis(phenylmethyl)amino]-6-(diethylamino)-spiro[isobenzofuran-1(3H),9-[9H]xanthen]-3-one 0 % 1.1.2008-31.12.2011 ex 2932 29 85 80 Gibberellic acid with a minimum purity by weight of 88 % 0 % 1.1.2008-31.12.2008 ex 2932 99 70 10 Bendiocarb (ISO) 0 % 1.1.2008-31.12.2008 ex 2932 99 70 20 Androsta-1,4-diene-3,17-dione 17-(2,2-dimethylpropylene) acetal 0 % 1.1.2008-31.12.2008 ex 2932 99 70 40 1,3:2,4-Bis-O-(3,4-dimethylbenzylidene)-D-glucitol 0 % 1.1.2008-31.12.2008 ex 2932 99 70 50 5-Propyl-1,3-benzodioxole 0 % 1.1.2008-31.12.2008 ex 2932 99 70 60 Calcium bis[4-O-(Ã ²-D-galactopyranosyl)-D-gluconate] dihydrate 0 % 1.1.2008-31.12.2008 ex 2932 99 70 70 1,3:2,4-bis-O-Benzylidene-D-glucitol 0 % 1.1.2008-31.12.2011 ex 2932 99 70 75 3-(3,4-Methylenedioxyphenyl)-2-methylpropanal 0 % 1.1.2008-31.12.2011 ex 2932 99 70 80 1,3:2,4-bis-O-(4-Methylbenzylidene)-D-glucitol 0 % 1.1.2008-31.12.2011 ex 2932 99 85 20 (2-Butylbenzofuran-3-yl) (4-hydroxy-3,5-diiodophenyl) ketone 0 % 1.1.2008-31.12.2008 ex 2932 99 85 30 Carbofuran (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 19 90 20 4-Amino-1-methyl-3-propylpyrazole-5-carboxamide 0 % 1.1.2008-31.12.2008 ex 2933 19 90 30 3-Methyl-1-p-tolyl-5-pyrazolone 0 % 1.1.2008-31.12.2008 ex 2933 19 90 40 Edaravone (INN) 0 % 1.1.2008-31.12.2008 ex 2933 19 90 50 Fenpyroximate (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 21 00 10 Hydantoin 0 % 1.1.2008-31.12.2008 ex 2933 21 00 20 2-(3-Benzyl-2,5-dioxoimidazolidin-1-yl)-2-chloro-5-(3-dodecylsulfonyl-2-methylpropionamido)-4,4-dimethyl-3-oxovaleranilide 0 % 1.1.2008-31.12.2008 ex 2933 21 00 40 1-[1,3-Bis(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-1,3-bis(hydroxymethyl)urea 0 % 1.1.2008-31.12.2008 ex 2933 21 00 50 1-Bromo-3-chloro-5,5-dimethylhydantoin 0 % 1.1.2008-31.12.2011 ex 2933 21 00 60 DL-p-Hydroxyphenylhydantoin 0 % 1.1.2008-31.12.2011 ex 2933 21 00 70 Ã ±-(4-Methoxybenzoyl)-Ã ±-(1-benzyl-5-ethoxy-3-hydantoinyl)-2-chloro-5-dodecyloxycarbonylacetanilide 0 % 1.1.2008-31.12.2011 ex 2933 29 90 20 Reaction product consisting of the methyl esters of ( ±)-6-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-m-toluic acid and ( ±)-2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-p-toluic acid (Imazamethabenz-methyl) 4 % 1.1.2008-31.12.2008 ex 2933 29 90 40 Triflumizole (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 29 90 50 1,3-Dimethylimidazolidin-2-one 0 % 1.1.2008-31.12.2008 ex 2933 39 99 10 Cloperastine fendizoate (INNM) 0 % 1.1.2008-31.12.2008 ex 2933 39 99 15 Pyridine-2,3-dicarboxylic acid 0 % 1.1.2008-31.12.2008 ex 2933 39 99 20 5-Methyl-2-pyridylamine 0 % 1.1.2008-31.12.2008 ex 2933 39 99 25 Imazethapyr (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 39 99 30 4,4-Trimethylenedipiperidine 0 % 1.1.2008-31.12.2008 ex 2933 39 99 35 Aminopyralid (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 39 99 40 2-Chloropyridine 0 % 1.1.2008-31.12.2008 ex 2933 39 99 45 3-(Carboxymethyl)pyridinium chloride 0 % 1.1.2008-31.12.2008 ex 2933 39 99 50 N-Fluoro-2,6-dichloropyridinium tetrafluoroborate 0 % 1.1.2008-31.12.2011 ex 2933 39 99 60 2-Fluoro-6-(trifluoromethyl)pyridine 0 % 1.1.2008-31.12.2008 ex 2933 39 99 65 Acetamiprid (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 39 99 75 Picolinafen (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 49 10 10 Quinmerac (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 49 90 20 5,7-Dichloro-4-(4-fluorophenoxy)quinoline 0 % 1.1.2008-31.12.2008 ex 2933 49 90 40 N-Ethyl-5,6,7,8-tetrahydroquinolinium p-toluenesulfonate, in the form of a solution in water 0 % 1.1.2008-31.12.2008 ex 2933 49 90 50 Methyl 2-[(S)-3-{(E)-3-[2-(7-chloro-2-quinolyl)vinyl]phenyl}-3-hydroxypropyl] benzoate monohydrate 0 % 1.1.2008-31.12.2008 ex 2933 49 90 60 5,6,7,8-Tetrahydroquinoline 0 % 1.1.2008-31.12.2008 ex 2933 49 90 70 Quinolin-8-ol 0 % 1.1.2008-31.12.2008 ex 2933 52 00 10 Malonylurea (barbituric acid) 0 % 1.1.2008-31.12.2011 ex 2933 59 95 10 1-Ethyl-6-fluoro-1,4-dihydro-4-oxo-7-piperazin-1-yl-1,8-naphthyridine-3-carboxylic acid and its salts and esters 0 % 1.1.2008-31.12.2008 ex 2933 59 95 15 (2R)-4-Oxo-4-[3-(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a] pyrazin-7(8H)-yl]-1-(2,4,5-trifluorophenyl)butyl-2-ammonium phosphate monohydrate 0 % 1.1.2008-31.12.2008 ex 2933 59 95 20 2,4-Diamino-6-chloropyrimidine 0 % 1.1.2008-31.12.2008 ex 2933 59 95 25 2,5-Diamino-4,6-dihydroxypyrimidine monohydrochloride monohydrate 0 % 1.1.2008-31.12.2008 ex 2933 59 95 30 Mepanipyrim (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 59 95 35 4-Amino-2,6-dichloropyrimidine 0 % 1.1.2008-31.12.2011 ex 2933 59 95 40 Guanine 0 % 1.1.2008-31.12.2008 ex 2933 59 95 50 1-Chloromethyl-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate) 0 % 1.1.2008-31.12.2008 ex 2933 59 95 60 2,6-Dichloro-4,8-dipiperidinopyrimido[5,4-d]pyrimidine 0 % 1.1.2008-31.12.2008 ex 2933 59 95 70 N-(4-Ethyl-2,3-dioxopiperazin-1-ylcarbonyl)-D-2-phenylglycine 0 % 1.1.2008-31.12.2008 ex 2933 59 95 80 N-(4-Ethyl-2,3-dioxopiperazin-1-ylcarbonyl)-D-2-(4-hydroxyphenyl)glycine 0 % 1.1.2008-31.12.2008 ex 2933 59 95 85 Adenine 0 % 1.1.2008-31.12.2008 ex 2933 69 80 20 1,3,5-Tris[(3,5-di-tert-butyl-4-hydroxyphenyl)methyl]-1,3,5-triazine-2,4,6(1H,3H,5H)-trione 0 % 1.1.2008-31.12.2008 ex 2933 69 80 40 Cyanazine (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 69 80 50 1,3,5-Tris(2,3-dibromopropyl)-1,3,5-triazinane-2,4,6-trione 0 % 1.1.2008-31.12.2008 ex 2933 69 80 60 Hexazinone (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 69 80 80 Tris(2-hydroxyethyl)-1,3,5-triazinetrione 0 % 1.1.2008-31.12.2008 ex 2933 79 00 10 Ezetimibe (INN) 0 % 1.1.2008-31.12.2008 (4)ex 2933 79 00 30 5-Vinyl-2-pyrrolidone 0 % 1.1.2008-31.12.2012 ex 2933 99 30 10 Azepane, for the manufacture of goods of subheading 3808 93 (1) 0 % 1.1.2008-31.12.2008 ex 2933 99 30 20 5H-Dibenz[b,f]azepine-5-carbonyl chloride 0 % 1.1.2008-31.12.2008 ex 2933 99 90 10 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-butylphenol 0 % 1.1.2008-31.12.2008 ex 2933 99 90 15 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol 0 % 1.1.2008-31.12.2008 ex 2933 99 90 20 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol 0 % 1.1.2008-31.12.2008 ex 2933 99 90 25 6,6-Di-2H-benzotriazol-2-yl-4,4-bis(1,1,3,3-tetramethylbutyl)-2,2-methylenediphenol 0 % 1.1.2008-31.12.2008 ex 2933 99 90 30 Quizalofop-P-ethyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 99 90 35 Indoline 0 % 1.1.2008-31.12.2008 ex 2933 99 90 40 trans-4-Hydroxy-L-proline 0 % 1.1.2008-31.12.2008 ex 2933 99 90 45 Maleic hydrazide (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 99 90 50 Metconazole (ISO) 3,2 % 1.1.2008-31.12.2008 ex 2933 99 90 55 5-Nitroindole 0 % 1.1.2008-31.12.2008 ex 2933 99 90 60 1,3-Bis(3-isocyanatomethylphenyl)-1,3-diazetidine-2,4-dione (dimeric 2,4-toluene diisocyanate) 0 % 1.1.2008-31.12.2008 ex 2933 99 90 65 Candesartan cilexetil (INNM) 0 % 1.1.2008-31.12.2008 ex 2933 99 90 69 [(3R)-4-(4-chlorobenzyl)-7-fluoro-5-(methylsulphonyl)-1,2,3,4-tetrahydrocyclopenta[b]indole-3-yl]acetic acid 0 % 1.1.2008-31.12.2011 ex 2933 99 90 70 6,7-Dihydro-5H-cyclopenta[b]pyridine 0 % 1.1.2008-31.12.2008 ex 2933 99 90 75 2,3-Dichloropyrazine 0 % 1.1.2008-31.12.2008 ex 2933 99 90 80 1-Methyltetrazole-5-thiol 0 % 1.1.2008-31.12.2008 ex 2933 99 90 81 1,2,3-Benzotriazole 0 % 1.1.2008-31.12.2011 ex 2933 99 90 82 Tolyltriazole 0 % 1.1.2008-31.12.2011 ex 2933 99 90 86 Pyridaben (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 99 90 87 Pyridate (ISO) 0 % 1.1.2008-31.12.2008 ex 2933 99 90 88 2,6-Dichloroquinoxaline 0 % 1.1.2008-31.12.2008 ex 2933 99 90 89 Carbendazim (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 10 00 10 Hexythiazox (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 10 00 20 2-(4-Methylthiazol-5-yl)ethanol 0 % 1.1.2008-31.12.2008 ex 2934 10 00 30 5-[(2,4-Dioxo-5-thiazolidinyl)methyl]-2-methoxy-N-{[4-(trifluoromethyl)phenyl] methyl}benzamide 0 % 1.1.2008-31.12.2008 ex 2934 20 80 10 4-Chloro-1,3-benzothiazol-2(3H)-one 0 % 1.1.2008-31.12.2008 ex 2934 20 80 20 S-(1,3-Benzothiazol-2-yl) (Z)-2-(2-aminothiazol-4-yl)-2-(methoxyimino)thioacetate 0 % 1.1.2008-31.12.2008 ex 2934 20 80 30 Benthiavalicarb-isopropyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 10 7-Chloro-5-methyl-2H-1,4-benzothiazin-3-(4H)-one 0 % 1.1.2008-31.12.2008 ex 2934 99 90 15 Carboxin (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 20 4-[4-(Tridecyl[branched]oxy)phenyl]-1,4-thiazinane 1,1-dioxide 0 % 1.1.2008-31.12.2008 ex 2934 99 90 25 Oxycarboxin (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 30 Etridiazole (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 35 Dimethenamide (ISO) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 40 2,3,5,6-Tetrahydroxy-1,4-diisobutyl-1,4-dioxo-1,4-diphosphinane 0 % 1.1.2008-31.12.2008 ex 2934 99 90 45 Tris(2,3-epoxypropyl)-1,3,5-triazinanetrione 0 % 1.1.2008-31.12.2008 ex 2934 99 90 50 1-[2-(1,3-Dioxan-2-yl)ethyl]-2-ethylpyridinium bromide 0 % 1.1.2008-31.12.2008 ex 2934 99 90 55 Olmesartan medoxomil (INN) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 60 DL-Homocysteine thiolactone hydrochloride 0 % 1.1.2008-31.12.2008 ex 2934 99 90 65 Methyl 3-aminothiophene-2-carboxylate 0 % 1.1.2008-31.12.2008 ex 2934 99 90 72 1-[3-(5-Nitro-2-furyl)allylideneamino]imidazolidine-2,4-dione 0 % 1.1.2008-31.12.2008 ex 2934 99 90 73 N-(5-Mercapto-1,3,4-thiadiazol-2-yl)acetamide 0 % 1.1.2008-31.12.2008 (4)ex 2934 99 90 74 2-Isopropylthioxanthone 0 % 1.1.2008-31.12.2012 ex 2934 99 90 75 (4R-cis)-1,1-Dimethylethyl-6-[2[2-(4-fluorophenyl)-5-(1-isopropyl)-3-phenyl-4-[(phenylamino)carbonyl]-1H-pyrrol-1-yl]ethyl]-2,2-dimethyl-1,3-dioxane-4-acetate 0 % 1.1.2008-31.12.2011 (4)ex 2934 99 90 ex 3204 20 00 76 10 2,5-Thiophenediylbis(5-tert-butyl-1,3-benzoxazole) 0 % 1.1.2008-31.12.2011 ex 2934 99 90 77 Potassium 5-methyl-1,3,4-oxadiazole-2-carboxylate 0 % 1.1.2008-31.12.2011 (4)ex 2934 99 90 78 1,2,4-Thiadiazole-3-acetic acid 5-[(ethoxycarbonyl)amino]- methyl ester 0 % 1.1.2008-31.12.2012 ex 2934 99 90 80 Oblimersen sodium (INNM) 0 % 1.1.2008-31.12.2008 ex 2934 99 90 85 Aprepitant (INN) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 10 Salts of sulfathiazole (INN) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 15 Flupyrsulfuron-methyl-sodium (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 20 Toluenesulfonamides 0 % 1.1.2008-31.12.2008 ex 2935 00 90 25 Triflusulfuron-methyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 30 Mixture of isomers consisting of N-ethyltoluene-2-sulfonamide and N-ethyltoluene-4-sulfonamide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 35 Chlorsulfuron (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 40 1-(4,6-Dimethoxypyrimidin-2-yl)-3-(2-ethylsulfonylimidazo[1,2-a]pyridin-3-ylsulfonyl)urea (sulfosulfuron) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 45 Rimsulfuron (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 50 4,4-Oxydi(benzenesulfonohydrazide) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 55 Thifensulfuron-methyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 60 5-Amino-N-(2,6-dichloro-m-tolyl)-1H-1,2,4-triazole-3-sulfonamide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 65 Tribenuron-methyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 70 Methyl 3-aminosulfonylthiophene-2-carboxylate 0 % 1.1.2008-31.12.2008 ex 2935 00 90 75 Metsulfuron-methyl (ISO) 0 % 1.1.2008-31.12.2008 ex 2935 00 90 76 4-Toluenesulphonyl urea 0 % 1.1.2008-31.12.2011 ex 2935 00 90 80 N-(3-Amino-2-hydroxy-4-phenylbutyl)-N-(2-methylpropyl)-4-aminobenzenesulfonamide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 81 4-Amino-N-(4-aminophenyl)benzenesulphonamide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 82 N-(5,7-Dimethoxy[1,2,4]triazolo[1,5-a]pyrimidin-2-yl)-2-methoxy-4-(trifluoromethyl)pyridine-3-sulphonamide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 85 N-[4-(Isopropylaminoacetyl)phenyl]methanesulfonamide hydrochloride 0 % 1.1.2008-31.12.2008 ex 2935 00 90 86 4-(m-Tolylamino)pyridine-3-sulfonamide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 87 4-Sulfamoylacetanilide 0 % 1.1.2008-31.12.2008 ex 2935 00 90 88 N-(2-(4-Amino-N-ethyl-m-toluidino)ethyl)methanesulfonamide sesquisulfate monohydrate 0 % 1.1.2008-31.12.2008 ex 2935 00 90 89 3-(3-Bromo-6-fluoro-2-methylindol-1-ylsulphonyl)-N,N-dimethyl-1,2,4-triazol-1-sulphonamide 0 % 1.1.2008-31.12.2011 ex 2938 90 90 10 Hesperidin 0 % 1.1.2008-31.12.2008 3201 20 00 Wattle extract 0 % 1.1.2008-31.12.2008 ex 3201 90 90 10 Tanning extracts of eucalyptus 3,2 % 1.1.2008-31.12.2008 ex 3201 90 90 20 Tanning extracts derived from gambier and myrobalan fruits 0 % 1.1.2008-31.12.2008 ex 3204 13 00 10 C.I. Basic Red 1 dye 0 % 1.1.2008-31.12.2011 (4)ex 3204 15 00 10 Dye C.I. Vat Orange 7 (C.I. Pigment Orange 43) 0 % 1.1.2008-31.12.2012 ex 3204 15 00 20 Dye C.I. Vat Red 15 0 % 1.1.2008-31.12.2008 ex 3204 15 00 30 Dye C.I. Vat Red 14 0 % 1.1.2008-31.12.2008 ex 3204 15 00 40 Dye C.I. Vat Brown 57 0 % 1.1.2008-31.12.2008 ex 3204 15 00 50 Dye C.I. Vat Blue 47 0 % 1.1.2008-31.12.2008 ex 3204 15 00 60 Dyestuff C.I. Vat Blue 4 0 % 1.1.2008-31.12.2008 ex 3204 17 00 10 Dye C.I. Pigment Yellow 81 0 % 1.1.2008-31.12.2008 (4)ex 3204 17 00 30 Dye C.I. Pigment Yellow 97 0 % 1.1.2008-31.12.2012 ex 3204 19 00 10 Nickel bis{4-methoxy-2-[6-(pentafluoroethylthio)benzothiazol-2-ylazo]-5-(dipropylamino)benzenesulfonate} 0 % 1.1.2008-31.12.2008 ex 3204 19 00 15 4-{4-[3-(4-Methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-3-yl]phenyl}morpholine 0 % 1.1.2008-31.12.2008 ex 3204 19 00 20 13-Ethyl-3-[4-(morpholino)phenyl]-3-phenyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-13-ol 0 % 1.1.2008-31.12.2008 ex 3204 19 00 25 Cyclohexyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate 0 % 1.1.2008-31.12.2008 ex 3204 19 00 30 13-Isopropyl-3,3-bis(4-methoxyphenyl)-6,11-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-13-ol 0 % 1.1.2008-31.12.2008 ex 3204 19 00 35 13-Butyl-13-ethoxy-6,11-dimethoxy-3,3-bis(4-methoxyphenyl)-3,13-dihydrobenzo [h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 40 Methyl 8-acetoxy-1,3,3,5,6-pentamethyl-2,3-dihydrospiro[1H-indole-2,3-naphtho[2,1-b][1,4]oxazine]-9-carboxylate 0 % 1.1.2008-31.12.2008 ex 3204 19 00 45 6,7-Dimethoxy-3,3-bis(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 50 Methyl 6-(isobutyryloxy)-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate 0 % 1.1.2008-31.12.2008 ex 3204 19 00 60 Ethoxycarbonylmethyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate 0 % 1.1.2008-31.12.2008 ex 3204 19 00 65 6-Methoxy-7-morpholino-13-ethyl-13-methoxy-3,3-bis-(4-methoxyphenyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 70 Dye C.I. Solvent Red 49 0 % 1.1.2008-31.12.2008 ex 3204 19 00 75 6,7-Dimethoxy-13-ethyl-13-methoxy-3,3-bis-(4-methoxyphenyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 80 ((R) and (S) isomers of 6,7-Dimethoxy-13-ethyl-13-[2-(2-methoxyethoxy)-ethoxy]-3-(4-methoxyphenyl)-3-(4-fluorophenyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 81 6,11-Difluoro-3,3-di-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 82 3-(4-Fluorophenyl)-3-(4-piperidinophenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3204 19 00 83 6,7-Dimethoxy-11-cyano-3,3-di-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3205 00 00 10 Aluminium lakes prepared from dyes for use in the manufacture of pigments for the pharmaceutical industry (1) 0 % 1.1.2008-31.12.2008 ex 3206 11 00 10 Titanium dioxide coated with isopropoxytitanium triisostearate, containing by weight 1,5 % or more but not more than 2,5 % of isopropoxytitanium triisostearate 0 % 1.1.2008-31.12.2008 ex 3206 19 00 10 Preparation based on titanium dioxide, containing by weight 66 % or more but not more than 71 % of titanium dioxide and 1 % or more but not more than 2 % of isopropoxytitanium triisostearate 0 % 1.1.2008-31.12.2008 ex 3206 42 00 10 Lithopone 0 % 1.1.2008-31.12.2008 ex 3206 49 80 10 Black preparation of iron-oxide pigments, in liquid form, with a maximum particle size not exceeding 20 nanometres and containing by weight 25 % or more of iron evaluated as Fe2O3, for the manufacture of goods of heading No 3304 or 9608 (1) 0 % 1.1.2008-31.12.2008 3206 50 00 Inorganic products of a kind used as luminophores 0 % 1.1.2008-31.12.2008 ex 3207 30 00 10 Preparation containing:  not more than 85 % by weight of silver,  not less than 2 % by weight of palladium,  barium titanate,  terpineol, and  ethyl cellulose, used for screen printing in the manufacture of multilayer ceramic capacitors (1) 0 % 1.1.2008-31.12.2008 ex 3207 40 80 20 Glass flakes coated with silver, of an average diameter of 40 ( ±10) µm 0 % 1.1.2008-31.12.2008 ex 3207 40 80 30 Glass frit, for use in the manufacture of cathode-ray tubes (1) 0 % 1.1.2008-31.12.2008 ex 3208 10 90 ex 3707 90 90 10 60 Anti-reflection coating, consisting of an ester based polymer modified with a chromophore group, in the form of a solution of either 2-methoxy-1-propanol, 2-methoxy-1-methylethyl acetate or methyl-2-hydroxyisobutyrate, containing by weight not more than 10 % of polymer 0 % 1.1.2008-31.12.2008 ex 3208 20 10 10 Copolymer of N-vinylcaprolactam, N-vinyl-2-pyrrolidone and dimethylaminoethyl methacrylate, in the form of a solution in ethanol containing by weight 34 % or more but not more than 40 % of copolymer 0 % 1.1.2008-31.12.2008 ex 3208 20 10 ex 3905 91 00 20 92 Copolymer of vinylpyrrolidone and dimethylaminoethyl methacrylate, partially quaternized by diethyl sulfate, in the form of a solution in ethanol 0 % 1.1.2008-31.12.2008 ex 3208 20 10 30 Solution of diundecyl phthalate and a copolymer of dibutyl maleate and isobutyl methacrylate in a hydrocarbon solvent 0 % 1.1.2008-31.12.2008 ex 3208 20 10 40 Poly(1H,1H-heptafluorobutyl methacrylate) dissolved in a mixture of methyl perfluorobutyl ether and methyl perfluoroisobutyl ether 0 % 1.1.2008-31.12.2011 ex 3208 90 19 ex 3911 90 99 10 35 Copolymer of maleic acid and methyl vinyl ether, monoesterified with ethyl and/or isopropyl and/or butyl groups, in the form of a solution in ethanol, ethanol and butanol, isopropanol or isopropanol and butanol 0 % 1.1.2008-31.12.2008 ex 3208 90 19 ex 3902 90 90 15 94 Modified, chlorinated polyolefins, whether or not in a solution or dispersion 0 % 1.1.2008-31.12.2008 ex 3208 90 19 20 Copolymer of polyurethane and silicone, in the form of a solution in a mixture of butanone, toluene and cyclohexanone, containing by weight 13 % or more but not more than 16 % of copolymer 0 % 1.1.2008-31.12.2008 ex 3208 90 19 30 Solution containing:  (30 ± 5) % by weight of polyamide resin,  (6,5 ± 3,5) % by weight of diazonaphthoquinone,  (55 ± 5) % by weight of 1-methyl-2-pyrrolidone,  1 000 µg/kg or less of chloride,  1 000 µg/kg or less of potassium and  1 000 µg/kg or less of iron 0 % 1.1.2008-31.12.2008 ex 3208 90 19 40 Polymer of methylsiloxane, in the form of a solution in a mixture of acetone, butanol, ethanol and isopropanol, containing by weight 5 % or more but not more than 11 % of polymer of methylsiloxane 0 % 1.1.2008-31.12.2008 ex 3208 90 19 50 Solution containing by weight:  (65 ± 10) % of Ã ³-butyrolactone,  (30 ± 10) % of polyamide resin,  (3,5 ± 1,5) % of naphthoquinone ester derivative and  (1,5 ± 0,5) % of arylsilicic acid 0 % 1.1.2008-31.12.2008 ex 3208 90 19 60 Copolymer of hydroxystyrene and either styrene or alkoxystyrene or both, dissolved in ethyl lactate 0 % 1.1.2008-31.12.2011 (4)ex 3208 90 19 75 Acenaphthalene copolymer in ethyl lactate solution 0 % 1.1.2008-31.12.2012 ex 3208 90 19 85 Mixture containing by weight:  30~45 % Polyamide resin;  2~10 % Diazonaphthoquinone;  50~65 % Ã ³-Butyrolactone. 0 % 1.1.2008-31.12.2008 (4)ex 3208 90 91 10 Preparation on the basis of polyhydroxyamide containing at least naphtoquinone ester derivate or tosylate dissolved in Ã ³-butyrolactone and/or 2-methoxy-1-methylethyl acetate 0 % 1.1.2008-31.12.2012 ex 3208 90 99 10 Solution based on chemically modified natural polymers, containing two or more of the following dyes:  methyl 8-acetoxy-1,3,3,5,6-pentamethyl-2,3-dihydrospiro[1H-indole-2,3-naphtho[2,1-b][1,4]oxazine]-9-carboxylate,  methyl 6-(isobutyryloxy)-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  13-isopropyl-3,3-bis(4-methoxyphenyl)-6,11-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-13-ol,  ethoxycarbonylmethyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  13-ethyl-3-[4-(morpholino)phenyl]-3-phenyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-13-ol 0 % 1.1.2008-31.12.2008 ex 3208 90 99 20 Solution based on chemically modified natural polymers, containing two or more of the following dyes:  4-[4-(13,13-dimethyl-3-phenyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-3-yl)phenyl]morpholine,  4-{4-[3-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-3-yl]phenyl}morpholine,  cyclohexyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  ethoxycarbonylmethyl 6-acetoxy-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  2-pentyl-7,7-diphenylbenzo[h]chromeno[6,5-d]-1,3-dioxin-4(7H)-one,  13-butyl-13-ethoxy-6,11-dimethoxy-3,3-bis(4-methoxyphenyl)-3,13-dihydrobenzo [h]indeno[2,1-f]chromene,  3-(4-methoxyphenyl)-13,13-dimethyl-3-phenyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromene,  6,7-dimethoxy-3,3-bis(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromene 0 % 1.1.2008-31.12.2008 ex 3215 11 00 ex 3215 19 00 10 10 Printing ink, liquid, consisting of a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments 0 % 1.1.2008-31.12.2008 ex 3215 90 80 10 Ink formulation, for use in the manufacture of ink-jet cartridges (1) 0 % 1.1.2008-31.12.2008 ex 3215 90 80 20 Heat sensitive ink fixed on a plastic film 0 % 1.1.2008-31.12.2008 ex 3215 90 80 30 Ink preparation, in the form of powder, for use in the manufacture of ink-filled bottles of a kind used in colour digital presses of heading No 8443 (1) 0 % 1.1.2008-31.12.2008 3301 12 10 Essential oil of orange, not deterpenated 0 % 1.1.2008-31.12.2008 ex 3402 13 00 10 Vinyl copolymer surface active agent based on polypropylene glycol 0 % 1.1.2008-31.12.2008 (4)ex 3402 13 00 20 Surfactant containing 1,4-dimethyl-1,4-bis(2-methylpropyl)-2-butyne-1,4-diyl ether, polymerized with oxirane, methyl terminated 0 % 1.1.2008-31.12.2012 ex 3402 90 10 20 Mixture of docusate sodium (INN) and sodium benzoate 0 % 1.1.2008-31.12.2008 ex 3402 90 10 30 Non-aqueous surface-active preparation, containing:  polyethylene glycol alkylphenyl ether,  2,4,7,9-tetramethyldec-5-yne-4,7-diol and  phosphoric acid esters 0 % 1.1.2008-31.12.2008 ex 3402 90 10 40 Amphoteric fluorinated surfactant in a mixture of water and ethanol, containing by weight 25 % or more but not more than 30 % surfactant 0 % 1.1.2008-31.12.2008 (4)ex 3402 90 10 50 Surfactant mixture, of disodium salts of dodecyl (sulphophenoxy)benzenesulphonic acid and oxybis (dodecylbenzenesulphonic acid) 0 % 1.1.2008-31.12.2008 ex 3402 90 90 10 Crystalline powder obtained by the reaction of trisodium phosphate with a mixture of sodium hypochlorite and sodium chloride (chlorinated trisodium phosphate), containing by weight:  3,5 % or more of available chlorine, measured iodometrically and  17,0 % or more of phosphorus evaluated as P2O5 0 % 1.1.2008-31.12.2008 ex 3403 99 90 10 Cutting-fluid preparation based on an aqueous solution of synthetic polypeptides 0 % 1.1.2008-31.12.2008 ex 3504 00 00 10 Purified antigens obtained from genetically manipulated yeast cells, for the manufacture of detection tests for hepatitis-C (1) 0 % 1.1.2008-31.12.2008 ex 3504 00 00 20 Glycoprotein 160 obtained from Human Immunodeficiency Virus, HIV-1 strain 0 % 1.1.2008-31.12.2008 ex 3505 10 50 20 O-(2-Hydroxyethyl)-derivative of hydrolysed maize starch 0 % 1.1.2008-31.12.2008 ex 3506 10 00 11 Cartridge containing an adhesive based on a mixture of silicon modified polymer and aluminium hydroxide for use in the manufacture of deflection yokes (1) 0 % 1.1.2008-31.12.2008 ex 3506 91 00 10 Adhesive based on an aqueous dispersion of a mixture of dimerised rosin and a copolymer of ethylene and vinyl acetate (EVA) 0 % 1.1.2008-31.12.2008 ex 3506 91 00 20 Heat-activated adhesive based on phenolic resin and rubber, in the form of a film on a release paper, for use in the manufacture of brake pads for the automotive industry (1) 0 % 1.1.2008-31.12.2008 ex 3506 91 00 30 Two component microencapsulated epoxy adhesive dispersed in a solvent 0 % 1.1.2008-31.12.2008 (4)ex 3506 91 00 40 Acrylic pressure sensitive adhesive with a thickness of 0,076 mm or more but not exceeding 0,127 mm, put up in rolls of a width of 45,7 cm or more but not exceeding 78,5 cm supplied on a release liner with an initial peel adhesion release value of not less than 15N/25 mm (measured according to ASTM D 3330) 0 % 1.1.2008-31.12.2012 ex 3507 90 90 10 Asparaginase 0 % 1.1.2008-31.12.2008 ex 3507 90 90 20 Enzymatic preparation based on thermolysine 0 % 1.1.2008-31.12.2008 ex 3507 90 90 40 Avian myeloblastosis virus (AMV) reverse transcriptase 0 % 1.1.2008-31.12.2008 ex 3507 90 90 60 Trypsin certified to be produced in compliance with EC Good Manufacturing Practice (cGMP) and having a specific enzyme activity of 0,45 µkat/mg or more, for the manufacture of goods of heading No 3004 (1) 0 % 1.1.2008-31.12.2008 ex 3507 90 90 70 Chymotrypsin 0 % 1.1.2008-31.12.2008 ex 3701 30 00 10 Relief printing plate, of a kind used for printing on newsprint, consisting of a metal substrate coated with a photopolymer layer of a thickness of 0,2 mm or more but not exceeding 0,8 mm, not covered with a release film, of a total thickness not exceeding 1 mm 0 % 1.1.2008-31.12.2008 ex 3701 99 00 10 Plate of quartz or of glass, covered with a film of chromium and coated with a photosensitive or electron-sensitive resin, for the manufacture of masks for the goods of heading No 8541 or 8542 (1) 0 % 1.1.2008-31.12.2008 ex 3702 31 98 10 Colour negative film, for the manufacture of instant-picture film-packs (1) 0 % 1.1.2008-31.12.2008 ex 3702 43 00 ex 3702 44 00 10 10 Photographic film, of a nominal width of 459, 669 or 761 mm, composed of several layers, including two polyester films, a carbon layer, an adhesive layer, whether or not with a layer of a copolymer of styrene with acrylonitrile 0 % 1.1.2008-31.12.2008 ex 3703 90 10 10 Paper sheet, coated with silver halide emulsion, for the manufacture of goods of subheading 3701 20 00 (1) 0 % 1.1.2008-31.12.2008 ex 3707 10 00 10 Photosensitive emulsion for the sensitization of silicon discs (1) 0 % 1.1.2008-31.12.2008 ex 3707 10 00 15 Sensitising emulsion, consisting of diazooxonaphtalenesulphonic acid ester and phenolic resins, containing by weight not more than 12 % of diazooxonaphtalenesulfonic acid ester, in 2-methoxy-1-methylethyl acetate or ethyl lactate 0 % 1.1.2008-31.12.2008 ex 3707 10 00 25 Sensitising emulsion containing:  phenolic or acrylic resins  a maximum 2 % by weight of light sensitive acid precursor, in a solution containing 2-methoxy-1-methylethyl acetate or ethyl lactate 0 % 1.1.2008-31.12.2008 ex 3707 10 00 30 Preparation based on photosensitive acrylic containing polymer, containing colour pigments, 2-methoxy-1-methylethylacetate and cyclohexanone and whether or not containing ethyl-3-ethoxypropionate 0 % 1.1.2008-31.12.2008 ex 3707 10 00 35 Sensitising emulsion, consisting of acrylate and/or methacrylate polymers, containing by weight not more than 7 % photosensitive acid precursors dissolved in an organic solvent containing at least 2-methoxy-1-methylethyl acetate 0 % 1.1.2008-31.12.2011 ex 3707 10 00 40 Sensitising emulsion, containing:  not more than 10 % by weight of naphthoquinonediazide esters,  2 % or more but not more than 20 % by weight of copolymers of hydroxystyrene  not more than 7 % by weight of epoxy-containing derivatives dissolved in 1-ethoxy-2-propyl acetate and/or ethyl lactate 0 % 1.1.2008-31.12.2011 ex 3707 90 30 10 Toner, in the form of powder, consisting of a copolymer of styrene and butyl acrylate and either magnetite or carbon black, for use as a developer in the manufacture of cartridges for facsimile machines or computer printers (1) 0 % 1.1.2008-31.12.2008 ex 3707 90 30 20 Toner, based on a polyol resin, in the form of powder 0 % 1.1.2008-31.12.2008 ex 3707 90 30 30 Two-component toner, liquid, in the form of a set consisting of a container containing a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments, and a container containing isoparaffins 0 % 1.1.2008-31.12.2008 ex 3707 90 30 40 Polyester resin based toner, manufactured by a polymerisation process, for use as a developer in the manufacture of computer printer and copier cartridges (1) 0 % 1.1.2008-31.12.2008 ex 3707 90 90 10 Anti-reflection coating, consisting of a modified methacrylic polymer, containing by weight not more than 10 % of polymer, in the form of a solution in 2-methoxy-1-methylethyl acetate and 1-methoxypropan-2-ol 0 % 1.1.2008-31.12.2008 ex 3707 90 90 20 Anti-reflection coating, consisting of a copolymer of hydroxystyrene and methyl methacrylate, modified with chromophore groups, containing by weight not more than 10 % of polymer, in the form of a solution in 1-methoxypropan-2-ol and ethyl lactate 0 % 1.1.2008-31.12.2008 (4)ex 3707 90 90 ex 3824 90 97 30 91 Anti-reflection coating, in the form of an aqueous solution, containing by weight:  not more than 2 % of perhalogenated sulfonic acid derivatives,  not more than 1 % of a vinyl polymer 0 % 1.1.2008-31.12.2008 ex 3707 90 90 40 Anti-reflection coating, consisting of amino-resin and modified phenolic resin, in the form of a solution in 1-methoxypropan-2-ol and ethyl lactate, containing by weight 15 % or more but not more than 24 % of both polymers taken together 0 % 1.1.2008-31.12.2008 ex 3707 90 90 50 Anti-reflection coating, containing by weight:  30 % or more but not more than 40 % of cyclohexanone,  30 % or more but not more than 40 % of 1-methyl-2-pyrrolidone,  20 % or more but not more than 30 % of tetrahydrofurfuryl alcohol 0 % 1.1.2008-31.12.2008 ex 3801 20 90 10 Colloidal graphite in suspension in water, for use as internal coating in colour cathode-ray tubes (1) 0 % 1.1.2008-31.12.2008 3805 90 10 Pine oil 1,7 % 1.1.2008-31.12.2008 ex 3808 91 90 10 Indoxacarb (ISO) and its (R) isomer, fixed on a support of silicon dioxide 0 % 1.1.2008-31.12.2008 ex 3808 91 90 20 Preparation containing by weight 2 % or more but not more than 4 % of azadirachtin (ISO), not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 3808 91 90 30 Preparation containing endospores and protein crystals derived from the hybrid strain GC 91 of Bacillus thuringiensis Berliner subsp. aizawai and kurstaki 0 % 1.1.2008-31.12.2008 ex 3808 91 90 40 Spinosad (ISO) 0 % 1.1.2008-31.12.2008 ex 3808 92 90 10 Fungicide in the form of a powder, containing by weight 65 % or more but not more than 75 % of hymexazole (ISO), not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 3808 92 90 20 Preparation based on diiodomethyl p-tolyl sulfone, not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 3808 92 90 30 Preparation consisting of a suspension of pyrithione zinc (INN) in water, containing by weight 24 % or more but not more than 26 % of pyrithione zinc (INN) 0 % 1.1.2008-31.12.2008 (4)ex 3808 93 27 20 Organic solution of Clethodim (ISO), with a Clethodim content of 37 % ( ±2 %) or 70 % ( ±2 %) by weight 0 % 1.1.2008-31.12.2012 ex 3808 94 20 10 Preparation containing by weight:  58 % or more but not more than 62 % of 1-bromo-3-chloro-5,5-dimethylhydantoin,  26 % or more but not more than 29 % of 1,3-dichloro-5,5-dimethylhydantoin,  10 % or more but not more than 12 % of 1,3-dichloro-5-ethyl-5-methylhydantoin, for the manufacture of swimming-pool disinfectants (1) 0 % 1.1.2008-31.12.2008 ex 3808 94 90 10 1-Dodecylguanidine hydrochloride, in the form of a solution in isopropanol and water, containing by weight 40 % or less of 1-dodecylguanidine hydrochloride 0 % 1.1.2008-31.12.2008 ex 3809 91 00 10 Mixture of 5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl) methylphosphonate 0 % 1.1.2008-31.12.2008 ex 3809 92 00 10 Paper anti-fading agent, consisting of a mixture of magnesium trisilicate and monosodium salt of 2,2-methylenebis(4,6-di-tert-butylphenyl) phosphate 0 % 1.1.2008-31.12.2008 ex 3811 21 00 10 Salts of dinonylnaphthalenesulfonic acid, in the form of a solution in mineral oils 0 % 1.1.2008-31.12.2008 ex 3811 21 00 20 Additives for lubricating oils, based on complex organic molybdenum compounds, in the form of a solution in mineral oil 0 % 1.1.2008-31.12.2008 ex 3811 90 00 10 Dinonylnaphthylsulphonic acid salt, in a mineral oil solution 0 % 1.1.2008-31.12.2008 ex 3811 90 00 20 Corrosion inhibitor, containing reaction products of fatty acids and tall oil with formaldehyde and (Z)-N-9-octadecenyl-1,3-propanediamine 0 % 1.1.2008-31.12.2011 ex 3812 30 80 20 Mixture containing predominantly bis(2,2,6,6-tetramethyl-1-octyloxy-4-piperidyl) sebacate 0 % 1.1.2008-31.12.2008 ex 3812 30 80 30 Compound stabilisers containing by weight 15 % or more but not more than 40 % of sodium perchlorate and not more than 70 % of 2-(2-methoxyethoxy)ethanol 0 % 1.1.2008-31.12.2008 ex 3814 00 90 10 Mixture containing by weight 25 % or more but not more than 35 % of dimethyl sulfoxide and 65 % or more but not more than 75 % of monoethanolamine 3 % 1.1.2008-31.12.2008 ex 3814 00 90 20 Mixture containing by weight:  69 % or more but not more than 71 % of 1-methoxypropan-2-ol,  29 % or more but not more than 31 % of 2-methoxy-1-methylethyl acetate 0 % 1.1.2008-31.12.2008 ex 3814 00 90 30 Azeotrope mixture containing by weight 30 % or more but not more than 50 % of trans-dichloroethylene and a mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether 0 % 1.1.2008-31.12.2008 ex 3814 00 90 40 Azeotrope mixtures containing isomers of nonafluorobutyl methyl ether and/or nonafluorobutyl ethyl ether 0 % 1.1.2008-31.12.2008 ex 3815 12 00 10 Catalyst, in the form of granules or rings of a diameter of 3 mm or more but not exceeding 10 mm, consisting of silver on an aluminium oxide support and containing by weight 8 % or more but not more than 40 % of silver 0 % 1.1.2008-31.12.2008 ex 3815 12 00 20 Catalyst, consisting of palladium and rhenium, fixed on a support of active carbon, in the form of powder, containing:  0,5 % or more but not more than 1,5 % by weight of palladium,  3 % or more but not more than 5 % by weight of rhenium and  0,1 mole % or more but not more than 1 mole % of alkaline metals, for use in the manufacture of tetrahydrofuran (1) 0 % 1.1.2008-31.12.2008 ex 3815 12 00 30 Catalyst, consisting of platinum and palladium fixed on a support, containing by weight:  not more than 1,5 % of platinum,  not more than 1,5 % of palladium and  not more than 0,1 % of alkali metals, for use in hydrogenation of white oils (1) 0 % 1.1.2008-31.12.2008 ex 3815 19 90 10 Catalyst, consisting of chromium trioxide or dichromium trioxide fixed on a support of silicon dioxide, of a pore volume, as determined by the nitrogen absorption method, of 2 cm3/g or more 0 % 1.1.2008-31.12.2008 ex 3815 19 90 15 Catalyst, in the form of a powder, consisting of a mixture of metal oxides fixed on a support of silicon dioxide, containing by weight 20 % or more but not more than 40 % of molybdenum, bismuth and iron evaluated together, for use in the manufacture of acrylonitrile (1) 0 % 1.1.2008-31.12.2008 ex 3815 19 90 20 Catalyst consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide, aluminium oxide or aluminium phosphate 0 % 1.1.2008-31.12.2008 ex 3815 19 90 30 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polypropylene (1) 0 % 1.1.2008-31.12.2008 ex 3815 19 90 35 Catalyst, in the form of rodlets of a length of 5,5 mm or more but not exceeding 6,5 mm, consisting of copper oxide and zinc oxide fixed on a support of aluminium oxide, containing by weight:  55 % or more but not more than 60 % of copper oxide and  30 % or more but not more than 35 % of zinc oxide 0 % 1.1.2008-31.12.2008 ex 3815 19 90 40 Catalyst, in the form of spheres of a diameter of 4,2 mm or more but not exceeding 9 mm, consisting of a mixture of metals oxides containing predominantly oxides of molybdenum, vanadium and copper, on a support of silicon dioxide and/or aluminium oxide, for use in the manufacture of acrylic acid (1) 0 % 1.1.2008-31.12.2008 ex 3815 19 90 45 Catalyst, consisting predominantly of dichromium copper tetraoxide and copper (II) oxide, containing by weight 38 % or more but not more than 48 % of copper, evaluated as copper (II) oxide, fixed on a support of silicon dioxide, for the hydrogenation of acetophenones (1) 0 % 1.1.2008-31.12.2008 ex 3815 19 90 50 Catalyst consisting of organo-metallic compounds of titanium, magnesium and aluminium on a support of silicon dioxide, in the form of a suspension in tetrahydrofuran 0 % 1.1.2008-31.12.2008 ex 3815 19 90 55 Catalyst consisting of a mixture of metal oxides containing chromium trioxide, fixed on a support of silicon dioxide 0 % 1.1.2008-31.12.2008 ex 3815 19 90 60 Catalyst consisting of dichromium trioxide, fixed on a support of aluminium oxide 0 % 1.1.2008-31.12.2008 ex 3815 19 90 65 Catalyst consisting of phosphoric acid chemically bonded to a support of silicon dioxide 0 % 1.1.2008-31.12.2008 ex 3815 19 90 70 Catalyst consisting of organo-metallic compounds of aluminium and zirconium, fixed on a support of silicon dioxide 0 % 1.1.2008-31.12.2008 ex 3815 19 90 75 Catalyst consisting of organo-metallic compounds of aluminium and chromium, fixed on a support of silicon dioxide 0 % 1.1.2008-31.12.2008 ex 3815 19 90 80 Catalyst consisting of organo-metallic compounds of magnesium and titanium, fixed on a support of silicon dioxide, in the form of a suspension in mineral oil 0 % 1.1.2008-31.12.2008 ex 3815 19 90 85 Catalyst consisting of organo-metallic compounds of aluminium, magnesium and titanium, fixed on a support of silicon dioxide, in the form of powder 0 % 1.1.2008-31.12.2008 ex 3815 19 90 86 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polyolefins (1) 0 % 1.1.2008-31.12.2008 ex 3815 90 90 15 Catalyst, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, vanadium, nickel and antimony, whether or not mixed with porcelain balls, for use in the manufacture of acrylic acid (1) 0 % 1.1.2008-31.12.2008 (4)ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea 0 % 1.1.2008-31.12.2012 ex 3815 90 90 20 Catalyst, in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing by weight:  20 % or more but not more than 30 % of titanium and  55 % or more but not more than 72 % of chlorine 0 % 1.1.2008-31.12.2008 ex 3815 90 90 25 Catalyst, consisting of a mixture of oxides containing by weight more than 96 % of oxides of molybdenum, bismuth, nickel, iron and silicon, whether or not mixed with porcelain balls, for use in the manufacture of acrylaldehyde (1) 0 % 1.1.2008-31.12.2008 ex 3815 90 90 30 Catalyst, in the form of a powder, containing by weight 82 % or more of copper and of a specific surface of 0,5 m2/g or more but not exceeding 8 m2/g 0 % 1.1.2008-31.12.2008 ex 3815 90 90 35 Catalyst, in the form of a suspension in oil, consisting of titanium trichloride and aluminium trichloride, containing by weight (on an oil-free basis):  15 % or more but not more than 30 % of titanium and  40 % or more but not more than 72 % of chlorine 0 % 1.1.2008-31.12.2008 ex 3815 90 90 40 Catalyst, in the form of rodlets of a length of 5 mm or more but not exceeding 8 mm, consisting of a mixture of metals oxides containing predominantly oxides of iron, molybdenum and bismuth, whether or not containing silicon dioxide as filler, for use in the manufacture of acrylic acid (1) 0 % 1.1.2008-31.12.2008 ex 3815 90 90 50 Catalyst containing titanium trichloride, in the form of a suspension in hexane or heptane containing by weight, in the hexane- or heptane-free material, 9 % or more but not more than 30 % of titanium 0 % 1.1.2008-31.12.2008 ex 3815 90 90 60 Catalyst, in the form of rodlets, consisting of an acid aluminosilicate (zeolite):  with a mole-ratio of silicon dioxide: dialuminium trioxide of not less than 500: 1 and  containing by weight 0,2 % or more but not more than 0,8 % of platinum 0 % 1.1.2008-31.12.2008 ex 3815 90 90 65 Catalyst based on a mordenite zeolite, in the form of granules, for use in the manufacture of mixtures of methylamines containing by weight 50 % or more of dimethylamine (1) 0 % 1.1.2008-31.12.2008 ex 3815 90 90 70 Catalyst, consisting of a mixture of (2-hydroxypropyl)trimethylammonium formate and dipropylene glycols 0 % 1.1.2008-31.12.2008 ex 3815 90 90 71 Catalyst, containing N-(2-hydroxypropylammonium)diazabicyclo (2,2,2) octane-2-ethyl hexanoate, dissolved in ethane-1,2-diol 0 % 1.1.2008-31.12.2011 ex 3815 90 90 75 Catalyst, consisting of a mixture of 1,4-diazabicyclo[2.2.2]octane, 2-hydroxyethyliminodi(acetic acid) and dibutyltin di(acetate), containing by weight 5 % or more but not more than 10 % of 1,4-diazabicyclo[2.2.2]octane 0 % 1.1.2008-31.12.2008 ex 3815 90 90 80 Catalyst consisting predominantly of dinonylnaphthalenedisulfonic acid in the form of a solution in isobutanol 0 % 1.1.2008-31.12.2008 ex 3815 90 90 81 Catalyst, containing by weight 69 % or more but not more than 79 % of (2-hydroxy-1-methylethyl)trimethylammonium 2-ethylhexanoate 0 % 1.1.2008-31.12.2008 ex 3815 90 90 82 Catalyst, containing by weight 35 % or more but not more than 55 % of (2-hydroxy-1-methylethyl)trimethylammonium formate and formic acid 0 % 1.1.2008-31.12.2008 ex 3815 90 90 83 Catalyst, in the form of powder, containing aluminium magnesium hydroxide hydrate, rare-earth metals oxides and divanadium pentaoxide 0 % 1.1.2008-31.12.2008 ex 3815 90 90 84 Powder catalyst containing by weight a minimum 96 % of oxides of copper, chromium and iron 0 % 1.1.2008-31.12.2008 ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the transalkylation of alkylaromatic hydrocarbons or the oligomerization of olefins (1) 0 % 1.1.2008-31.12.2008 ex 3815 90 90 86 Catalyst, in the form of rodlets, consisting of an aluminosilicate (zeolite), containing by weight 2 % or more but not more than 3 % of rare-earth metals oxides and less than 1 % of disodium oxide 0 % 1.1.2008-31.12.2008 ex 3815 90 90 87 Reaction initiator, consisting of diisopropyl peroxydicarbonate, in the form of a solution in diallyl 2,2-oxydiethyl dicarbonate 0 % 1.1.2008-31.12.2008 ex 3815 90 90 88 Catalyst, consisting of titanium tetrachloride and magnesium chloride, containing by weight on an oil- and hexane-free basis:  4 % or more but not more than 10 % of titanium and  10 % or more but not more than 20 % magnesium 0 % 1.1.2008-31.12.2008 ex 3815 90 90 89 Rhodococcus rhodocrous J1 bacteria, containing enzymes, suspended in a polyacrylamide gel or in water, for use as a catalyst in the production of acrylamide by the hydration of acrylonitrile (1) 0 % 1.1.2008-31.12.2011 ex 3817 00 80 10 Mixture of alkylnaphthalenes, containing by weight:  88 % or more but not more than 98 % of hexadecylnaphthalene  2 % or more but not more than 12 % of dihexadecylnaphthalene 0 % 1.1.2008-31.12.2008 ex 3819 00 00 20 Fire resistant hydraulic fluid based on phosphate ester 0 % 1.1.2008-31.12.2008 ex 3823 19 10 91 Mixture of fatty acids containing by weight:  2 % or more but not more than 6 % of hexanoic acid,  53 % or more but not more than 60 % of octanoic acid,  34 % or more but not more than 42 % of decanoic acid and  not more than 2 % of dodecanoic acid 0 % 1.1.2008-31.12.2008 ex 3824 90 15 10 Acid aluminosilicate (artificial zeolite of the Y type) in the sodium form, containing by weight not more than 11 % of sodium evaluated as sodium oxide, in the form of rodlets 0 % 1.1.2008-31.12.2008 ex 3824 90 64 01 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea, whether or not dried 0 % 1.1.2008-31.12.2008 ex 3824 90 64 02 Cholic acid and 3Ã ±,12Ã ±-dihydroxy-5Ã ²-cholan-24-oic acid (deoxycholic acid), crude 0 % 1.1.2008-31.12.2008 ex 3824 90 64 03 Products obtained by the N-ethylation of sisomycin (INN) 0 % 1.1.2008-31.12.2008 ex 3824 90 64 04 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis, whether or not dried 0 % 1.1.2008-31.12.2008 ex 3824 90 64 05 Residues of manufacture containing by weight 40 % or more of 11Ã ²,17,20,21-tetrahydroxy-6-methylpregna-1,4-dien-3-one 21-acetate 0 % 1.1.2008-31.12.2008 ex 3824 90 64 06 Mixture of inosine (INN), dimepranol (INN) and acedoben (INN) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 01 Colloidal diantimony pentaoxide 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 02 Mixture of nitromethane and 1,2-epoxybutane 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 03 Grains or granules, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight:  70 % or more but not more than 78 % of dialuminium trioxide and  19 % or more but not more than 26 % of zirconium dioxide 5,2 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 04 Crude lithium hypochlorite 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 05 Polysilicate, modified with phosphoric acid, in the form of a solution in a mixture of ethanol, isopropanol and tetrahydrofuran, containing by weight 3 % or more but not more than 6 % of polysilicate 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 06 Preparation in the form:  of powder, containing by weight 75 % or more of zinc bis[3,5-bis(1-phenylethyl)salicylate] or  of aqueous dispersion, containing by weight 22 % or more but not more than 55 % of zinc bis[3,5-bis(1-phenylethyl)salicylate] 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 07 Film consisting of the oxides of either barium or calcium and either titanium or zirconium, mixed with binding materials 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 08 Preparation consisting essentially of alkaline asphalt sulfonate, of:  a specific gravity of 0,9 or more but not exceeding 1,5 and  a solubility in water of 70 % by weight or more 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 09 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulfonic acid, either:  on a support of mineral wax, whether or not modified chemically, or  in the form of a solution in an organic solvent 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 10 Calcined bauxite (refractory grade) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 11 Magnetisable iron oxide, in the form of powder, containing by weight:  30 % or more but not more than 38 % of bivalent iron in relation to the total iron and  1 % or more but not more than 4 % of cobalt 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 12 Oligomer of tetrafluoroethylene, having one iodoethyl end-group 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 13 Preparations containing not less than 92 % but not more than 96,5 % by weight of 1,3:2,4-bis-O-(4-methylbenzylidene)-D-glucitol and also containing carboxylic acid derivatives and an alkyl sulphate 0 % 1.1.2008-31.12.2011 (4)ex 3824 90 97 14 Calcium phosphonate phenate, dissolved in mineral oil 0 % 1.1.2008-31.12.2011 (4)ex 3824 90 97 15 Mixture of disodium N-benzyloxycarbonyl-L-aspartate and sodium chloride, in the form of a solution in water 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 16 Disodium 9,10-dihydro-9,10-dioxoanthracene-2,7-disulfonate, containing by weight 10 % or more but not more than 20 % of sodium sulfate 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 17 Eutectic alloy wholly of potassium and sodium, containing by weight 77 % or more but not more than 79 % of potassium 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 18 4-Methylmandelic acid, crude 0 % 1.1.2008-31.12.2011 (4)ex 3824 90 97 20 Preparation consisting by weight of 83 % or more of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber, whether or not containing by weight 7 % or more of tricyclopentadiene, and:  either an aluminium-alkyl compound,  or an organic complex of tungsten  or an organic complex of molybdenum 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 21 Mixture of tris[2-chloro-1-(chloromethyl)ethyl] phosphate and oligomers of methylphosphonic acid and phosphoric acid with ethane-1,2-diol 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 22 Preparations containing not less than 47 % by weight of 1,3:2,4-bis-O-benzylidene-D-glucitol 0 % 1.1.2008-31.12.2011 (4)ex 3824 90 97 23 Mixture of sucrose esters, derived from the esterification of sucrose with industrial stearic acid 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 24 Preparations consisting predominantly of phosphabicyclononanes and P-alkyl derivatives thereof, in the form of a solution in 4-tert-butyltoluene 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 25 Lithium tantalate wafers, undoped 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 27 Preparation based on: 2-pentanone, 4-methyl-O,O,O-(methylsilylidyne)trioxime and 4-methyl-2-butanone-O, O,O,O-silane tetrayl tetraoxime 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 28 Preparation consisting predominantly of ethylene glycol and N,N-dimethylformamide or ethylene glycol and Ã ³-butyrolactone, for the manufacture of electrolytic capacitors (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 29 Preparation consisting predominantly of Ã ³-butyrolactone and quaternary ammonium salts, for the manufacture of electrolytic capacitors (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 30 2,4,7,9-Tetramethyldec-5-yne-4,7-diol, hydroxyethylated 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 31 Copper zinc ferrite, coated with a silicone resin, in the form of granules of a size not exceeding 120 µm 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 32 Styrene oligomer 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 33 Preparation consisting of Ã ±-(4-allyloxycarbonylbenzoyl)-Ã -allyloxypoly[oxy(2-methylethylene)oxyterephthaloyl] and either diallyl-2,2-oxydiethyl dicarbonate or diallyl isophthalate 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 34 Mixture of phytosterols in the form of a crystalline waxy powder, containing by weight:  36 % or more, but not more than 79 % of sitosterols,  15 % or more, but not more than 34 % of sitostanols,  4 % or more, but not more than 25 % of campesterols,  0 % or more, but not more than 14 % of campestanols 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 35 Nitrosylsulfuric acid of a purity by weight of 70 % or more but not exceeding 73 % 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 36 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate 0 % 1.1.2008-31.12.2012 (4)ex 3824 90 97 37 Liquid crystal mixture for use in the manufacture of displays (1) 0 % 1.1.2008-31.12.2012 (4)ex 3824 90 97 38 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (1) 0 % 1.1.2008-31.12.2012 (4)ex 3824 90 97 39 Mixture containing by weight 40 % or more but not more than 50 % of 2-hydroxyethyl methacrylate and 40 % or more but not more than 50 % of glycerol ester of boric acid 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 40 Azelaic acid of a purity by weight of 75 % or more but not exceeding 85 % 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 42 Mixed metals oxides, in the form of powder, containing by weight:  either 5 % or more of barium, neodymium or magnesium and 15 % or more of titanium,  or 30 % or more of lead and 5 % or more of niobium, for use in the manufacture of dielectric films or for use as dielectric materials in the manufacture of multilayer ceramic capacitors (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 43 7-Aminonaphthalene-1,3,6-trisulfonic acid and its salts, of a purity by weight of 65 % or more 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 44 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanol/sterol esters (1) 0 % 1.1.2008-31.12.2012 (4)ex 3824 90 97 45 Preparations consisting predominantly of ethylene glycol and:  either diethylene glycol, dodecandioic acid and ammonia water,  or silicon oxide,  or ammonium hydrogen azelate,  or ammonium hydrogen azelate and silicon oxide,  or dodecandioic acid, ammonia water and silicon oxide, for the manufacture of electrolytic capacitors (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 46 Carboxylic acid anhydride based hardener for epoxyde resin, in liquid form, of a specific weight at 25 °C of 1,15 g/cm3 or more but not exceeding 1,18 g/cm3 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 47 4-Methoxysalicylaldehyde, dissolved in N-methyl pyrrolidone 0 % 1.1.2008-31.12.2012 (4)ex 3824 90 97 49 Mixed oxides of metals, in the form of powder, containing by weight:  70 % or more but not more than 75 % of iron oxide,  10 % or more but not more than 20 % of zinc oxide,  10 % or more but not more than 15 % of magnesium oxide,  1 % or more but not more than 5 % of manganese oxide and  1 % or more but not more than 3 % of copper oxide 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 50 Zeolites consisting of oxides of barium, aluminium and silicon, containing by weight 30 % or more but not more than 40 % of barium oxide, in the form of spheres of which 80 % or more by weight have a diameter of 0,3 mm or more but not more than 1,2 mm 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 54 2-Hydroxybenzonitrile, in the form of a solution in N,N-dimethylformamide, containing by weight 45 % or more but not more than 55 % of 2-hydroxybenzonitrile 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 55 Mixture containing by weight 75 % or more of pentaerythritol triallyl ether 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 57 Mixture of trialkylphosphine oxides 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 58 Platinum oxide fixed on a porous support of aluminium oxide, containing by weight 0,1 % or more but not more than 1 % of platinum and 0,5 % or more but not more than 5 % of ethylaluminium dichloride 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 60 Ã ±-Phenoxycarbonyl-Ã -phenoxypoly[oxy(2,6-dibromo-1,4-phenylene) isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 61 Mixture of metal oxides, in the form of powder, containing by weight:  20 % or more of barium,  10 % or more of titanium and  4 % or more of lead or 3 % or more of niobium or 0,7 % or more of zirconium, for use as dielectric material in the manufacture of multilayer ceramic capacitors (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 63 Triethylborane, in the form of a solution in tetrahydrofuran 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 64 Aluminium sodium silicate, in the form of spheres of a diameter of:  either 1,6 mm or more but not exceeding 3,4 mm,  or 4 mm or more but not exceeding 6 mm 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 65 Mixture of tris(alkoxycarbonylamino)-1,3,5-triazines in which alkoxy groups are methoxy and butoxy 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 66 Mixture of primary tert-alkylamines 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 67 Preparation consisting of indium tin oxide dispersed in organic solvents 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 72 Solution containing by weight 80 % or more of 2,4,6-trimethylbenzaldehyde in acetone 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 73 Particles of silicon dioxide on which are covalently bonded organic compounds, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 77 Diethylmethoxyborane, in the form of a solution in tetrahydrofuran 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 80 Preparation containing by weight 81 % or more but not more than 89 % bis (3,4-epoxy-cyclohexylmethyl)-adipate 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 81 Calcium oxide stabilised zirconia in the form of lumps of which 94 % or more by weight is retained on a 16 mm sieve, containing by weight:  92 % or more of zirconium dioxide and  2 % or more but not more than 6 % of calcium oxide 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 ex 3907 40 00 82 20 Ã ±-(2,4,6-Tribromophenyl)-Ã -(2,4,6-tribromophenoxy)poly[oxy(2,6-dibromo-1,4-phenylene)isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 83 Mixture containing:  unsaturated, dimerised fatty acids, hydrogenated and polymerized with ethylenediamine and octadecan-1-ol,  white oil,  2-methylpentane-2,4-diol and  glycerides of decanoic and octanoic acids 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 84 Reaction product, containing by weight:  1 % or more but not more than 40 % of molybdenum oxide,  10 % or more but not more than 50 % of nickel oxide,  30 % or more but not more than 70 % of tungsten oxide 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 85 Particles of magnesium sodium silicate on which are ionically bonded chiral complexes of tris(1,10-phenanthroline)ruthenium, for use in the manufacture of high performance liquid chromatography columns (HPLC) (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 88 Oligomeric reaction product, consisting of bis(4-hydroxyphenyl) sulfone and 1,1-oxybis(2-chloroethane) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 89 Oligomer of tetrafluoroethylene, having tetrafluoroiodoethyl end-groups 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 90 Hollow spheres of fused aluminosilicate containing 65-80 % amorphous aluminosilicate, with the following characteristics:  a melting point of between 1 600 °C and 1 800 °C,  a density of 0,6 0,8 g/cm3, for use in the manufacture of particle filters in motor vehicles (1) 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 92 Bis{4-[(5-chloro-2-hydroxyphenyl)azo]-3-hydroxy-N-phenyl-2-naphthalene carboxyamidate}ferrate with a mixture of ammonium, sodium and hydrogen cations 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 93 Prepared resin, based on diallyl 2,2-oxydiethyl dicarbonate and oligomers thereof, containing by weight 42 % or more but not more than 52 % of diallyl 2,2-oxydiethyl dicarbonate and 33 % or more but not more than 43 % of a copolymer of terephthalic acid, propane-1,2-diol and allyl alcohol 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 94 Prepared resin, based on diallyl 2,2-oxydiethyl dicarbonate and oligomers thereof, containing by weight 73 % or more of diallyl 2,2-oxydiethyl dicarbonate 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 95 Mixture of phytosterols, in the form of flakes, containing by weight 80 % or more of sterols and not more than 4 % of stanols 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 96 Zirconium dioxide, stabilised with calcium oxide, in the form of a powder 0 % 1.1.2008-31.12.2008 (4)ex 3824 90 97 97 Preparation containing by weight either 10 % or more but not more than 20 % of lithiumfluorophosphate or 5 % or more but not more than 10 % of lithium perchlorate in mixtures of organic solvents 0 % 1.1.2008-31.12.2008 ex 3825 69 00 10 Spent catalyst, in the form of rodlets of diameter of 1 mm or more but not exceeding 3 mm, containing a mixture of sulfides of tungsten and of nickel on a support of zeolite, containing by weight not more than 10 % of tungsten and not more than 10 % of nickel, for regeneration as a catalyst for hydrocarbon cracking (1) 0 % 1.1.2008-31.12.2008 ex 3901 10 10 10 Linear polyethylene, of a specific gravity of 0,928 or more but not exceeding 0,935 and of a melt flow index of less than 0,6 g/min, for the manufacture of shrinkmelt binder fibres (1) 0 % 1.1.2008-31.12.2008 ex 3901 10 90 10 Polyethylene for the manufacture of photo-resist film for semiconductors or printed circuits (1) 0 % 1.1.2008-31.12.2008 ex 3901 10 90 20 Polyethylene, in the form of granules, of a specific gravity of 0,925 ( ±0,0015), a melt flow index of 0,3 g/10 min ( ±0,05 g/10 min), for the manufacture of blown films of a Haze value not exceeding 6 % and an elongation at break (MD/TD) of 210/340 (1) 0 % 1.1.2008-31.12.2008 ex 3901 10 90 30 Polyethylene, in the form of granules, containing by weight 15 % or more of copper, for the purpose of protecting against static charge build up and corrosion 0 % 1.1.2008-31.12.2008 ex 3901 20 90 10 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,945 or more but not exceeding 0,985, for the manufacture of films for typewriter ribbon or similar ribbon (1) 0 % 1.1.2008-31.12.2008 ex 3901 20 90 20 Polyethylene, containing by weight 35 % or more but not more than 45 % of mica 0 % 1.1.2008-31.12.2008 ex 3901 20 90 30 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,940 or more but not exceeding 0,943 and a melt flow index of 27 g/10 min ( ±5 g/10 min) (MFI 190 °C/2,16 kg as determined by the ISO 1133 method), for the manufacture of bicomponent spunbonded non-wovens (1) 0 % 1.1.2008-31.12.2008 ex 3901 90 90 81 Copolymer of ethylene and propylene, modified with maleic anhydride, containing by weight more than 55 % of ethylene and not more than 3 % of maleic anhydride 0 % 1.1.2008-31.12.2008 ex 3901 90 90 82 Polyethylene modified with maleic anhydride, containing by weight not more than 4 % of maleic anhydride, for use in the manufacture of fuel tanks for motor vehicles (1) 0 % 1.1.2008-31.12.2008 ex 3901 90 90 91 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 % 1.1.2008-31.12.2008 ex 3901 90 90 92 Chlorosulphonated polyethylene 0 % 1.1.2008-31.12.2008 ex 3901 90 90 93 Copolymer of ethylene, vinyl acetate and carbon monoxide, for use as a plasticizer in the manufacture of roof sheets (1) 0 % 1.1.2008-31.12.2008 ex 3901 90 90 94 Mixtures of A-B block copolymer of polystyrene and ethylene-butylene copolymer and A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight not more than 35 % of styrene 0 % 1.1.2008-31.12.2008 ex 3901 90 90 ex 3902 90 90 95 95 Copolymer of ethylene and butylene, having hydroxyl or acrylate end-groups, containing by weight 40 % or more but not more than 60 % of butylene 0 % 1.1.2008-31.12.2008 ex 3901 90 90 ex 3902 90 90 ex 3903 90 90 96 96 50 Linear A-B block copolymer of polyisoprene, whether or not epoxidized, and either ethylene-butylene copolymer or styrene-ethylene-butylene copolymer, having hydroxyl end-groups 0 % 1.1.2008-31.12.2008 ex 3901 90 90 97 Chlorinated polyethylene, in the form of powder 0 % 1.1.2008-31.12.2008 ex 3902 10 00 10 Polypropylene containing no plasticizer and not more than:  7 mg/kg of aluminium,  2 mg/kg of iron,  1 mg/kg of magnesium,  8 mg/kg of chloride 0 % 1.1.2008-31.12.2008 ex 3902 10 00 20 Polypropylene, containing no plasticiser,  of a melting point of more than 150 °C (as determined by the ASTM D 3417 method),  of a heat of fusion of 15 J/g or more but not exceeding 70 J/g,  of an elongation at break of 1 000 % or more (as determined by the ASTM D 638 method),  of a tensile modulus of 69 MPa or more but not exceeding 379 MPa (as determined by the ASTM D 638 method) 0 % 1.1.2008-31.12.2008 ex 3902 10 00 30 Polypropylene, containing not more than 1 mg/kg of aluminium, 0,05 mg/kg of iron, 1 mg/kg of magnesium and 1 mg/kg of chloride, for use in the manufacture of packaging for disposable contact lenses (1) 0 % 1.1.2008-31.12.2008 ex 3902 20 00 10 Polyisobutylene, of an average molecular weight (Mn) of 700 or more but not exceeding 800 0 % 1.1.2008-31.12.2008 ex 3902 30 00 ex 3903 90 90 91 25 A-B Block copolymer of polystyrene and an ethylene-propylene copolymer, containing by weight 40 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3902 30 00 94 Chlorinated polypropylene, chemically modified with maleic anhydride, containing by weight 23 % or more but not more than 26 % of chlorine and less than 5 % of epoxy resin 0 % 1.1.2008-31.12.2008 ex 3902 90 90 92 Polymers of 4-methylpent-1-ene 0 % 1.1.2008-31.12.2008 (4)ex 3902 90 90 93 Synthetic poly-alpha-olefin having a viscosity of at least 38 Ã  10 6m2s 1 (38 centistokes) at 100 °C measured using the ASTM D 445 method 0 % 1.1.2008-31.12.2011 ex 3902 90 90 97 Hydrogenated polyisobutene, in liquid form 0 % 1.1.2008-31.12.2008 ex 3902 90 90 98 Synthetic poly-alpha-olefin with a viscosity at 100 °Celsius (measured according to method ASTM D 445) ranging from 3 centistokes to 9 centistokes and obtained by polymerization of a mixture of dodecene and tetradecene, containing a maximum of 40 % of tetradecene 0 % 1.1.2008-31.12.2011 ex 3903 19 00 20 Polystyrene of a molecular weight (Mn) not exceeding 5 000 0 % 1.1.2008-31.12.2008 ex 3903 19 00 30 Crystalline polystyrene with a melting point of 268 °C or more but not more than 272 °C and a setting point of 247 °C or more but not more than 252 °C, whether or not containing additives and filling material 0 % 1.1.2008-31.12.2011 ex 3903 90 90 10 Copolymer, entirely of styrene with maleic anhydride, or entirely of styrene with maleic anhydride and an acrylic monomer, whether or not containing a styrene-butadiene block copolymer, in one of the forms mentioned in note 6 (b) to Chapter 39, for the manufacture of sheetings for head-liners for cars (1) 0 % 1.1.2008-31.12.2008 ex 3903 90 90 15 Copolymer, entirely of styrene with maleic anhydride, or entirely of styrene with maleic anhydride and an acrylic monomer, also partially esterified, of an average molecular weight (Mn) not exceeding 3 000, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3903 90 90 20 Copolymer of styrene with 2-ethylhexyl acrylate or with n-butyl acrylate, containing:  10 mole % or more but not more than 16 mole % of acrylate,  0,2 mg/kg or less of sodium and  0,1 mg/kg or less of calcium 0 % 1.1.2008-31.12.2008 ex 3903 90 90 ex 3911 90 99 35 30 Copolymer of Ã ±-methylstyrene and styrene, having a softening point exceeding 113 °C 0 % 1.1.2008-31.12.2008 ex 3903 90 90 ex 3906 90 90 ex 3911 90 99 40 40 50 Copolymer of styrene with Ã ±-methylstyrene and acrylic acid, of a molecular weight (Mn) of 500 or more but not exceeding 6 000 0 % 1.1.2008-31.12.2008 ex 3903 90 90 ex 3906 90 90 55 45 Copolymer of styrene, methyl methacrylate, butyl acrylate and either acrylic acid or hydroxyethyl methacrylate, of a molecular weight (Mn) of 500 or more but not exceeding 6 000 0 % 1.1.2008-31.12.2008 ex 3903 90 90 65 Copolymer of styrene, butyl acrylate, butyl methacrylate, methyl methacrylate and acrylic acid, in the form of powder, containing by weight (81 ± 1) % of styrene, (6 ± 1) % of butyl acrylate, (5 ± 1) % of butyl methacrylate, (7 ± 1) % of methyl methacrylate and (1 ± 0,5) % of acrylic acid 0 % 1.1.2008-31.12.2008 ex 3903 90 90 70 Ammonium polystyrenesulfonate, in the form of an aqueous solution 0 % 1.1.2008-31.12.2008 ex 3903 90 90 75 Copolymer of styrene and vinyl pyrrolidone, containing by weight not more than 1 % of sodium dodecyl sulfate, in the form of an aqueous emulsion, for the manufacture of goods of subheading 3305 20 00 or of hair dyes of subheading 3305 90 90 (1) 0 % 1.1.2008-31.12.2008 ex 3903 90 90 80 Granules of copolymer of styrene and divinylbenzene a minimum diameter of 150 Ã ¼m and a maximum 800 Ã ¼m and containing by weight:  minimum 65 % styrene,  maximum 25 % divinylbenzene for use in the manufacture of ion exchange resins (1) 0 % 1.1.2008-31.12.2008 ex 3904 22 00 ex 3926 90 97 91 80 Poly(vinyl chloride), dyed in the mass, in the form of flakes, grains, pebbles or rectangular chips, for use as decorative elements in floor and wall coverings (1) 0 % 1.1.2008-31.12.2008 ex 3904 30 00 10 Copolymer of vinyl chloride with vinyl acetate and maleic acid, containing by weight:  81,5 % or more but not more than 84,5 % of vinyl chloride,  13,8 % or more but not more than 16,2 % of vinyl acetate and  0,8 % or more but not more than 1,2 % of maleic acid, for the manufacture of goods of heading No 3215 or for use in the manufacture of coatings for containers and closures of a kind used for preserving food and drink (1) 0 % 1.1.2008-31.12.2008 ex 3904 30 00 20 Copolymer of vinyl chloride with vinyl acetate and maleic acid, containing by weight:  80,5 % or more but not more than 81,5 % of vinyl chloride,  16,5 % or more but not more than 17,5 % of vinyl acetate and  1,5 % or more but not more than 2,5 % of maleic acid, for use in heat-sealing of plastics onto steel substrate for industrial uses (1) 0 % 1.1.2008-31.12.2008 ex 3904 40 00 91 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight:  87 % or more but not more than 92 % of vinyl chloride,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol, in one of the forms mentioned in note 6 (a) or (b) to Chapter 39, for the manufacture of goods of heading No 3215 or 8523 or for use in the manufacture of coatings for containers and closures of a kind used for preserving food and drink (1) 0 % 1.1.2008-31.12.2008 ex 3904 40 00 92 Copolymer of vinyl chloride, vinyl acetate, hydroxypropyl acrylate and maleic acid, containing by weight 80 % or more but not more than 83 % of vinyl chloride, 1,6 % or more but not more than 2 % of hydroxy groups and 0,25 % or more but not more than 0,38 % of carboxyl groups 0 % 1.1.2008-31.12.2008 ex 3904 40 00 93 Copolymer of vinyl chloride and methyl acrylate, containing by weight (80 ± 1) % of vinyl chloride and (20 ± 1) % of methyl acrylate, in the form of a aqueous emulsion 0 % 1.1.2008-31.12.2008 ex 3904 50 90 91 Copolymer of vinylidene chloride with vinyl chloride, containing by weight 79,5 % or more of vinylidene chloride, in one of the forms mentioned in note 6 (a) or (b) to Chapter 39, for the manufacture of fibres, monofilament or strip (1) 0 % 1.1.2008-31.12.2008 ex 3904 61 00 10 Mixture of polytetrafluoroethylene and mica, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3904 61 00 20 Copolymer of tetrafluoroethylene and trifluoro(heptafluoropropoxy)ethylene, containing 3,2 % or more but not more than 4,6 % by weight of trifluoro(heptafluoropropoxy)ethylene and less than 1 mg/kg of extractable fluoride ions 0 % 1.1.2008-31.12.2008 ex 3904 61 00 30 Polytetrafluoroethylene, in the form of powder, of a specific surface of 8 m2/g or more but not exceeding 12 m2/g, a particle size distribution of 10 % of less than 10 µm and 90 % of less than 35 µm and an average particle size of 20 µm 0 % 1.1.2008-31.12.2008 ex 3904 61 00 60 Mixture of polytetrafluoroethylene (PTFE), sodium chloride and a nonionic surfactant 0 % 1.1.2008-31.12.2008 ex 3904 69 90 92 Copolymer of tetrafluoroethylene and trifluoro(trifluoromethoxy)ethylene 0 % 1.1.2008-31.12.2008 ex 3904 69 90 93 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3904 69 90 94 Copolymer of ethylene and tetrafluoroethylene 0 % 1.1.2008-31.12.2008 ex 3904 69 90 96 Polychlorotrifluoroethylene, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3904 69 90 97 Copolymer of chlorotrifluoroethylene and vinylidene difluoride 0 % 1.1.2008-31.12.2008 ex 3905 29 00 91 Copolymer of vinyl acetate, dibutyl maleate and acrylic acid, in the form of a solution in isopropyl acetate and toluene 0 % 1.1.2008-31.12.2008 ex 3905 91 00 91 Copolymer of N-vinylcaprolactam, N-vinyl-2-pyrrolidone and dimethylaminoethyl methacrylate 0 % 1.1.2008-31.12.2008 ex 3905 99 90 93 Poly(vinyl acetate phthalate) 0 % 1.1.2008-31.12.2008 ex 3905 99 90 94 Polymer of vinylpyrrolidone and dimethylaminoethyl methacrylate, containing by weight 97 % or more but not more than 99 % of vinylpyrrolidone, in the form of a solution in water 0 % 1.1.2008-31.12.2008 ex 3905 99 90 95 Hexadecylated or eicosylated polyvinylpyrrolidone 0 % 1.1.2008-31.12.2008 ex 3905 99 90 96 Polymer of vinyl formal, in one of the forms mentioned in note 6 (b) to Chapter 39, of a molecular weight (Mw) of 25 000 or more but not exceeding 150 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 % 1.1.2008-31.12.2008 ex 3905 99 90 97 Povidone (INN)-iodine 0 % 1.1.2008-31.12.2008 ex 3905 99 90 98 Poly(vinyl pyrrolidone) partially substituted by triacontyl groups, containing by weight 78 % or more but not more than 82 % of triacontyl groups 0 % 1.1.2008-31.12.2008 ex 3906 10 00 10 Poly(methyl methacrylate), in the form of expansible beads containing 2-methylpentane as blowing agent 0 % 1.1.2008-31.12.2008 3906 90 60 Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not mixed with silicon dioxide 0 % 1.1.2008-31.12.2008 ex 3906 90 90 10 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for the manufacture of medicaments of heading No 3003 or 3004 (1) 0 % 1.1.2008-31.12.2008 ex 3906 90 90 20 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a stabilizer in emulsions or dispersions with a pH of more than 13 (1) 6 % 1.1.2008-31.12.2008 ex 3906 90 90 30 Copolymer of styrene with hydroxyethyl methacrylate and 2-ethylhexyl acrylate, of a molecular weight (Mn) of 500 or more but not exceeding 6 000 0 % 1.1.2008-31.12.2008 ex 3906 90 90 50 Polymers of esters of acrylic acid with one or more of the following monomers in the chain:  chloromethyl vinyl ether,  chloroethyl vinyl ether,  chloromethylstyrene,  vinyl chloroacetate,  methacrylic acid,  butenedioic acid monobutyl ester, containing by weight not more than 5 % of each of the monomeric units, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3906 90 90 55 Mixtures containing copolymers of methyl acrylate and ethylene and polyether-ester copolymers containing terephthalic acid, in the form of granules or pellets 0 % 1.1.2008-31.12.2008 ex 3906 90 90 60 Copolymer of butyl acrylate and vinyl chloride, containing by weight (58 ± 1) % of butyl acrylate and (42 ± 1) % of vinyl chloride, in the form of a aqueous emulsion 0 % 1.1.2008-31.12.2008 ex 3906 90 90 70 Copolymer of ethylene dimethacrylate with either methyl methacrylate or dodecyl methacrylate 0 % 1.1.2008-31.12.2008 ex 3906 90 90 75 Copolymer of N-[4,5-dihydro-5-oxo-1-(2,4,6-trichlorophenyl)(1,4-bi-1H-pyrazol)-3-yl]-methacrylamide, butyl acrylate and styrene, in the form of powder 0 % 1.1.2008-31.12.2008 ex 3906 90 90 80 Polydimethylsiloxane-graft-(polyacrylates; polymethacrylates) 0 % 1.1.2008-31.12.2008 ex 3906 90 90 85 Non aqueous dispersion type polymers of esters of acrylic acid with a hydrolyzable silyl group at one or both polymer ends 0 % 1.1.2008-31.12.2008 ex 3907 20 11 10 Poly(ethylene oxide) of an average molecular weight (Mn) of 100 000 or more 0 % 1.1.2008-31.12.2008 ex 3907 20 21 10 Mixture, containing by weight 70 % or more but not more than 80 % of a polymer of glycerol and 1,2-epoxypropane and 20 % or more but not more than 30 % of a copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone 0 % 1.1.2008-31.12.2008 ex 3907 20 21 20 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with an average molecular weight of 3 500 ( ± 100) 0 % 1.1.2008-31.12.2008 ex 3907 20 29 10 Products containing co-polymers of dextrose, sorbitol and citric or phosphoric acid, containing not less than 90 % by weight of co-polymers on the ashfree and anhydrous basis 0 % 1.1.2008-31.12.2011 ex 3907 20 29 20 Poly[oxy-1,4-phenyleneisopropylidene-1,4-phenyleneoxy-(2-hydroxytrimethylene)], of an average molecular weight (Mw) of more than 26 000, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3907 20 99 10 Bis{2-[Ã -hydroxy-poly(ethyleneoxy)]ethyl} hydroxymethylphosphonate 0 % 1.1.2008-31.12.2008 ex 3907 20 99 15 Poly(oxypropylene) having alkoxysilyl end-groups 0 % 1.1.2008-31.12.2008 ex 3907 20 99 30 Homopolymer of 1-chloro-2,3-epoxypropane (epichlorohydrin) 0 % 1.1.2008-31.12.2008 ex 3907 20 99 35 Polyethylene glycol chemically modified with an isocyanate group containing a carbodiimide group, in the form of a solution in 2-methoxy-1-methylethyl acetate 0 % 1.1.2008-31.12.2008 ex 3907 20 99 40 Polydimethylsiloxane grafted with a poly(ethylene oxide) having C20 and C22 fatty acids ester end-groups 0 % 1.1.2008-31.12.2008 ex 3907 20 99 45 Copolymer of ethylene oxide and propylene oxide, having aminopropyl and methoxy end-groups 0 % 1.1.2008-31.12.2008 ex 3907 20 99 50 Copolymer of ethylene oxide and propylene oxide, having 2-aminopropyl end-groups 0 % 1.1.2008-31.12.2008 ex 3907 30 00 20 Epoxyde resin in the form of powder, containing by weight 44 % or more but not more than 55 % of quartz and 0,5 % or more but not more than 1 % of diantimony trioxide, for the coating of film capacitors (1) 0 % 1.1.2008-31.12.2008 ex 3907 30 00 30 Epoxyde resin, without solvent, containing mineral fillers (silica), without glass fibre, of a specific weight at 25 °C of 1,55 g/cm3 or more but not exceeding 1,60 g/cm3 0 % 1.1.2008-31.12.2008 ex 3907 30 00 ex 3916 90 15 ex 3926 90 97 40 10 70 Epoxide resin, containing by weight 70 % or more of silicon dioxide, for the encapsulation of goods of heading No 8533, 8535, 8536, 8541, 8542 or 8548 (1) 0 % 1.1.2008-31.12.2008 ex 3907 30 00 50 Liquid epoxide resin of 2-propenenitrile/1,3-butadiene-epoxide copolymer, not containing any solvent, with:  a zinc borate hydrate content not exceeding 40 % by weight,  a diantimony trioxide content not exceeding 5 % by weight 0 % 1.1.2008-31.12.2008 ex 3907 40 00 10 Copolymer of hexane-1,6-diol, cyclohexane-1,4-dimethanol and ethylene carbonate 0 % 1.1.2008-31.12.2008 ex 3907 60 80 10 Copolymer of terephthalic acid and isophthalic acid with ethylene glycol, butane-1,4-diol and hexane-1,6-diol 0 % 1.1.2008-31.12.2008 ex 3907 60 80 20 Oxygen binding copolymer (as determined by the ASTM D 1434 and 3985 methods), obtained from benzenedicarboxylic acids, ethylene glycol and polybutadiene substituted by hydroxy groups 0 % 1.1.2008-31.12.2008 3907 70 00 Poly(lactic acid) 0 % 1.1.2008-31.12.2008 ex 3907 91 90 10 Diallyl phthalate prepolymer, in the form of powder 0 % 1.1.2008-31.12.2008 ex 3907 99 19 ex 3907 99 98 10 10 Poly(oxy-1,4-phenylenecarbonyl), in the form of powder 0 % 1.1.2008-31.12.2008 ex 3907 99 19 20 Liquid crystal copolyester with a melting point of not less than 270 °C, whether or not containing fillers 0 % 1.1.2008-31.12.2008 ex 3907 99 19 40 Copolymer of isophthalic acid and 5-sodiosulphoisophthalic acid with cyclohexanedimethanol and diethylene glycol 0 % 1.1.2008-31.12.2008 ex 3907 99 19 50 Semi-crystalline polycyclohexylenedimethylene terephthalate polymer resin, containing by weight 10 % or more but not more than 40 % of glass fibre, in the form of granules or pellets 0 % 1.1.2008-31.12.2011 (4)ex 3907 99 19 60 Copolymer of terephthalic acid and isophthalic acid with bisphenol A 0 % 1.1.2008-31.12.2012 ex 3908 90 00 10 Poly(iminomethylene-1,3-phenylenemethyleneiminoadipoyl), in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3908 90 00 20 Copolymer consisting of hexamethylenediamine, isophthalic acid and terephthalic acid, in one of the forms mentioned in note 6(b) to Chapter 39 0 % 1.1.2008-31.12.2008 ex 3908 90 00 30 Reaction product of mixtures of octadecanecarboxylic acids polymerised with an aliphatic polyetherdiamine 0 % 1.1.2008-31.12.2008 ex 3908 90 00 40 Thermoplastic polyamide resin having a fire point of more than 750 °C, for use in the manufacture of deflection yokes of cathode ray tubes (1) 0 % 1.1.2008-31.12.2008 ex 3909 40 00 10 Polycondensation product of phenol with formaldehyde, in the form of hollow spheres of a diameter of less than 150 µm 0 % 1.1.2008-31.12.2008 ex 3910 00 00 10 3-[(2-Aminoethyl)amino]propyl(methyl)cyclosiloxane 0 % 1.1.2008-31.12.2008 ex 3910 00 00 20 Block copolymer of poly(methyl-3,3,3-trifluoropropylsiloxane) and poly[methyl(vinyl)siloxane] 0 % 1.1.2008-31.12.2008 ex 3910 00 00 40 Biocompatible silicones for the manufacture of long term surgical implants (1) 0 % 1.1.2008-31.12.2011 (4)ex 3910 00 00 50 Silicone based pressure sensitive adhesive in solvent containing copoly(dimethylsiloxane/diphenylsiloxane) gum 0 % 1.1.2008-31.12.2012 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulfonyl-1,4-phenyleneoxy-4,4-biphenylene) 0 % 1.1.2008-31.12.2008 (4)ex 3911 90 19 30 Copolymer of ethyleneimine and ethyleneimine dithiocarbamate, in an aqueous solution of sodium hydroxide 0 % 1.1.2008-31.12.2012 ex 3911 90 99 25 Copolymer of vinyltoluene and Ã ±-methylstyrene 0 % 1.1.2008-31.12.2008 ex 3911 90 99 40 Mixed calcium and sodium salt of a copolymer of maleic acid and methyl vinyl ether, having a calcium content of 9 % or more but not more than 16 % by weight 0 % 1.1.2008-31.12.2008 ex 3911 90 99 45 Copolymer of maleic acid and methyl vinyl ether 0 % 1.1.2008-31.12.2008 ex 3911 90 99 55 Solution containing:  (36 ± 0,5) % by weight of polyamide with lateral ester groups,  (2 ± 0,5) % by weight of acrylic ester,  (48 ± 0,5) % by weight of 1-methyl-2-pyrrolidone,  (12 ± 0,5) % by weight of bis(2-methoxyethyl) ether,  500 µg/kg or less of potassium and  500 µg/kg or less of iron, for use in the manufacture of goods of heading No 8542 (1) 0 % 1.1.2008-31.12.2008 ex 3911 90 99 60 Hydrocarbon prepolymer, obtained by the reaction of cyclopentadiene and 1,3-pentadiene 0 % 1.1.2008-31.12.2008 ex 3911 90 99 65 Calcium zinc salt of a copolymer of maleic acid and methyl vinyl ether 0 % 1.1.2008-31.12.2008 ex 3911 90 99 ex 3926 90 97 75 75 Microspheres of a copolymer of divinylbenzene and styrene, of an average diameter of 220 µm or more but not exceeding 575 µm 0 % 1.1.2008-31.12.2008 ex 3911 90 99 80 Poly[(8-methyl-8-methoxycarbonyltricyclo[5.2.1.02,6]decane-3,5-diyl)ethylene] 0 % 1.1.2008-31.12.2008 ex 3911 90 99 85 Polymer of ethylene and styrene, cross-linked with divinylbenzene, in the form of a suspension 0 % 1.1.2008-31.12.2008 ex 3911 90 99 86 Copolymer of methyl vinyl ether and maleic acid anhydride 0 % 1.1.2008-31.12.2011 ex 3912 11 00 10 Non-plasticized cellulose triacetate, in the form of flakes, for the manufacture of cellulose triacetate yarn (1) 0 % 1.1.2008-31.12.2008 ex 3912 39 10 10 Ethylcellulose, not plasticized 0 % 1.1.2008-31.12.2008 ex 3912 39 10 20 Ethylcellulose, in the form of aqueous dispersion containing hexadecan-1-ol and sodium dodecyl sulfate, containing by weight (27 ± 3) % of ethylcellulose 0 % 1.1.2008-31.12.2008 ex 3912 39 80 10 Cellulose, both hydroxyethylated and ethylated, insoluble in water 0 % 1.1.2008-31.12.2008 ex 3912 39 80 20 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 % 1.1.2008-31.12.2008 ex 3912 90 10 10 Cellulose acetate propionate, non-plasticised, in the form of powder:  containing by weight 25 % or more of propionyl (as determined by the ASTM D 817-72 method) and  of a viscosity not exceeding 120 poise (as determined by the ASTM D 817-72 method), for the manufacture of printing inks, paints, lacquers and other coatings, and reprographic coatings (1) 0 % 1.1.2008-31.12.2008 ex 3912 90 10 20 Hydroxypropyl methylcellulose phthalate 0 % 1.1.2008-31.12.2008 ex 3913 90 00 92 Protein, chemically modified by carboxylation and/or phthalic acid addition, having a molecular weight of 100 000 to 300 000 0 % 1.1.2008-31.12.2008 ex 3913 90 00 94 Granules containing by weight:  35 % or more but less than 75 % of a high amylose extruded biopolymer produced from corn starch,  5 % or more but less than 16 % polyvinyl alcohol,  10 % or more but less than 46 % of polyol plasticisers,  0,25 % or more but less than 3 % of stearic acid,  whether or not containing 30 % ( ±10 %) of biodegradable polyester resin but never to a level that exceeds the amount of the high amylose biopolymer 0 % 1.1.2008-31.12.2011 ex 3913 90 00 95 Chondroitinsulfuric acid, sodium salt 0 % 1.1.2008-31.12.2008 ex 3913 90 00 96 Powder consisting of 90 % ( ±5 %) by weight of a high amylose extruded biopolymer produced from corn starch, 10 % ( ±5 %) by weight of a synthetic polymer and 0,5 % ( ±0,25 %) of stearic acid 0 % 1.1.2008-31.12.2011 ex 3913 90 00 97 Chitosonium pyrrolidonecarboxylate 0 % 1.1.2008-31.12.2008 ex 3913 90 00 98 Sodium hyaluronate 0 % 1.1.2008-31.12.2008 ex 3915 90 90 10 Waste, parings and scrap of photographic, cinematographic and radiographic films 0 % 1.1.2008-31.12.2008 ex 3916 90 90 10 Composite profile shape, reinforced with glass fibres, produced by pultrusion, for the manufacture of window frames (1) 0 % 1.1.2008-31.12.2008 ex 3917 32 10 10 Flexible pipe of silicone foam, with continuous channels, of a Shore A hardness of 7 or more but not exceeding 48 and a density of 0,28 g/cm3 or more but not exceeding 0,92 g/cm3 0 % 1.1.2008-31.12.2008 ex 3917 32 31 ex 3917 32 99 ex 3926 90 97 91 10 45 Assembly of heat-shrinkable tubing of polyethylene with poly(vinyl acetate), arranged in parallel at equally spaced intervals and attached at one or both ends by perforated plastic strips, in rolls 0 % 1.1.2008-31.12.2008 ex 3917 32 39 20 Pipe consisting of a block copolymer of polytetrafluoroethylene and polyperfluoroalkoxytrifluoroethylene, of a length of not more than 600 mm, a diameter of not more than 85 mm and a wall-thickness of 30 µm or more but not exceeding 110 µm 0 % 1.1.2008-31.12.2008 ex 3917 32 39 30 Thermo-shrinkable polystyrene tube for use in the manufacture of zinc-carbon batteries (1) 0 % 1.1.2008-31.12.2008 ex 3919 10 19 ex 3919 10 38 ex 3919 90 38 ex 3920 99 28 10 20 10 20 Reflecting film, consisting of a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 % 1.1.2008-31.12.2008 ex 3919 10 31 ex 3919 10 38 ex 3919 90 31 ex 3920 61 00 10 30 50 20 Reflecting laminated sheet, consisting of a film of polycarbonate totally embossed on one side in a regular shaped pattern, covered on both sides with one or more layers of plastic material, whether or not covered on one side with an adhesive layer and a release sheet 0 % 1.1.2008-31.12.2008 ex 3919 10 38 10 Self-adhesive tape of metallised polyurethane containing glass beads for use in the manufacture of marine life-saving equipment (1) 0 % 1.1.2008-31.12.2008 ex 3919 10 38 40 Double-sided, self-adhesive modified epoxy resin foil, put up in rolls, 10 to 20 cm wide, 10 to 210 m long and with a total thickness of 10 to 50 µm, not for retail sale 0 % 1.1.2008-31.12.2011 ex 3919 10 61 ex 3919 90 61 91 94 Reflecting film, consisting of a layer of poly(vinyl chloride), a layer of alkyd polyester, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 % 1.1.2008-31.12.2008 ex 3919 10 61 ex 3919 90 61 92 95 Black polyvinyl chloride film having a high gloss of more than 90 degrees as determined by test method ASTM D 2457 covered on one side with a protective polyethylene terephthalate film and on the other side a pressure sensitive adhesive with channels and a polyethylene terephthalate release liner 0 % 1.1.2008-31.12.2011 (4)ex 3919 10 61 ex 3919 90 61 93 96 Reinforced polyethylene foam tape, coated on both sides with an acrylic micro channelled pressure sensitive adhesive and on one side a liner, with an application thickness of 0,38 mm or more but not more than 1,53 mm 0 % 1.1.2008-31.12.2012 ex 3919 10 69 ex 3919 90 69 91 96 Black acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90 ° of more than 25 N/cm (as determined by the ASTM D 3330 method) 0 % 1.1.2008-31.12.2008 ex 3919 10 69 ex 3919 90 69 95 98 Reflecting laminated sheet showing a regular pattern, consisting of a film of poly(methylmethacrylate), followed by a layer of acrylic polymer containing microprisms, a film of poly(methylmethacrylate), an adhesive layer and a release sheet 0 % 1.1.2008-31.12.2008 ex 3919 90 10 10 Shaped sheet of plastic, with an adhesive layer containing polyisobutylene and pectin, for the manufacture of colostomy bags (1) 0 % 1.1.2008-31.12.2008 ex 3919 90 31 15 Poly(ethylene terephthalate) film, with a coloured layer on one side and a self adhesive layer on the other, coated on both sides with protective film, with an overall thickness of 100 ( ±10) µm, in rolls, for the manufacture of optical filters (1) 0 % 1.1.2008-31.12.2008 ex 3919 90 31 25 Polyethylene terephthalate film:  laminated on one side with a copper mesh of a line width of 10 to 15 Ã ¼m,  a coloured adhesive layer on the other,  coated on both sides with a protective film,  with a total thickness of 110-210 Ã ¼m for use in the manufacture of optical filters (1) 0 % 1.1.2008-31.12.2008 ex 3919 90 31 35 Polyethylene terephthalate film, covered on one side with a tinted layer and on the other with an adhesive layer, coated on both sides with a protective film, with an overall thickness of 235 ( ±5) Ã ¼m, for the manufacture of optical filters (1) 0 % 1.1.2008-31.12.2008 ex 3919 90 31 ex 3920 62 19 ex 3920 62 90 ex 3920 63 00 ex 3920 69 00 40 20 20 30 30 Reflecting polyester sheeting embossed in a pyramidal pattern, for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels, bags or similar containers (1) 0 % 1.1.2008-31.12.2008 ex 3919 90 31 60 Film consisting of 1 to 3 laminated layers of poly(ethylene terephthalate) and a copolymer of terephthalic acid, sebacic acid and ethylene glycol, coated on one side with an acrylic abrasion resistant coating and on the other side with an acrylic pressure sensitive adhesive, a water soluble methylcellulose coating and a poly(ethylene terephthalate) protective liner 0 % 1.1.2008-31.12.2008 (4)ex 3919 90 31 65 Film consisting of a multi-layer construction of poly(ethylene terephthalate) and copolymer of butylacrylate and methylmethacrylate, coated on one side with an acrylic abrasion resistant coating incorporating nanoparticles of antimony tin oxide and carbon black, and on the other side with an acrylic pressure sensitive adhesive and a silicone-coated poly(ethylene terephthalate) protective liner 0 % 1.1.2008-31.12.2012 ex 3919 90 31 70 Poly(ethylene terephthalate) sheet, covered on one side with an antistatic layer and a hardcoat layer and on the other side with an adhesive layer and a release sheet, in rolls, for the manufacture of optical filters (1) 0 % 1.1.2008-31.12.2008 (4)ex 3919 90 31 75 Poly (ethylene terephthalate) film, with an adhesive strenght of not more than 0,147 N/25mm and an electrostatic discharge of not more than 500 V, used in the production of LCD modules (1) 0 % 1.1.2008-31.12.2012 (4)ex 3919 90 31 80 Polyester film coated on both sides with an acrylic and/or rubber pressure sensitive adhesive put up in rolls of a width of 45,7 cm or more but not exceeding 78,5 cm (supplied with a release liner) 0 % 1.1.2008-31.12.2012 ex 3919 90 61 ex 3919 90 69 92 92 Poly(vinyl chloride) sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded glass balls of a diameter not exceeding 100 µm 0 % 1.1.2008-31.12.2008 ex 3919 90 61 ex 3919 90 69 ex 3920 10 89 93 93 25 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 µm or more and an adhesive part of acrylic type of a thickness of 5 µm or more, for the protection of the surface of silicon discs (1) 0 % 1.1.2008-31.12.2008 (4)ex 3919 90 61 ex 9001 20 00 97 40 Polarizer film, in rolls, consisting of a multilayered polyvinyl alcohol film, supported on either side by a triacetyl cellulose film, with a pressure sensitive adhesive and release film on one side, for use in the manufacture of LCD modules (1) 0 % 1.1.2008-31.12.2012 ex 3919 90 69 ex 3920 51 00 95 30 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 µm or more but not exceeding 90 µm, whether or not covered on one side with an adhesive layer and a release sheet 0 % 1.1.2008-31.12.2008 ex 3920 10 26 20 Film of polyethylene, of a thickness of 20 µm or more but not exceeding 45 µm, containing calcium carbonate in the mass, for the manufacture of napkins for babies or of sanitary towels or of tampons or of disposable surgical gowns (1) 0 % 1.1.2008-31.12.2008 ex 3920 10 26 ex 3920 10 89 30 20 Film of a thickness not exceeding 0,20 mm, of a blend of polyethylene and a copolymer of ethylene with oct-1-ene, embossed in a regular rhomboidal pattern, for coating both sides of a layer of unvulcanized rubber (1) 0 % 1.1.2008-31.12.2008 ex 3920 10 26 40 Film of polyethylene, of a kind used for typewriter ribbon 0 % 1.1.2008-31.12.2008 ex 3920 10 40 91 Synthetic paper pulp, in the form of moist sheets, made from unconnected finely-branched polyethylene fibrils, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing poly(vinyl alcohol) dissolved in water as the moistening agent 0 % 1.1.2008-31.12.2008 ex 3920 10 40 92 Laminated sheet or strip consisting of a film composed of a blend of a copolymer of ethylene with vinyl acetate and a modified ethylene-propylene-elastomer (EPM) or a modified ethylene-propylene-diene elastomer (EPDM), coated or covered on both sides with a film of a copolymer of ethylene with vinyl acetate 0 % 1.1.2008-31.12.2008 ex 3920 10 89 35 Reflecting film, consisting of a layer of polyethylene, a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, a hot-melt adhesive layer, covered on one side or on both sides with a release film 0 % 1.1.2008-31.12.2008 ex 3920 10 89 40 Composite sheet containing an acrylic coating and laminated to a high-density polyethylene layer, of a total thickness of 0,8 mm or more but not exceeding 1,2 mm 0 % 1.1.2008-31.12.2011 ex 3920 20 21 30 Biaxially oriented polypropylene film with a coextruded layer of polyethylene on one side and a total thickness of 11,5 µm or more but not more than 13,5 µm. 0 % 1.1.2008-31.12.2008 ex 3920 20 29 91 Mono-axial oriented film, consisting of three layers, each layer consisting of a mixture of polypropylene and a copolymer of ethylene and vinyl acetate, having:  a thickness of 55 µm or more but not exceeding 97 µm,  a tensile modulus in the machine direction of 0,75 GPa or more but not exceeding 1,45 GPa and  a tensile modulus in the transverse direction of 0,20 GPa or more but not exceeding 0,55 GPa 0 % 1.1.2008-31.12.2008 ex 3920 20 90 91 Synthetic paper pulp, in the form of moist sheets, made from unconnected finely-branched polypropylene fibrils, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing poly(vinyl alcohol) dissolved in water as the moistening agent 0 % 1.1.2008-31.12.2008 ex 3920 20 90 92 Laminated sheet or strip, consisting of a film of a thickness of 181 µm or more but not exceeding 223 µm composed of a blend of a copolymer of propylene with ethylene and a copolymer of styrene-ethylene-butylene-styrene (SEBS) coated or covered on one side with a layer of a copolymer of styrene-ethylene-butylene-styrene (SEBS) and a layer of polyester 0 % 1.1.2008-31.12.2008 ex 3920 20 90 93 Polypropylene sheet, of a thickness of 0,5 mm or more but not exceeding 1,0 mm, having a tensile strength at break of 14,7 MPa or more but not exceeding 21 MPa (as determined by the ASTM D 638 method), in rolls of a width of 3,81 m 0 % 1.1.2008-31.12.2008 ex 3920 30 00 20 Laminated sheet or strip, consisting of a film composed of a blend of a thermoplastic elastomer (TPE) of styrene-butadiene-styrene (SBS) with polyethylene or polypropylene, of a thickness of 100 µm or more but not exceeding 200 µm, coated or covered on both sides with a film of polypropylene of a thickness not exceeding 20 µm 0 % 1.1.2008-31.12.2008 ex 3920 43 10 ex 3920 49 10 91 91 Reflecting sheeting, consisting solely of a single layer of poly(vinyl chloride), wholly embossed on one side in a regular pyramidal pattern 0 % 1.1.2008-31.12.2008 ex 3920 43 10 92 Sheeting of poly(vinyl chloride), stabilized against ultraviolet rays, without any holes, even microscopic, of a thickness of 60 µm or more but not exceeding 80 µm, containing 30 or more but not more than 40 parts of plasticizer to 100 parts of poly(vinyl chloride) 0 % 1.1.2008-31.12.2008 ex 3920 43 10 93 Poly(vinyl chloride) sheet, with relief printing, of a kind used in the templates for textile printing 0 % 1.1.2008-31.12.2008 ex 3920 43 10 ex 3920 49 10 94 93 Film of a specular gloss of 70 or more, measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of one or two layers of poly(vinyl chloride) coated on both sides with a layer of plastic, of a thickness of 0,26 mm or more but not exceeding 1,0 mm, covered on the gloss surface with a protective film of polyethylene, in rolls of a width of 1 000 mm or more but not exceeding 1 450 mm, for use in the manufacture of goods of heading No 9403 (1) 0 % 1.1.2008-31.12.2008 ex 3920 43 10 ex 3920 49 10 95 92 Reflecting laminated sheet, consisting of a film of poly(vinyl chloride) and a film of an other plastic totally embossed in a regular pyramidal pattern, covered on one side with a release sheet 0 % 1.1.2008-31.12.2008 ex 3920 43 10 96 Film, of a specular gloss of 70 or more measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of colored poly(vinyl chloride), for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 % 1.1.2008-31.12.2008 ex 3920 43 10 97 Film embossed to a depth of not more than 12 µm, of a specular gloss of 7 or more but not exceeding 17, measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of at least two layers of poly(vinyl chloride), of a total thickness not exceeding 0,5 mm, covered on the embossed side with a protective film, in rolls of a width of 1 400 mm or more but not exceeding 1 420 mm, for use in the manufacture of goods of heading No 9403 (1) 0 % 1.1.2008-31.12.2008 ex 3920 51 00 10 Poly(methyl methacrylate) plate, with an antistatic coating, of dimensions of 738 Ã  972 mm ( ±1,5 mm) 0 % 1.1.2008-31.12.2008 ex 3920 51 00 20 Plate of poly(methyl methacrylate) containing aluminium trihydroxide, of a thickness of 3,5 mm or more but not exceeding 19 mm 0 % 1.1.2008-31.12.2008 ex 3920 59 90 10 Non-cellular and non-laminated sheet of modified copolymer of acrylonitrile-methyl acrylate with a thickness of 1,0 mm or more but not more than 1,3 mm, put up in rolls 0 % 1.1.2008-31.12.2011 ex 3920 61 00 10 Polycarbonate film of a thickness not exceeding 15 µm, for the manufacture of film capacitors (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 01 03 Coextruded opaque sheet of poly(ethylene terephthalate), of a thickness of 50 µm or more but not exceeding 350 µm, consisting especially of a layer containing carbon black 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 04 06 Poly(ethylene terephthalate) film, of a thickness of less than 11 µm, for the manufacture of audiodigital tapes for cassettes (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 07 09 Poly(ethylene terephtalate) film, not coated with an adhesive, of a thickness not exceeding 25 µm, either:  only dyed in the mass, or  dyed in the mass and metallized on one side 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 11 13 Film of poly(ethylene terephthalate) only, of a total thickness not exceeding 120 µm, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 14 16 Poly(ethylene terephthalate) film, of a thickness of 20 µm or more but not exceeding 150 µm, coated on one side with silicone, for use in the manufacture of window film (1) 3 % 1.1.2008-31.12.2011 ex 3920 62 19 ex 3920 62 19 17 19 Laminated film of poly(ethylene terephthalate) only, of a total thickness not exceeding 120 µm, consisting of one layer which is metallised only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 21 23 Film of poly(ethylene terephthalate), coated or covered on one side or on both sides with a layer of modified polyester, of a total thickness of 7 µm or more but not exceeding 11 µm, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 24 26 Single ply film of poly(ethylene terephthalate) only, of a thickness not exceeding 120 µm, which only:  contains a colouring and/or UV-absorbing material throughout the mass and  is metallised on one side, whether or not coated on one or both sides with a vinyl acrylate polymer but having no other coating or adhesive 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 27 29 Film of poly(ethylene terephthalate), of a total thickness not exceeding 120 µm, of a width of 100 mm or more but not exceeding 115 mm, coated on both sides with one or more layers containing different chemicals, for the manufacture of goods of subheading 3701 20 00 (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 31 33 Film of poly(ethylene terephthalate), on one side metallised and coated with white ink and a protective layer and on the other side coated with a thermosensitive seal layer, of a width of 100 mm or more but not exceeding 150 mm, for the manufacture of goods of subheading 3701 20 00 (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 34 36 Film of poly(ethylene terephthalate), coated on one side with a layer of modified polyester, of a thickness of 20 µm ( ±0,7 µm) or of 30 µm ( ±0,9 µm), for the manufacture of audio magnetic tapes of a total thickness of 33 µm or more (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 37 39 Poly(ethylene terephthalate) film, of a thickness not exceeding 12 µm, coated on one side with a layer of aluminium oxide of a thickness not exceeding 35 nm 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 41 43 Poly(ethylene terephthalate) film, of a thickness of 18 µm or more but not exceeding 25 µm, having:  a shrinkage of (3,4 ± 0,1) % in the machine direction (as determined by the ASTM D 1204 method) and  a shrinkage of (0,3 ± 0,2) % in the transverse direction (as determined by the ASTM D 1204 method) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 44 46 Poly(ethylene terephthalate) film, of a thickness not exceeding 19 µm or of a weight of 20 g/m2 or more but not exceeding 26,7 g/m2, for use in the manufacture of photo-resist film (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 47 49 Film of poly(ethylene terephthalate), coated on both sides with a layer of epoxy acrylic resin, of a total thickness of 37 µm ( ±3 µm) 0 % 1.1.2008-31.12.2008 (4)ex 3920 62 19 ex 3920 62 19 51 53 Film of poly(ethylene terephthalate), poly(ethylene naphtalate) or similar polyester, coated on one side with metal and/or metal oxides, containing by weight less than 0,1 % of aluminium, of a thickness not exceeding 300 µm and having a surface resistivity not exceeding 10 000 ohms (per square) (as determined by the ASTM D 257-99 method) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 54 56 Matt film of poly(ethylene terephthalate), of a specular gloss of 15 measured at an angle of 45 ° and 18 measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method) and a width of 1 600 mm or more 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 57 59 Film of white poly(ethylene terephthalate), dyed in the mass, of a thickness of 185 µm or more but not exceeding 253 µm, coated on both sides with an antistatic layer 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 67 69 Poly(ethylene terephthalate) film, coated with among other a scratch resistant layer based on polyacrylate and a thermoadhesive layer, of a nominal width of 790 mm and a total thickness of 23 µm or more but not exceeding 26 µm 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 69 00 71 70 Non-metallised reflecting film, consisting of outside layers of poly(ethylene terephthalate) or poly(ethylene naphthalate) and multiple layers of poly(methyl methacrylate), of a reflectance coefficient of 95 % or more (as determined by the ASTM E 1164-94 and ASTM E 387-95 methods) and a total thickness not exceeding 70 µm 0 % 1.1.2008-31.12.2008 ex 3920 62 19 72 Non-metallised reflecting film, consisting of outside layers of poly(ethylene terephthalate) and multiple layers of poly(methyl methacrylate), of a total thickness of 51 µm ( ±10 %), for use in the manufacture of laminated solar-reflecting automotive glass (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 69 00 73 40 Iridescent film of polyester and poly(methyl methacrylate) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 74 76 Multilayer film of a thickness not exceeding 150 µm, consisting of a polyester film coated on one side with polycarbonate resin, metallized on the other side with titanium coated with polycarbonate resin and other layers containing N,N-diphenyl-N,N-di-m-tolylbiphenyl-4,4-ylenediamine 0 % 1.1.2008-31.12.2008 ex 3920 62 19 ex 3920 62 19 77 78 Sheet of poly(ethylene terephthalate), containing:  temperature-sensitive layers which form primary colours after heating,  reflective layer,  protective layer, to be used in polychromatic thermal printers (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 19 88 Laminated sheet, consisting of a biaxially oriented film of poly(ethylene terephthalate), covered on one side or on both sides with a layer of poly(ethylene terephthalate), for use in the manufacture of identity cards, credit cards and similar products (including smart cards) (1) 0 % 1.1.2008-31.12.2008 ex 3920 62 90 ex 3920 62 90 31 33 Film of poly(ethylene terephthalate), of a thickness of 500 µm ( ±25 µm) 0 % 1.1.2008-31.12.2008 ex 3920 62 90 40 Strips of poly(ethylene terephthalate), covered on both sides with a layer of chemically modified polyester, of a width not exceeding 16 mm and a thickness of 0,5 mm or more but not exceeding 2 mm, having a tensile strength at break of 0,7 GPa or more (as determined by the ASTM D 638 method) 0 % 1.1.2008-31.12.2008 ex 3920 69 00 20 Film of poly(ethylene naphthalene-2,6-dicarboxylate) 0 % 1.1.2008-31.12.2008 ex 3920 69 00 50 Polycondensation product of terephthalic acid with a mixture of cyclohex-1,4-ylenedimethanol and ethane-1,2-diol, in the form of a film 0 % 1.1.2008-31.12.2008 ex 3920 69 00 60 Film of a copolymer of ethylene terephthalate and ethylene isophthalate, of a thickness not exceeding 2 µm 0 % 1.1.2008-31.12.2008 (4)ex 3920 79 90 10 Cellulose acetyl butyrate film, whether or not combined with a polycarbonate layer, of a thickness not exceeding 0,81 mm containing a micro-louvre with a typical viewing angle of 30 degrees measured on each side of the surface normal 0 % 1.1.2008-31.12.2012 ex 3920 91 00 91 Poly(vinyl butyral) film having a graduated coloured band 3 % 1.1.2008-31.12.2008 ex 3920 91 00 92 Plasticized film of polyvinyl butyral, containing by weight:  either 14,5 % or more but not more than 17,5 % of dihexyl adipate,  or 14,5 % or more but not more than 28,5 % of dibutyl sebacate 0 % 1.1.2008-31.12.2008 ex 3920 91 00 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness not exceeding 0,2 mm without taking the presence of poly(vinyl butyral) into account, for use in the manufacture of heat-reflecting or decorative laminated glass (1) 0 % 1.1.2008-31.12.2008 ex 3920 99 28 10 Reflecting sheet of metallised polyurethane, containing glass beads, coated with a hot-melt adhesive layer, covered on one or both sides with a release sheet, in rolls of a width of 1 020 mm ( ±20 mm), for slitting into safety clothing reflecting strip (1) 0 % 1.1.2008-31.12.2008 ex 3920 99 28 ex 3921 90 55 ex 7410 21 00 30 10 30 Film of polyimide, not containing epoxyde resin and/or glass fibres:  metallized by sputtering with copper on one side or on both sides,  metallized by sputtering with copper and plated on one side or on both sides with refined copper or  covered on one side or on both sides with a copper foil 0 % 1.1.2008-31.12.2008 ex 3920 99 28 40 Mono-axially oriented polymer film containing the following monomers:  Poly (tetramethylene ether glycol),  Bis (4-isocyanotocyclohexyl) methane,  1,4-Butanediol or 1,3-Butanediol,  with a thickness of 0,25mm or more but not more than 5,0mm,  embossed with a regular pattern on one surface,  and covered with a release sheet 0 % 1.1.2008-31.12.2008 ex 3920 99 28 50 Thermoplastic polyurethane film, of a thickness of 250 Ã ¼m or more but not more than 350 Ã ¼m, covered on one side with a removable protective film 0 % 1.1.2008-31.12.2011 ex 3920 99 59 20 Film entirely of poly(vinyl alcohol), of a thickness not exceeding 1 mm and containing by weight:  2 % or less of unhydrolysed acetate groups evaluated as vinyl acetate and  5 % or more but not more than 25 % of glycerol as plasticizer, for the manufacture of roof-windows (1) 0 % 1.1.2008-31.12.2008 ex 3920 99 59 25 Poly(1-chlorotrifluoroethylene) film 0 % 1.1.2008-31.12.2008 ex 3920 99 59 30 Film and sheet of a copolymer of ethylene with chlorotrifluoroethylene, of a thickness of 12 µm or more but not exceeding 400 µm 0 % 1.1.2008-31.12.2008 ex 3920 99 59 35 Film entirely of poly(vinyl alcohol), of a thickness not exceeding 1 mm and of a width of 2,20 m or more, with an extension at break, in the transverse direction, of 350 % or more 0 % 1.1.2008-31.12.2008 ex 3920 99 59 40 Biaxially-oriented film of poly(vinyl alcohol), coated on both sides, of a total thickness of less than 1 mm 0 % 1.1.2008-31.12.2008 ex 3920 99 59 45 Iridescent film of polyester, polyethylene and an ethylene-vinyl acetate copolymer 0 % 1.1.2008-31.12.2008 ex 3920 99 59 50 Polytetrafluoroethylene film, non-microporous, in the form of rolls, of a thickness of 0,019 mm or more but not exceeding 0,14 mm, impermeable to water vapour 0 % 1.1.2008-31.12.2008 ex 3920 99 59 55 Ion-exchange membranes of fluorinated plastic material 0 % 1.1.2008-31.12.2008 ex 3920 99 59 60 Film of a vinyl alcohol copolymer, soluble in cold water, of a thickness of 34 µm or more but not exceeding 90 µm, a tensile strength at break of 20 MPa or more but not exceeding 45 MPa and an elongation at break of 250 % or more but not exceeding 900 % 0 % 1.1.2008-31.12.2008 ex 3920 99 90 10 Biodegradeable sheet of a thickness not exceeding 1 mm containing by weight:  90 % ( ±5 %) starch,  10 % ( ±5 %)of a synthetic polymer,  0,5 % ( ±0,5 %) of stearic acid 0 % 1.1.2008-31.12.2008 ex 3920 99 90 20 Anisotropic conductive film, in rolls, of a width of 1,5 mm or more but not exceeding 2 mm and a maximum length of 300 m, used for joining electronic components in the production of LCD displays 0 % 1.1.2008-31.12.2011 ex 3921 13 10 10 Sheet of polyurethane foam, of a thickness of 3 mm ( ±15 %) and of a specific gravity of 0,09435 or more but not exceeding 0,10092 0 % 1.1.2008-31.12.2008 ex 3921 14 00 10 Cellular film of regenerated cellulose, of a thickness not exceeding 350 µm 0 % 1.1.2008-31.12.2008 ex 3921 19 00 91 Microporous polypropylene film of a thickness not exceeding 100 µm 0 % 1.1.2008-31.12.2008 ex 3921 19 00 92 Microporous film consisting of mixtures of cellulose acetate and cellulose nitrate, of a thickness not exceeding 200 µm 0 % 1.1.2008-31.12.2008 ex 3921 19 00 93 Strip of microporous polytetrafluoroethylene on a support of a non-woven, for use in the manufacture of filters for kidney dialysis equipment (1) 0 % 1.1.2008-31.12.2008 ex 3921 19 00 94 Polyethylene film, of a thickness of 16 µm or more but not exceeding 24 µm, having:  a weight of 19 g/m2 ( ±2 g/m2),  a water vapour transmission rate of 5 000 g/m2 or more but not exceeding 30 000 g/m2 per day (as determined by the ASTM D 6701-01 method),  an elongation in the transverse direction of 25 % or more at a load of 500 g or less,  an elongation in the machine direction of 50 % or more but not exceeding 100 % (as determined by the ASTM D 882-91 method), for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (1) 0 % 1.1.2008-31.12.2008 ex 3921 19 00 95 Film of polyethersulfone, of a thickness not exceeding 200 µm 0 % 1.1.2008-31.12.2008 ex 3921 19 00 96 Cellular film, consisting of a layer of polyethylene of a thickness of 90 µm or more but not exceeding 140 µm and a layer of regenerated cellulose of a thickness of 10 µm or more but not exceeding 40 µm 0 % 1.1.2008-31.12.2008 ex 3921 90 19 35 Composite plate of polycarbonate and poly(butylene terephthalate), reinforced with glass fibres 0 % 1.1.2008-31.12.2008 ex 3921 90 19 45 Composite plate of poly(ethylene terephthalate) or of poly(butylene terephthalate), reinforced with glass fibres 0 % 1.1.2008-31.12.2008 ex 3921 90 60 ex 5407 71 00 ex 5903 90 99 91 20 10 Woven polytetrafluoroethylene fabric, coated or covered with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side-chains ending in carboxylic acid or sulfonic acid groups, whether or not in the potassium or sodium salt form 0 % 1.1.2008-31.12.2008 ex 3921 90 60 92 Reinforced polypropylene sheet, of a thickness of 0,91 mm or more but not exceeding 1,12 mm, having a breaking strength of 890 N or more but not exceeding 1 500 N (as determined by the ASTM D 751 method), in rolls of a width of 3,81 m 0 % 1.1.2008-31.12.2008 ex 3921 90 60 93 Film, of a specular gloss of 30 or more but not exceeding 60 measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of colored poly(vinyl chloride), joined by a metallized adhesive coating, for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 % 1.1.2008-31.12.2008 ex 3926 90 92 20 Reflecting sheeting or tape, consisting of a facing-strip of poly(vinyl chloride) embossed in a regular pyramidal pattern, heat-sealed in parallel lines or in a grid-pattern to a backing-strip of plastic material, or of knitted or woven fabric covered on one side with plastic material 0 % 1.1.2008-31.12.2008 ex 3926 90 97 10 Microspheres of polymer of divinylbenzene, of a diameter of 4,5 µm or more but not exceeding 80 µm 0 % 1.1.2008-31.12.2008 ex 3926 90 97 15 Glass fibre reinforced plastic traverse leaf spring for use in the manufacture of motor vehicle suspension systems (1) 0 % 1.1.2008-31.12.2008 ex 3926 90 97 20 Tape pad, for use in the manufacture of goods of heading No 8523 (1) 0 % 1.1.2008-31.12.2008 ex 3926 90 97 25 Unexpansible microspheres of a copolymer of acrylonitrile, methacrylonitrile and isobornyl methacrylate, of a diameter of 3 µm or more but not exceeding 4,6 µm 0 % 1.1.2008-31.12.2008 ex 3926 90 97 30 Guide pin and pole, for use in the manufacture of goods of subheading 8523 29 15 (1) 0 % 1.1.2008-31.12.2008 ex 3926 90 97 35 Microspheres of polyalkylsiloxane, on which are covalently bonded organic compounds, of a diameter of 1 µm or more but not exceeding 30 µm 0 % 1.1.2008-31.12.2008 ex 3926 90 97 40 Hollow microspheres of a copolymer of isooctylacrylate and acrylic acid, having a diameter of 10 µm or more but not exceeding 1 000 µm, dispersed in water 0 % 1.1.2008-31.12.2008 ex 3926 90 97 55 Flat product of polyethylene, perforated in opposing directions, of a thickness of 600 µm or more but not exceeding 1 200 µm and of a weight of 21 g/m2 or more but not exceeding 42 g/m2 0 % 1.1.2008-31.12.2008 ex 4007 00 00 10 Siliconated vulcanised rubber thread and cord 0 % 1.1.2008-31.12.2008 ex 4008 11 00 10 Blocks or sheets of cellular vulcanised rubber of modified ethylene-propylene-diene (EPDM) blended with chloroprene, which satisfy the Underwriters Laboratories Flammability Standard UL94HF-1 0 % 1.1.2008-31.12.2008 ex 4016 99 99 20 Soft rubber sealing stoppers for the manufacture of electrolytic capacitors (1) 0 % 1.1.2008-31.12.2008 4105 10 10 4105 10 90 4105 30 91 4105 30 99 Sheep or lamb skin leather, without wool on, tanned or retanned but not further prepared, whether or not split, other than leather of heading No 4114 0 % 1.1.2008-31.12.2008 4106 21 10 4106 21 90 4106 22 90 Goat or kid skin leather, without hair on, tanned or retanned but not further prepared, whether or not split, other than leather of heading No 4114 0 % 1.1.2008-31.12.2008 4106 31 10 4106 31 90 4106 32 10 4106 32 90 4106 40 90 4106 91 00 4106 92 00 Leather of other animals, without hair on, not further prepared than tanned, other than leather of heading No 4114 0 % 1.1.2008-31.12.2008 ex 5004 00 10 10 Silk yarn (other than yarn spun from silk waste) not put up for retail sale, unbleached, scoured or bleached, entirely of silk 0 % 1.1.2008-31.12.2011 ex 5004 00 90 10 Yarn spun entirely from silk, not put up for retail sale 2,5 % 1.1.2008-31.12.2011 ex 5005 00 10 ex 5005 00 90 10 10 Yarn spun entirely from silk waste (noil), not put up for retail sale 0 % 1.1.2008-31.12.2008 ex 5205 31 00 10 Six ply yarn of bleached cotton, measuring 925 dtex or more but not more than 989 dtex per single yarn, for the manufacture of tampons (1) 0 % 1.1.2008-31.12.2008 5208 11 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 5,2 % 1.1.2008-31.12.2008 ex 5402 45 00 10 Polyamide yarn, not textured, untwisted or with a twist not exceeding 22 turns per metre, of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide) with a copolyamide, for the manufacture of:  knee-length stockings of subheadings 6115 10 90, 6115 30 11 and 6115 96 10,  women's stockings of subheadings 6115 30 19 and 6115 96 91 or  panty hose (tights) of subheading 6115 21 00 (1) 0 % 1.1.2008-31.12.2008 ex 5402 45 00 20 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 % 1.1.2008-31.12.2008 ex 5402 47 00 10 Synthetic bicomponent filament yarn, not textured, untwisted, measuring 1 650 decitex or more but not more than 1 800 decitex, consisting of 110 filaments or more but not more than 120 filaments, each having a core of poly(ethylene terephthalate) and a skin of polyamide-6, containing by weight 75 % or more but not exceeding 77 % of poly(ethylene terephthalate), for use in the manufacture of roofings (1) 0 % 1.1.2008-31.12.2011 ex 5402 49 00 ex 5402 69 90 10 20 Multifilaments yarn of polytetrafluoroethylene 0 % 1.1.2008-31.12.2008 ex 5402 49 00 30 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (1) 0 % 1.1.2008-31.12.2008 ex 5402 49 00 ex 5402 59 90 ex 5402 69 90 50 20 40 Non-textured filament yarn of poly(vinyl alcohol) 0 % 1.1.2008-31.12.2008 ex 5402 49 00 ex 5402 69 90 60 10 Yarn wholly of poly(glycollic acid) 0 % 1.1.2008-31.12.2008 ex 5402 49 00 70 Synthetic filament yarn, single, containing by weight 85 % or more of acrylonitrile, in the form of a wick containing 1 000 continuous filaments or more but not more than 25 000 continuous filaments, of a weight per metre of 0,12 g or more but not exceeding 3,75 g and of a length of 100 m or more, for the manufacture of carbon-fibre yarn (1) 0 % 1.1.2008-31.12.2008 ex 5402 49 00 80 Polyethylene filament yarn, untwisted, of either 55, 110, 165 or 1 760 decitex, for the manufacture of goods of heading No 5607 (1) 0 % 1.1.2008-31.12.2008 ex 5404 19 00 10 Monofilament of polytetrafluoroethylene 0 % 1.1.2008-31.12.2008 ex 5404 19 00 20 Monofilament of poly(1,4-dioxanone) 0 % 1.1.2008-31.12.2008 ex 5404 19 00 30 Monofilament of a copolymer of 1,3-dioxan-2-one with 1,4-dioxan-2,5-dione, for the manufacture of surgical sutures (1) 0 % 1.1.2008-31.12.2008 ex 5404 19 00 40 Monofilaments of a stabilised blend of polyester with polyurethane, of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm 0 % 1.1.2008-31.12.2008 ex 5404 19 00 50 Monofilaments of polyester or poly(butylene terephthalate), with crosssectional dimension of 0,5mm or more but not exceeding 1mm, for use in the manufacture of zippers (1) 0 % 1.1.2008-31.12.2008 ex 5404 90 90 20 Strip of polyimide 0 % 1.1.2008-31.12.2008 (4)ex 5407 10 00 10 Textile fabric, consisting of warp filament yarns of polyamide-6,6 and weft filament yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4-oxybis (phenyleneamine) 0 % 1.1.2008-31.12.2012 ex 5407 71 00 10 Woven fabrics of poly(vinyl alcohol) fibres, for machine embroidery 0 % 1.1.2008-31.12.2008 ex 5501 90 00 10 Poly(vinyl alcohol) tow 0 % 1.1.2008-31.12.2008 ex 5503 11 00 ex 5601 30 00 10 40 Synthetic staple fibres of a copolymer of terephthalic acid, p-phenylenediamine and 3,4-oxybis(phenyleneamine), of a length not exceeding 7 mm 0 % 1.1.2008-31.12.2008 ex 5503 90 10 ex 5503 90 90 10 30 Acetalized, multicomponent spun fibres with a matrix fibril structure, consisting of emulsion-polymerized poly(vinyl alcohol) and poly(vinyl chloride) 0 % 1.1.2008-31.12.2008 ex 5503 90 90 ex 5506 90 90 ex 5601 30 00 20 10 10 Poly(vinyl alcohol) fibres, whether or not acetalized 0 % 1.1.2008-31.12.2008 ex 5601 30 00 20 Polyester fibres, measuring 0,56 decitex, of a length of 3 mm or more but not exceeding 5 mm 0 % 1.1.2008-31.12.2008 ex 5601 30 00 30 Acrylic fibres, measuring 0,11 and 0,56 decitex, of a length of 3 mm or more but not exceeding 5 mm 0 % 1.1.2008-31.12.2008 ex 5603 11 10 ex 5603 11 90 ex 5603 12 10 ex 5603 12 90 ex 5603 91 10 ex 5603 91 90 ex 5603 92 10 ex 5603 92 90 10 10 10 10 10 10 10 10 Poly(vinyl alcohol) non-wovens, in the piece or cut into rectangles:  of a thickness of 200 µm or more but not exceeding 280 µm and  of a weight of 20 g/m2 or more but not exceeding 50 g/m2 0 % 1.1.2008-31.12.2008 ex 5603 11 10 ex 5603 11 90 ex 5603 12 10 ex 5603 12 90 20 20 20 50 Non-wovens, containing spunbonded fibres of polypropylene or of polypropylene and polyethylene, for the manufacture of napkins and napkin liners for babies and similar sanitary articles (1) 0 % 1.1.2008-31.12.2008 ex 5603 12 90 ex 5603 13 90 ex 5603 14 90 ex 5603 92 90 ex 5603 93 90 ex 5603 94 90 30 30 10 60 40 30 Non-wovens of aromatic polyamide fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid, in the piece or cut into rectangles 0 % 1.1.2008-31.12.2008 ex 5603 12 90 ex 5603 13 90 60 60 Non-woven of spunbonded polyethylene, of a weight of more than 60 g/m2 but not exceeding 80 g/m2 and an air resistance (Gurley) of 8 s or more but not exceeding 36 s (as determined by the ISO 5636/5 method) 0 % 1.1.2008-31.12.2008 ex 5603 12 90 ex 5603 13 90 ex 5603 92 90 ex 5603 93 90 70 70 40 10 Non-wovens of polypropylene, consisting of a meltblown layer, laminated on each side with spunbonded filaments of polypropylene, of a thickness not exceeding 550 µm and of a weight not exceeding 80 g/m2, in the piece or simply cut into squares or rectangles, not impregnated 0 % 1.1.2008-31.12.2008 ex 5603 13 90 ex 5603 14 90 40 20 Non-wovens consisting of a central layer of polycarbonate fibres, laminated on each side with spunbonded filaments of polyester, of a weight of more than 130 g/m2 but not exceeding 200 g/m2 0 % 1.1.2008-31.12.2008 ex 5603 13 90 ex 5603 93 90 80 30 Polyethylene non-woven, covered on both sides with a non-woven of polypropylene and wood pulp, of a weight of 70 g/m2 or more but not exceeding 90 g/m2, in rolls, for use in the manufacture of wet wipes (1) 0 % 1.1.2008-31.12.2008 ex 5603 14 90 30 Non-wovens, consisting of a central elastomeric film laminated on each side with spunbonded filaments of polypropylene, of a weight of 200 g/m2 or more but not exceeding 300 g/m2 0 % 1.1.2008-31.12.2008 ex 5603 91 90 30 Nonwoven viscose rayon, with a watersoluble starch based binder and having a weight of 12 or more but not more than 18g/m 2 0 % 1.1.2008-31.12.2008 ex 5603 92 90 ex 5603 93 90 20 20 Non-wovens consisting of a meltblown central layer of a thermoplastic elastomer laminated on each side with spunbonded filaments of polypropylene 0 % 1.1.2008-31.12.2008 ex 5603 92 90 50 Non-wovens of staple fibres, in rolls, of a width of 78 mm or more but not exceeding 252 mm, for the manufacture of floppy discs (1) 0 % 1.1.2008-31.12.2008 ex 5603 92 90 ex 5603 93 90 ex 5603 94 90 70 50 40 Non-wovens, consisting of multiple layers of a mixture of meltblown fibres and staple fibres of polypropylene and polyester, whether or not laminated on one side or on both sides with spunbonded filaments of polypropylene, of a total thickness not exceeding 50 mm 0 % 1.1.2008-31.12.2008 ex 5603 94 90 20 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips (1) 0 % 1.1.2008-31.12.2008 ex 5604 90 90 60 Strip, of:  a polyester layer, laminated on one or both sides to a polymer layer containing glass beads,  a maximum width of 1,2 mm,  a maximum thickness of 0,05 mm 0 % 1.1.2008-31.12.2008 ex 5607 50 90 10 Twine, unsterilised, wholly of poly(glycollic acid), plaited or braided, with an inner core, for the manufacture of surgical sutures (1) 0 % 1.1.2008-31.12.2008 ex 5803 00 10 91 Gauze of cotton, of a width of less than 1 500 mm 0 % 1.1.2008-31.12.2008 ex 5903 10 90 ex 5903 20 90 ex 5903 90 99 10 10 20 Knitted or woven fabrics, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 % 1.1.2008-31.12.2008 ex 5903 20 90 20 Tape of polyester fabric laminated with a metallised polyurethane film containing glass beads, for use in the manufacture of marine life-saving equipment (1) 0 % 1.1.2008-31.12.2008 ex 5906 99 90 10 Rubberised textile fabric, consisting of warp yarns of polyamide-6,6 and weft yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4-oxybis(phenyleneamine) 0 % 1.1.2008-31.12.2008 (4)ex 5907 00 90 10 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter not exceeding 150 µm 0 % 1.1.2008-31.12.2011 ex 5911 10 00 10 Needle-punched synthetic-fibre felts, not containing polyester, whether or not containing catalytic particles entrapped within the synthetic fibres, coated or covered on one side with polytetrafluoroethylene film, for the manufacture of filtration products (1) 0 % 1.1.2008-31.12.2008 ex 5911 90 90 10 Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or graphited 0 % 1.1.2008-31.12.2008 ex 5911 90 90 ex 8421 99 00 30 92 Parts of equipment for the purification of water by reverse osmosis, consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness not exceeding 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 % 1.1.2008-31.12.2008 6305 10 10 Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 5303 0 % 1.1.2008-31.12.2008 ex 6305 90 00 ex 6305 90 00 ex 6305 90 00 10 93 95 Sacks and bags, of a kind used for the packing of goods, used, of flax or of sisal 0 % 1.1.2008-31.12.2008 ex 6805 10 00 ex 6805 20 00 ex 6805 30 80 10 10 10 Abrasive in the form of identically shaped particles on a support 0 % 1.1.2008-31.12.2008 ex 6813 89 00 10 Friction material, of a thickness of less than 20 mm, not mounted, for the manufacture of friction components of a kind used in automatic transmissions and clutches (1) 0 % 1.1.2008-31.12.2008 ex 6903 20 90 ex 6914 90 90 10 10 Yarn of continuous ceramic filaments, each filament containing by weight:  12 % or more of diboron trioxide,  26 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 % 1.1.2008-31.12.2008 ex 6903 90 90 ex 6909 19 00 10 40 Beryllium oxide, of a purity by weight of more than 99 %, in the form of blanks, bars, blocks or plates 0 % 1.1.2008-31.12.2008 ex 6903 90 90 20 Silicon carbide reactor tubes and holders, of a kind used for insertion into diffusion and oxidation furnaces for production of semiconductor materials 0 % 1.1.2008-31.12.2008 ex 6909 12 00 20 Plate, of dialuminium trioxide and titanium carbide, of dimensions not exceeding 48 Ã  48 mm, or of a diameter not exceeding 125 mm, for the manufacture of magnetic heads (1) 0 % 1.1.2008-31.12.2008 ex 6909 19 00 30 Supports for catalysts, consisting of porous cordierite or mullite ceramic pieces, of an overall volume not exceeding 65 l, having, per cm2 of the cross-section, not less than one continuous channel which may be open at both ends or stopped at one end 0 % 1.1.2008-31.12.2008 ex 6909 19 00 ex 6914 90 90 50 20 Ceramic articles made of continuous filaments of ceramic oxides, containing by weight:  2 % or more of diboron trioxide,  28 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 % 1.1.2008-31.12.2008 ex 6909 19 00 60 Supports for catalysts, consisting of porous ceramic pieces, of a blend of silicon carbide and silicon, with a hardness of less than 9 on the Mohs scale, with a total volume not exceeding 65 liters, having per cm2 of the surface of the cross section one or more closed channels at the tail end 0 % 1.1.2008-31.12.2008 ex 6914 90 90 30 Ceramic microspheres, transparent, obtained from silicon dioxide and zirconium dioxide, of a diameter of more than 125 µm 0 % 1.1.2008-31.12.2008 (4)ex 7002 10 00 10 Balls of E-glass, of a diameter of 18,5 mm or more but not exceeding 26 mm 0 % 1.1.2008-31.12.2008 ex 7006 00 90 10 Glass plate, coated on one side with chromium and/or with a mixture of diindium trioxide and tin dioxide, of dimensions of 260 Ã  320 mm or more but not exceeding 400 Ã  400 mm, of a thickness not exceeding 1,2 mm, for the manufacture of liquid crystal displays (1) 0 % 1.1.2008-31.12.2008 ex 7006 00 90 20 Colour filter, consisting of a glass plate with red, blue and green pixels, having a total thickness of 1,1 mm ( ±0,1 mm) and exterior dimensions of 320 Ã  352 mm or more but not exceeding 320 Ã  400 mm, for the manufacture of liquid crystal displays (1) 0 % 1.1.2008-31.12.2008 ex 7006 00 90 30 Glass plate, uncoated, of dimensions of 320 Ã  352 mm or more but not exceeding 320 Ã  400 mm, of a thickness of 0,6 mm or more but not exceeding 1,2 mm, for the manufacture of liquid crystal displays (1) 0 % 1.1.2008-31.12.2008 (4)ex 7006 00 90 50 Glass plate of a diagonal size of 81 cm or more, but not exceeding 186 cm, provided either with a mesh film or a sputtered conductive layer for EMC shielding and a near-infrared absorbing film, with optional additional anti-reflex/colour enhancement layers on one or two sides, for use in the manufacture of products falling within heading 8528 (1) 0 % 1.1.2008-31.12.2012 (4)ex 7007 19 20 10 Glass plate of a diagonal size of 81,28 cm ( ±1,5 cm) or more, but not exceeding 185,42 cm ( ±1,5 cm), consisting of tempered glass; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or two sides, for use in the manufacture of products falling within heading 8528 (1) 0 % 1.1.2008-31.12.2008 (4)ex 7007 29 00 10 Glass plate of a diagonal size of 81,28 cm ( ±1,5cm) or more, but not exceeding 185,42 cm ( ±1,5 cm), consisting of 2 sandwich plates laminated together; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or two sides, for use in the manufacture of products falling within heading 8528 (1) 0 % 1.1.2008-31.12.2008 ex 7011 10 00 10 Glass lenses with a stippled front refractor or with a front refractor composed of prismatic elements, with an external diameter of more than 121 mm but not exceeding 125 mm 0 % 1.1.2008-31.12.2008 ex 7011 10 00 ex 7011 90 00 20 10 Parabolic glass cup, with an external diameter of more than 121 mm but not exceeding 125 mm 0 % 1.1.2008-31.12.2008 ex 7011 20 00 20 Glass cone (funnel) for cathode-ray tube with a diagonal measurement of 508,8 mm or more but not more than 811,0 mm 0 % 1.1.2008-31.12.2011 ex 7011 20 00 25 Glass cone for cathode-ray tube, of a diagonal measurement of 912 mm ( ±5 mm) and a distance from seal edge to the end of the neck of 454,3 mm ( ±5 mm) 0 % 1.1.2008-31.12.2008 ex 7011 20 00 40 Glass face-plate:  with a diagonal measurement of 366,4 mm ( ±1,5 mm) and of dimensions of 246,4 Ã  315,4 mm ( ±1,5 mm),  with a diagonal measurement of 391 mm ( ±1,5 mm) and of dimensions of 261,4 Ã  326,8 mm ( ±1,5 mm),  with a diagonal measurement of 442 mm ( ±1,5 mm) and of dimensions of 293,4 Ã  369,2 mm ( ±1,5 mm),  with a diagonal measurement of 544,5 mm ( ±1,6 mm) and of dimensions of 358 Ã  454 mm ( ±1,6 mm), having a cylindrical curvature,  with a diagonal measurement of 570,5 mm ( ±1,6 mm) and of dimensions of 360 Ã  486 mm ( ±1,6 mm),  with a diagonal measurement of 629,8 mm ( ±3 mm) and of dimensions of 406,5 Ã  519 mm ( ±2 mm), having a cylindrical curvature, or  with a diagonal measurement of 753 mm ( ±1,6 mm) and of dimensions of 471 Ã  640 mm ( ±1,6 mm), and  with a raised edge, for the manufacture of colour cathode-ray tubes (1) 0 % 1.1.2008-31.12.2008 ex 7011 20 00 50 Glass face plate with  a light transmission of 52,5 % ( ±5 %) at a glass thickness of 11,43 mm and  a diagonal measurement of 512,1 mm or more but not more than 814,2 mm and  dimensions of 341,8 Ã  440,5 Ã  94,1 mm ( ±1,4 mm) or 359,4 Ã  454,8 Ã  80,0 mm ( ±1,4 mm) or 358,0 Ã  454,0 Ã  90,0 ( ±1,4 mm) or 359,4 Ã  454,8 Ã  72,0 ( ±1,4 mm) or 396,0 Ã  633,0 Ã  103,7 mm ( ±1,4 mm) or 472,7 Ã  600,8 Ã  97,6 mm ( ±1,4 mm) or 472,7 Ã  600,8 Ã  84,5 mm ( ±1,4 mm) or 445,0 Ã  726,1 Ã  112,5 mm ( ±1,4 mm) or 445,0 Ã  726,1 Ã  93,0 mm ( ±1,4 mm) 0 % 1.1.2008-31.12.2011 ex 7011 20 00 75 Glass face-plate:  with a diagonal measurement of 604,5 mm ( ±3 mm) and of dimensions of 340 Ã  541 mm ( ±2 mm),  with a diagonal measurement of 639,3 mm ( ±3 mm) and of dimensions of 413,6 Ã  527 mm ( ±2 mm),  with a diagonal measurement of 708 mm ( ±3 mm) and of dimensions of 404 Ã  633 mm ( ±2 mm),  with a diagonal measurement of 723 mm ( ±3 mm) and of dimensions of 477 Ã  602 mm ( ±2 mm), or  with a diagonal measurement of 812,8 mm ( ±3 mm) and of dimensions of 463,8 Ã  725,5 mm ( ±2 mm), having a cylindrical curvature, for the manufacture of colour cathode-ray tubes (1) 0 % 1.1.2008-31.12.2008 ex 7011 20 00 80 Glass bulb for monochrome cathode-ray tube, of a diagonal measurement of 3,8 cm or more but not exceeding 51 cm and a nominal neck diameter of 13 mm, 20 mm, 29 mm or 37 mm 0 % 1.1.2008-31.12.2008 ex 7014 00 00 10 Optical elements of glass (other than those of heading No 7015), not optically worked, other than signalling glassware 0 % 1.1.2008-31.12.2008 ex 7019 12 00 10 Rovings, measuring 2 600 tex or more but not more than 3 300 tex and of a loss on ignition of 4 % or more but not exceeding 8 % by weight (as determined by the ASTM D 2584-94 method) 0 % 1.1.2008-31.12.2008 ex 7019 12 00 15 Rovings, measuring 650 tex or more but not more than 2 500 tex, coated with a layer of polyurethane whether or not mixed with other materials 0 % 1.1.2008-31.12.2008 ex 7019 12 00 30 Rovings, measuring 1 693 tex ( ±10 %), coated with a layer of styrene-butadiene rubber (SBR) 0 % 1.1.2008-31.12.2008 ex 7019 12 00 40 Rovings, measuring 2 040 tex ( ±10 %), coated with carbon 0 % 1.1.2008-31.12.2008 ex 7019 12 00 50 Rovings, measuring 392 tex or more but not more than 2 884 tex, coated with a layer of an acrylic copolymer 0 % 1.1.2008-31.12.2008 ex 7019 12 00 60 Rovings, measuring 517 tex or more but not more than 3 569 tex, coated with a layer of paraffin 0 % 1.1.2008-31.12.2008 ex 7019 12 00 70 Rovings, measuring 417 tex or more but not more than 3 180 tex, coated with a layer of poly(sodium acrylate) and poly(acrylic acid) 0 % 1.1.2008-31.12.2008 ex 7019 19 10 10 Yarn of 33 tex or a multiple thereof ( ±7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 3,5 µm or of 4,5 µm, in which filaments of a diameter of 3 µm or more but not exceeding 5,2 µm predominate, other than those treated so as to improve their adhesion to elastomers 0 % 1.1.2008-31.12.2008 ex 7019 19 10 30 Yarn of 22 tex ( ±7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 5 µm, in which filaments of a diameter of 4,2 µm or more but not exceeding 5,8 µm predominate 0 % 1.1.2008-31.12.2008 ex 7019 19 10 50 Yarn of E-glass of 68 or 74 tex ( ±7 %), obtained from continuous spun-glass filaments of a nominal diameter of 9 µm, in which filaments of a diameter of 8,1 µm or more but not exceeding 9,9 µm predominate, for the manufacture of woven fabrics for electrical laminates (prepregs) (1) 0 % 1.1.2008-31.12.2008 ex 7019 39 00 30 Sheet, consisting of a layer of glass fibres and polypropylene, containing by weight 40 % or more but not more than 60 % of glass fibres of a length of 12,7 mm ( ±0,2 mm) and a diameter of 16 µm ( ±1 µm), covered on one side with a plastic film and on the other side with a plastic layer, of a total thickness not exceeding 1 mm 0 % 1.1.2008-31.12.2008 ex 7019 39 00 40 Sheet, consisting of chopped glass fibres and thermoplastic polymer, containing by weight 30 % or more but not more than 70 % of glass fibres of a diameter of 16 Ã ¼m ( ±1 Ã ¼m), whether or not covered on one or both sides with a protective plastic layer 0 % 1.1.2008-31.12.2008 ex 7019 39 00 50 Non-woven product of non-textile glass fibre, for the manufacture of air filters (1) 0 % 1.1.2008-31.12.2011 ex 7019 90 10 10 Non-textile glass fibres in which fibres of a diameter of less than 4,6 µm predominate 0 % 1.1.2008-31.12.2008 ex 7019 90 10 20 Non-textile E-glass fibres, of a length not exceeding 3 mm and a diameter of 5 µm, for the manufacture of catalysts for the purification of smokes (1) 0 % 1.1.2008-31.12.2008 ex 7019 90 99 10 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde resin and chlorosulfonated polyethylene 0 % 1.1.2008-31.12.2008 ex 7019 90 99 20 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 % 1.1.2008-31.12.2008 ex 7019 90 99 30 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 % 1.1.2008-31.12.2008 ex 7116 20 90 10 Disc of silicon on sapphire 0 % 1.1.2008-31.12.2008 ex 7201 10 11 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm 0 % 1.1.2008-31.12.2011 ex 7201 10 30 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm, containing by weight not more than 1 % of silicon 0 % 1.1.2008-31.12.2011 7202 50 00 Ferro-silico-chromium 0 % 1.1.2008-31.12.2008 ex 7202 99 80 10 Ferro-silicon, nitrided, containing by weight 55 % or more of silicon and 25 % or more of nitrogen 0 % 1.1.2008-31.12.2008 ex 7326 20 80 20 Metal fleece, consisting of a mass of stainless steel wires of diameters ranging from 0,022 mm to 0,070 mm, compacted by sintering and rolling 0 % 1.1.2008-31.12.2011 ex 7409 19 00 10 Sheet or plate of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil 0 % 1.1.2008-31.12.2008 ex 7410 21 00 10 Sheet or plate of polytetrafluoroethylene, containing aluminium oxide or titanium dioxide as filler or reinforced with glass-fibre fabric, covered on both sides with copper foil 0 % 1.1.2008-31.12.2008 ex 7410 21 00 40 Sheet or plates  consisting of a central layer of paper, laminated on each side with glass-fibre fabric and impregnated with epoxide resin, or  consisting of multiple layers of paper, impregnated with phenolic resin, coated on one or both sides with a copper film with a maximum thickness of 0,15 mm 0 % 1.1.2008-31.12.2008 ex 7419 99 90 ex 7616 99 90 91 60 Disc (target) with deposition material, consisting of molybdenum silicide:  containing 1 mg/kg or less of sodium and  mounted on a copper or aluminium support 0 % 1.1.2008-31.12.2008 ex 7419 99 90 ex 7616 99 90 92 70 Disc (target) with deposition material, of tungsten or an alloy containing by weight 90 % of tungsten and 10 % of titanium:  containing 100 µg/kg or less of sodium and  mounted on a copper or aluminium support 0 % 1.1.2008-31.12.2008 ex 7419 99 90 ex 7616 99 90 93 80 Disc (target) with deposition material, of titanium:  containing 50 µg/kg or less of sodium and  mounted on a copper or aluminium support 0 % 1.1.2008-31.12.2008 (4)ex 7601 20 99 10 Sheets and billets of secondary aluminium alloy containing lithium 0 % 1.1.2008-31.12.2012 ex 7605 19 00 10 Not alloyed aluminium wire, of a diameter of 2 mm or more but not exceeding 6 mm, covered with a layer of copper of a thickness of 0,032 mm or more but not exceeding 0,117 mm 0 % 1.1.2008-31.12.2008 ex 7606 11 10 20 Tape of not alloyed aluminium, with a reflecting film, a transparent polyurethane topcoat, a netting and ceramic anti-skid particles 0 % 1.1.2008-31.12.2008 ex 7606 11 91 ex 7606 11 93 20 20 Strip with depth-etching, of band-anodic oxidation treated aluminium of a purity by weight of 99,9 % and a thickness of less than 3 mm, for incorporation in bodies for motor vehicles (1) 0 % 1.1.2008-31.12.2008 ex 7607 11 90 10 Plain aluminium foil with the following parameters:  an aluminium content of 99,98 % or more  a thickness of 0,070 mm or more but not more than 0,115 mm  with a cubic texture of a kind used for high voltage etching (1) 0 % 1.1.2008-31.12.2011 (4)ex 7607 20 99 10 Aluminium laminated film of a total thickness of 0,123 mm ( ±0,010 mm), comprising of a layer of aluminium of a thickness of 0,040 mm ( ±0,002 mm), polyamide and polypropylene base films, and a protective coating against corrosion by hydrofluoric acid, for use in the manufacture of lithium polymer batteries (1) 0 % 1.1.2008-31.12.2012 ex 7613 00 00 ex 8708 99 97 20 10 Aluminium container, seamless, for compressed natural gas or compressed hydrogen, wholly embedded in an overwrap of epoxy-carbon fibres composite, of a capacity of 172 l ( ±10 %) and an unfilled weight not exceeding 64 kg 0 % 1.1.2008-31.12.2008 ex 7616 99 90 15 Honeycomb aluminium blocks of the type used in the manufacture of aircraft parts 0 % 1.1.2008-31.12.2008 ex 7616 99 90 50 Discs of aluminium alloy, of a thickness not exceeding 0,84 mm, for the manufacture of goods of subheading 8523 29 15 (1) 0 % 1.1.2008-31.12.2008 ex 7905 00 00 10 Plate of an alloy of zinc, ground and polished on one surface and coated with an epoxide resin on the other surface, of rectangular or square shape, of a length of 300 mm or more but not exceeding 2 000 mm and of a width of 300 mm or more but not exceeding 1 000 mm, and containing:  10 mg/kg or less of iron,  10 mg/kg or less of lead,  700 mg/kg or more but not more than 900 mg/kg of aluminium and  500 mg/kg or more but not more than 900 mg/kg of magnesium, for the manufacture of sensitised printing plates (1) 0 % 1.1.2008-31.12.2008 ex 8103 90 90 10 Welded tube solely of tantalum, or solely of an alloy of tantalum with tungsten containing by weight 3,5 % or less of tungsten 0 % 1.1.2008-31.12.2008 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 0 % 1.1.2008-31.12.2008 ex 8104 90 00 10 Ground and polished magnesium sheets, of dimensions not exceeding 1 500 Ã  2 000 mm, coated on one side with an epoxy resin insensitive to light 0 % 1.1.2008-31.12.2008 ex 8104 90 00 20 Sections, of extruded magnesium, of a length of 800 mm or more but not exceeding 2 900 mm and a width of 15 mm or more but not exceeding 70 mm 0 % 1.1.2008-31.12.2008 ex 8108 20 00 10 Titanium sponge 0 % 1.1.2008-31.12.2008 ex 8108 30 00 10 Waste and scrap of titanium and titanium alloys, except those containing by weight 1 % or more but not more than 2 % of aluminium 0 % 1.1.2008-31.12.2008 ex 8108 90 50 10 Alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, in sheets or rolls, of a thickness of 0,49 mm or more but not exceeding 3,1 mm, of a width of 1 000 mm or more but not exceeding 1 254 mm, for the manufacture of goods of subheading 8714 19 00 (1) 0 % 1.1.2008-31.12.2008 ex 8108 90 50 20 Alloy of titanium, aluminium and vanadium, containing by weight 2,5 % or more but not more than 3,5 % of aluminium and 2,0 % or more but not more than 3,0 % of vanadium, in sheets or rolls, of a thickness of 0,6 mm or more but not exceeding 0,9 mm, of a width not exceeding 1 000 mm, for the manufacture of goods of subheading 8714 19 00 (1) 0 % 1.1.2008-31.12.2008 ex 8108 90 50 30 Alloy of titanium and silicon, containing by weight 0,15 % or more but not more than 0,60 % of silicon, in sheets or rolls, for use in the manufacture of exhaust systems for internal combustion engines (1) 0 % 1.1.2008-31.12.2011 ex 8109 20 00 10 Non-alloy zirconium, in the form of ingots, containing by weight more than 0,01 % of hafnium, for use in the manufacture of tubes for the chemical industry (1) 0 % 1.1.2008-31.12.2008 ex 8110 10 00 10 Antimony in the form of ingots 0 % 1.1.2008-31.12.2008 ex 8112 19 00 10 Beryllium, of a purity by weight of 94 % or more, in the form of bars, plates and sheets 0 % 1.1.2008-31.12.2008 ex 8112 99 30 10 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 % 1.1.2008-31.12.2008 ex 8305 20 00 10 Staples of a width of 12 mm ( ±1 mm) and a depth of 8 mm ( ±1 mm) for use in copiers and printers (1) 0 % 1.1.2008-31.12.2008 ex 8309 90 90 10 Aluminium can ends with so-called ring pull full aperture with a diameter of 136,5 mm ( ±1 mm) 0 % 1.1.2008-31.12.2008 ex 8401 30 00 20 Non-irradiated hexagonal fuel modules (elements) for use in nuclear reactors (1) 0 % 1.1.2008-31.12.2008 ex 8407 31 00 10 Two stroke internal combustion engine, of a cylinder capacity not exceeding 30 cm3 for use in the manufacture of portable motorised scooters falling within subheading 8711 10 00 (1) 0 % 1.1.2008-31.12.2008 (4)ex 8407 33 90 ex 8407 90 80 ex 8407 90 90 10 10 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of:  self-propelled lawn mowers, with a seat of sub-heading 8433 11 51  tractors of subheading 8701 90 11, whose main function is that of a lawn mower or  four stroke mowers with motor of a cylinder capacity of not less than 300 cc of subheading 8433 20 10 (1) 0 % 1.1.2008-31.12.2011 (4)ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity of not more than 250 cm3 for use in the manufacture of lawnmowers of sub-heading 8433 11, mowers with motor of subheading 8433 20 10, rotovators of sub-heading 8432 29 50, garden shredders of sub-heading 8436 80 99 or scarifiers of subheading 8432 29 10 (1) 0 % 1.1.2008-31.12.2011 ex 8407 90 10 20 Two-stroke internal combustion engines, having a cylinder capacity not exceeding 125 cm3, for the manufacture of lawnmowers of sub-heading 8433 11 (1) 0 % 1.1.2008-31.12.2008 ex 8408 90 41 20 Diesel engines of a power not exceeding 15 kW, with 2 or 3 cylinders, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 1.1.2008-31.12.2008 ex 8408 90 43 20 Diesel engines of a power not exceeding 30 kW, with 4 cylinders, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 1.1.2008-31.12.2008 ex 8413 91 00 20 Manganese-silicon-bronze swash plates with a copper content of 58 % or more but not more than 63 % by weight for incorporation into fluid pumps for air conditioners of motor vehicles 0 % 1.1.2008-31.12.2011 ex 8414 30 89 20 Vehicle air conditioning system part, consisting of an open shaft reciprocating compressor of a power exceeding 0,4 kW but not exceeding 10 kW 0 % 1.1.2008-31.12.2008 ex 8414 59 20 20 Axial fan of 170 mm ( ±10 mm) diameter and 50 mm ( ±0,10 mm) height, for use in the manufacture of products of CN 8525 (1) 0 % 1.1.2008-31.12.2008 ex 8414 90 00 20 Aluminium pistons, partially covered with polytetrafluoroethylene, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2008-31.12.2008 ex 8414 90 00 30 Pressure-regulating system, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2008-31.12.2008 ex 8414 90 00 40 Drive part, for compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2008-31.12.2008 ex 8414 90 00 50 Cross-flow fan, of 97,4 mm ( ±0,2 mm) diameter and 645 mm ( ±1 mm) or 873 mm (+0,5/ 1 mm) height made from anti-static, anti-bacterial and heat-resistant, glass fiber reinforced plastic with a minimum temperature resistance of 70 °C, for use in the manufacture of indoor air conditioning units (1) 0 % 1.1.2008-31.12.2011 ex 8415 90 00 20 Evaporator made of aluminium for use in the manufacture of air conditioning machines for automobiles (1) 0 % 1.1.2008-31.12.2011 ex 8418 99 90 91 Welded cooling micro-elements, of an alloy of aluminium, for the manufacture of condensers (1) 0 % 1.1.2008-31.12.2008 ex 8419 19 00 10 Heat accumulator for motor vehicles, of a coolant capacity of 4 l or more but not exceeding 10 l 0 % 1.1.2008-31.12.2008 ex 8419 89 98 10 Immersion-tube (coils) bundles, consisting of an assembly of plastic tubes terminating at each end in a honeycomb-structure (end-fitting) surrounded by a pipe-connector 0 % 1.1.2008-31.12.2008 (4)ex 8419 89 98 30 Apparatus for vapour deposition of parylene for use in the manufacture of drug eluting stents (1) 0 % 1.1.2008-31.12.2012 (4)ex 8419 89 98 40 Solution preparation apparatus for the treatment of materials by a process involving a change of temperature for use in the manufacture of drug-eluting stents (1) 0 % 1.1.2008-31.12.2012 ex 8421 99 00 91 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 % 1.1.2008-31.12.2008 ex 8421 99 00 93 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres enclosed within a container, whether or not perforated, of an overall length of 300 mm or more but not exceeding 3 700 mm and a diameter not exceeding 500 mm 0 % 1.1.2008-31.12.2008 ex 8421 99 00 95 Parts of equipment for the filtration of magnetic dispersions, consisting essentially of nylon-6 fibres, enclosed in a plastic casing of a diameter of 70 mm ( ±2 mm) and a length of 520 mm ( ±5 mm) 0 % 1.1.2008-31.12.2008 ex 8422 30 00 ex 8479 89 97 10 30 Machines and apparatus, other than injection moulding machines, for the manufacture of ink-jet printer cartridges (1) 0 % 1.1.2008-31.12.2008 ex 8439 99 10 ex 8439 99 90 10 10 Suction-roll shells, not drilled, in the form of alloy-steel tubes, of a length of 5 207 mm or more and an external diameter of 754 mm or more, for use in machinery for making paper or paperboard (1) 0 % 1.1.2008-31.12.2008 ex 8454 30 10 10 Casting machines for casting under pressure of metal alloys in thixotropic (semi-solid) form 0 % 1.1.2008-31.12.2008 ex 8455 90 00 10 Helical turn device for cold-rolling mill 0 % 1.1.2008-31.12.2008 ex 8456 10 00 10 Machine-tool operating by laser beam, for the cutting of slots on the surface of a cylindrical tube for use in the manufacture of endo-vascular prosthesis (so-called stents) (1) 0 % 1.1.2008-31.12.2008 (4)ex 8462 21 80 10 Numerically controlled stent crimping machine comprising a base, a pneumatic crimp head and a motorised product positioning mechanism (V-block) to crimp a stent onto the balloon of a catheter using radial pressure in the manufacture of drug eluting stents (1) 0 % 1.1.2008-31.12.2012 ex 8473 40 18 10 Thermal printer head 0 % 1.1.2008-31.12.2008 (4)ex 8477 59 80 10 Machinery for working rubber or plastic for use in the manufacture of drug-eluting stents (1) 0 % 1.1.2008-31.12.2012 ex 8477 80 99 10 Machines for casting or for surface modification of plastic membranes of heading No 3921 0 % 1.1.2008-31.12.2008 ex 8479 89 97 ex 8501 10 99 20 78 Motor, whether or not mounted on a baseplate, for use in the manufacture of products falling within subheading 8517 12 00 or 8517 69 31 (1) 0 % 1.1.2008-31.12.2008 ex 8481 80 59 10 Air control valve, consisting of a stepping motor and a valve pintle, for the regulation of idle air flow in fuel injection engines 0 % 1.1.2008-31.12.2008 ex 8481 80 99 50 Service valve, consisting a combination of a two way valve on the liquid line and a three way valve on the gas line with:  a minimum enclosing pressure of 30 kgf/cm2,  a minimum withstanding pressure of 45 kgf/cm2, for use in the manufacture of outdoor air conditioning units (1) 0 % 1.1.2008-31.12.2011 ex 8481 80 99 60 Four way valve, consisting of:  a core plunger,  a sealing plunger,  a 220 V-240 V AC 50/60 Hz solenoid coil,  a working pressure up to 4,3 Mpa,  a housing for directing the flow of the refrigerant, for use in the manufacture of outdoor air conditioning units (1) 0 % 1.1.2008-31.12.2011 ex 8483 10 95 20 Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes 0 % 1.1.2008-31.12.2008 ex 8483 40 51 20 Gear box, having a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (1) 0 % 1.1.2008-31.12.2008 ex 8483 40 59 ex 8483 40 90 20 20 Hydrostatic speed changer, having a hydro pump and a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (1) 0 % 1.1.2008-31.12.2008 ex 8501 10 93 20 Single phased 50 Hz, AC motor driven by permanent single capacitor and having a power output of less than 37 W, for use in the manufacture of indoor split air conditioning units (1) 0 % 1.1.2008-31.12.2011 ex 8501 10 99 54 DC motor, brushless, with an external diameter not exceeding 25,4 mm, a rated speed of 2 260 ( ±15 %) or 5 420 ( ±15 %) rpm, a supply voltage of 1,5 V or 3 V 0 % 1.1.2008-31.12.2008 ex 8501 10 99 59 DC stepping motor, with an angle of step of 1,8 ° ( ±0,09 °), a holding torque of 0,156 Nm or more, a coupling flange the exterior dimensions of which do not exceed 43 Ã  43 mm, a chuck of a diameter of 4 mm ( ±0,1 mm), a two-phase winding and an output not exceeding 5 W 0 % 1.1.2008-31.12.2008 ex 8501 10 99 73 DC motor, whether or not mounted on a baseplate, for use in the manufacture of products falling within subheading 8471 70 50 (1) 0 % 1.1.2008-31.12.2008 ex 8501 10 99 77 DC motor, with brushes, with a typical running torque of 0,004 Nm ( ±0,001 Nm), with a coupling flange of a diameter of 32 mm ( ±0,5 mm) and a chuck of a diameter of 2 mm ( ±0,004 mm), with an internal rotor, a three-phase winding, a rated speed of 2 800 ( ±10 %) rpm and a supply voltage of 12 V ( ±15 %) 0 % 1.1.2008-31.12.2008 ex 8501 10 99 79 DC motor with brushes and an internal rotor with a three-phase winding, of a specified temperature range covering at least  20 °C to + 70 °C 0 % 1.1.2008-31.12.2008 ex 8501 10 99 81 DC stepping motor, with an angle of step of 18 ° or more, a holding torque of 0,5 mNm or more, a coupling bracket the exterior dimensions of which do not exceed 22 x 68 mm, a two phase winding and an output not exceeding 5 W 0 % 1.1.2008-31.12.2008 ex 8501 10 99 82 DC motor, brushless, with an external diameter not exceeding 29 mm, a rated speed of 1 500 ( ±15 %) or 6 800 ( ±15 %) rpm, a supply voltage of 2 V or 8 V 0 % 1.1.2008-31.12.2008 ex 8501 10 99 83 Multiphase DC motor, brushless, of a continuous output of 31 W ( ±5 W) calculated with 600 rpm, equipped with electronic circuit with sensor using Hall effect (electric power steering motor) 0 % 1.1.2008-31.12.2008 ex 8501 31 00 30 DC motor, brushless, with a three-phase winding, an external diameter of 85 mm or more, but not exceeding 115 mm, a nominal torque of 2,23 Nm ( ±1,0 Nm), of an output of more than 120 W but not exceeding 520 W, calculated with 1 550 RPM ( ± 350 RPM) at a supply voltage of 12 V equipped with electronic circuit with sensors using the Hall effect, for use with an electric power steering control module (power steering motor) (1) 0 % 1.1.2008-31.12.2011 ex 8502 40 00 20 Rotary converter, with a ferrite core, having coils with 2 or 6 windings and a diameter of 0,1 mm, connected to a flexible printed circuit 0 % 1.1.2008-31.12.2008 ex 8503 00 91 ex 8503 00 99 31 32 Rotor, at the innerside provided with one or two magnetic rings whether or not incorporated in a steel ring 0 % 1.1.2008-31.12.2008 ex 8503 00 99 31 Stamped collector of an electric motor, having an external diameter not exceeding 16 mm 0 % 1.1.2008-31.12.2008 (4)ex 8504 31 80 20 Transformer for use in the manufacture of inverters in LCD modules (1) 0 % 1.1.2008-31.12.2012 (4)ex 8504 40 84 20 Inverter for driving lamps in a backlight unit, and supplying a particular voltage, for use in the manufacture of LCD modules (1) 0 % 1.1.2008-30.6.2008 ex 8504 40 90 20 Direct current to direct current converter 0 % 1.1.2008-31.12.2008 ex 8504 40 90 30 Static converter comprising a power switch with insulated-gate bipolar transistors (IGBTs), contained in a housing, for use in the manufacture of microwave ovens of subheading 8516 50 00 (1) 0 % 1.1.2008-31.12.2008 ex 8504 50 95 20 Inductor with an inductance not exceeding 62 mH 0 % 1.1.2008-31.12.2008 ex 8504 50 95 30 Multilayer monolithic inductors, contained in a housing of the SMD (surface mounted device) type the exterior dimensions of which do not exceed 1,8 Ã  3,4 mm, for use in the manufacture of products falling within subheading 8517 11 00, 8517 12 00 or 8517 69 31 (1) 0 % 1.1.2008-31.12.2008 ex 8504 90 11 10 Ferrite cores, other than for deflection yokes 0 % 1.1.2008-31.12.2008 ex 8504 90 18 32 Part of a rotary transformer, comprising a ferrite core provided with circular grooves with copper wire windings 0 % 1.1.2008-31.12.2008 ex 8504 90 18 40 Trans coil for boosting DC voltage and isolating high and low voltages for use in the manufacture of products falling within subheading 8504 31 80 (1) 0 % 1.1.2008-31.12.2011 ex 8505 11 00 31 Ferrite magnet having a remanence of 455 mT ( ±15 mT) 0 % 1.1.2008-31.12.2008 ex 8505 11 00 33 Magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rounded rectangle with measurements not exceeding 15 Ã  10 Ã  2 mm, or in the shape of disc with a diameter not exceeding 90 mm, whether or not containing a hole in the centre 0 % 1.1.2008-31.12.2008 ex 8505 19 90 31 Neodymium-ferro ring with an external diameter not exceeding 13 mm, an internal diameter not exceeding 9 mm 0 % 1.1.2008-31.12.2008 ex 8505 19 90 32 Magnet, for use in the manufacture of deflection yokes (1) 0 % 1.1.2008-31.12.2008 ex 8505 20 00 20 Electromagnetic wrap spring clutch with a diameter not exceeding 40 mm, for use in the manufacture of copiers and printers, including multi-functional copiers (1) 0 % 1.1.2008-31.12.2008 ex 8505 20 00 30 Electromagnetic clutch, for use in the manufacture of compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2008-31.12.2008 ex 8505 90 10 91 Solenoid with a plunger, operating at a nominal supply voltage of 24 V at a nominal DC of 0,08 A, for use in the manufacture of products falling within heading No 8517 (1) 0 % 1.1.2008-31.12.2008 ex 8505 90 10 92 Electro-mechanical throttle plate actuator for automotive engines 0 % 1.1.2008-31.12.2008 ex 8506 50 90 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 Ã  23 Ã  45 mm and a voltage not exceeding 2,8 V 0 % 1.1.2008-31.12.2008 ex 8506 50 90 20 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a control circuit 0 % 1.1.2008-31.12.2008 ex 8506 50 90 30 Lithium-iodine or lithium-silver vanadium oxide single cell battery of dimensions not exceeding 28 Ã  45 Ã  15 mm and a capacity of not less than 1,05 Ah 0 % 1.1.2008-31.12.2008 ex 8507 30 20 ex 8507 80 20 ex 8507 80 30 ex 8507 80 80 20 20 20 20 Rectangular accumulator, with a length not exceeding 69 mm, a width not exceeding 36 mm and a thickness not exceeding 12 mm, for use in the manufacture of rechargeable batteries (1) 0 % 1.1.2008-31.12.2008 ex 8507 30 20 30 Cylindrical nickel-cadmium accumulator, with a length of 65,3 mm ( ±1,5 mm) and a diameter of 14,5 mm ( ±1 mm), having a nominal capacity of 1 000 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 1.1.2008-31.12.2008 ex 8507 80 20 30 Cylindrical nickel-hydride accumulator, of a diameter not exceeding 14,5 mm, for the manufacture of rechargeable batteries (1) 0 % 1.1.2008-31.12.2008 ex 8507 80 30 30 Cylindrical lithium-ion accumulator, with a length of 64,6 mm or more and a diameter of 18,1 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 1.1.2008-31.12.2008 ex 8507 80 30 40 Rectangular lithium-ion-accumulator, with  a length of 80 mm or more, but not more than 1 000 mm,  a width of 25 mm or more, but not more than 150 mm,  a height of 100 mm or more, but not more than 500 mm,  a weight of 0,5 kg or more, but not more than 30 kg,  a capacity of 20 Ah or more, but not more than 1 000 Ah, for use in the manufacture of rechargeable power-supply units for incorporation into goods of heading No 8903 (1) 0 % 1.1.2008-31.12.2011 (4)ex 8507 80 30 50 Lithium-ion-accumulator, with a distance between the poles of 55 mm or more, for use in the manufacture of rechargeable power-supply units for incorporation in electric motorcycles of subheading No 8711 90 (1) 0 % 1.1.2008-31.12.2012 ex 8516 90 00 31 Dual diode, consisting of a power rectifying diode connected with a transformer protector diode through a wire, with a peak reverse power rate of 2 J or more, for use in the manufacture of products falling within subheading 8516 50 00 (1) 0 % 1.1.2008-31.12.2008 ex 8516 90 00 33 Stainless steel soleplate with heating wire, for use in the manufacture of electric irons (1) 0 % 1.1.2008-31.12.2008 ex 8518 29 95 20 Loudspeaker having a power of 5 W and an impedance of 4 ohms, with a diameter not exceeding 50 mm, for use in the manufacture of portable phones (1) 0 % 1.1.2008-31.12.2008 ex 8518 30 95 20 Headphone and earphone for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points, do not exceed 5 Ã  6 Ã  8 mm 0 % 1.1.2008-31.12.2008 ex 8518 40 81 20 Audio-frequency amplifier unit, comprising at least an audio-frequency amplifier, a static converter and a sound generator, for the manufacture of active loudspeaker boxes (1) 0 % 1.1.2008-31.12.2008 ex 8518 90 00 91 Integrally cold-upsetted steel coreplate, in the form of a disk on one side provided with a cylinder, for use in the manufacture of loudspeakers (1) 0 % 1.1.2008-31.12.2008 (4)ex 8519 81 35 10 Unmounted assembly, comprising at least one optical unit and DC motors and operational control circuit, with digital/analogue converter, for use in the manufacture of CD players (1) 0 % 1.1.2008-31.12.2012 ex 8522 90 49 40 Optical unit consisting of a laser diode with one photodiode, emitting light of a nominal wavelength of 780 nm, contained in a housing with a diameter of not more than 10 mm and a height of not more than 9 mm, with not more than 10 connections 0 % 1.1.2008-31.12.2008 ex 8522 90 49 50 Electronic assembly for a laser read-head of a compact disc player, comprising:  a printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  not more than 3 connectors,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors,  not more than 5 capacitors, the whole mounted on a support 0 % 1.1.2008-31.12.2008 ex 8522 90 49 60 Printed circuit board mounted with electronic circuits operating at a voltage of 12 V, for use in the manufacture of television sets combined with video units (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 49 70 Assembly, comprising at least a flexible printed circuit, a laser driver integrated circuit and a signal converter integrated circuit 0 % 1.1.2008-31.12.2008 ex 8522 90 80 30 Thin-film recording and reproducing device, having at least 9 parallel channels for digital signals and at least 2 channels for analogue signals, to which a non-magnetic ceramic substrate is fixed, the whole rounded at one side, for use in the manufacture of magnetic heads for digital sound recording and digital/analogue sound reproducing apparatus of the cassette-type (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 35 Cassette-deck sub-assembly for sound recording and reproducing apparatus, for use in the manufacture of telephone answering machines (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 40 Sound reproducing assembly, comprising a tape deck mechanism of the cassette type, comprising a DC motor, for use in the manufacture of products falling within heading No 8519 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 45 Roll for magnetic tape guiding and winding, for use in the manufacture of products falling within heading No 8521 or 8522 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 50 Magnetic head for erasing video tapes, for use in the manufacture of products falling within heading No 8521 or 8522 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 55 Assembly consisting of a driver circuit, a tacho-sensor and a brushless DC motor 0 % 1.1.2008-31.12.2008 ex 8522 90 80 60 Analogue sound recording and reproducing assembly, comprising a record/playback head and a twin tape deck mechanism of the cassette type, not comprising circuits with amplification functions or power supply drive functions, for use in the manufacture of products falling within subheadings 8527 91 35 and 8527 91 99 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 65 Assembly for optical discs, comprising at least an optical unit and DC motors, capable or not of double layer recording 0 % 1.1.2008-31.12.2008 ex 8522 90 80 70 Video tape recording/reproducing assembly comprising at least a motor and a printed circuit board containing integrated circuits with driver or control functions, whether or not incorporating a transformer, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 75 Optical reading head for CD player, consisting of one laser diode, one photodetector integrated circuit and one beam splitter 0 % 1.1.2008-31.12.2008 ex 8522 90 80 ex 8548 90 90 80 45 Laser optical drive unit assembly (so called mecha units) for the recording and/or reproduction of digital video and/or audio signals, comprising at least a laser optical reading and/or writing unit, one or more DC motors and not containing a printed circuit board or containing a printed circuit board not capable of signal processing for sounds and images, for use in the manufacture of products falling within headings No 8519, 8521, 8526, 8527, 8528 or 8543 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 81 Laser optical pick up unit for the reproduction of optical signals from CD or DVD and the recording of optical signal on DVD, comprising at least  a laser diode,  a laser driver integrated circuit,  a photo detector integrated circuit,  a front monitor integrated circuit and an actuator, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2008-31.12.2011 (4)ex 8522 90 80 82 Blu-ray drive unit for the reproduction/recording of optical signals to/from DVD and the reproducing of optical signals from CD and Blu-ray discs, comprising at least:  an optical pick up unit with three kinds of laser,  spindle motor  stepping motor  drive control printed circuit board  motor driver integrated circuit  memory integrated circuit, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 85 Video head drum, with video heads or with video and audio heads and an electric motor, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 90 Magnetic head for playback of audio tapes, for use in the manufacture of products falling within heading 8519 (1) 0 % 1.1.2008-31.12.2008 ex 8522 90 80 95 Drive-unit capable of magnetooptical signal recording and optical signal reproducing, comprising at least an optical unit, DC motors and a printed circuit on which are mounted integrated circuits providing drive and signal processing functions for reading optical discs having an external diameter not exceeding 70 mm, not comprising circuits with amplification functions or power supply drive functions 0 % 1.1.2008-31.12.2008 (4)ex 8522 90 80 96 Hard disk drive, for incorporation in products of heading 8521 (1) 0 % 1.1.2008-31.12.2012 ex 8525 80 19 20 Assembly for television cameras of dimensions not exceeding 10 Ã  15 Ã  18 mm, comprising an image sensor, an objective and a color processor, having an image resolution not exceeding 1 024 Ã  1 280 pixel, whether or not fitted with cable and/or housing, for the manufacture of goods of subheading 8517 12 00 (1) 0 % 1.1.2008-31.12.2008 ex 8525 80 19 30 Compact chassis-type closed circuit television (CCTV) cameras, of a weight of not more than 250 g, contained in a housing of dimensions not exceeding 50 Ã  60 Ã  89,5 mm, with a single sensor Charge-Couple Device (CCD), with effective pixels not exceeding 440 000, for use in CCTV surveillance systems (1) 0 % 1.1.2008-31.12.2008 ex 8525 80 19 40 Assembly for cameras used in computer notebooks of dimensions not exceeding 15 Ã  25 Ã  25 mm, comprising an image sensor, an objective and a color processor, having an image resolution not exceeding 1 600 Ã  1 200 pixel, wether or not fitted with cable and/or housing, wether or not mounted on a base and containing a LED chip (1) 0 % 1.1.2008-31.12.2011 ex 8528 49 10 10 Video monitor comprising:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen not exceeding 110 mm and equipped with a deflector yoke, and  a printed circuit on which are mounted a deflection unit, a video-amplifier and a transformer, the whole mounted or not on a chassis, for the manufacture of video entry-phones, video telephones or surveillance apparatus (1) 0 % 1.1.2008-31.12.2008 ex 8528 59 90 20 Liquid cristal display colour video monitor having a DC input voltage of 7 V or more but not exceeding 30 V, with a diagonal measurement of the screen of 33,2 cm or less, suitable for the incorporation into goods of chapters 84 to 90 and 94 0 % 1.1.2008-31.12.2008 ex 8529 10 80 20 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ±30 kHz), contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 25 Ceramic filter for a centre frequency of 10,7 MHz, with a bandwidth not exceeding 330 kHz at 3 dB and not exceeding 950 kHz at 20 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 30 Ceramic filters for frequencies of 4,5 MHz or more but not exceeding 6,6 MHz contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 35 Ceramic filter for a centre frequency of 450 kHz or more but not exceeding 470 kHz, with a bandwidth not exceeding 13 kHz at 3 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 40 Ceramic filter for a frequency of 450 kHz, with a bandwidth not exceeding 18 kHz at 10 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 45 Ceramic filter for a centre frequency of 455 kHz ( ±1,5 kHz), with a bandwidth not exceeding 25 kHz at 6 dB and not exceeding 60 kHz at 40 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 50 Ceramic filter for a centre frequency of 450 kHz ( ±1,5 kHz) or 455 kHz ( ±1,5 kHz), with a bandwidth not exceeding 30 kHz at 6 dB and not exceeding 70 kHz at 40 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 55 Radio frequency (RF) signal isolator for frequencies of 890 MHz or more but not exceeding 1 990 MHz, having an insertion loss not exceeding 0,7 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 60 Filters, excluding surface acoustic wave filters, for a center frequency of 485 MHz or more but not exceeding 1 990 MHz with an insertion loss not exceeding 3,5 dB, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 65 Ceramic filter package, excluding surface acoustic wave filters, consisting of:  a transmit filter with a centre frequency of 1 747,5 MHz and an insertion loss not exceeding 2,3 dB at a bandwidth of 75 MHz and  a receive filter with a centre frequency of 1 842,5 MHz and an insertion loss not exceeding 3,3 dB at a bandwidth of 75 MHz, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 80 70 Ceramic filter package, excluding surface acoustic wave filters, comprising 2 filters with one of the following combinations of characteristics:  a transmit centre frequency of 902,5 MHz, a receive centre frequency of 947,5 MHz and an insertion loss not exceeding 3,2 dB at a bandwidth of 25 MHz or  a transmit centre frequency of 1 747,5 MHz, a receive centre frequency of 1 842,5 MHz and an insertion loss not exceeding 3,5 dB at a bandwidth of 75 MHz, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 10 95 20 Antenna switch, comprising:  a transmit filter with a centre frequency of 942,5 MHz or more but not exceeding 1 990 MHz and  a receive filter with a centre frequency of 847,5 MHz or more but not exceeding 1 990 MHz, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 8529 90 65 ex 8548 90 90 30 44 Parts of TV-apparatus, having micro-processor and video-processor functions, comprising at least a micro-controller and a video-processor, mounted on a leadframe and contained in a plastic housing 0 % 1.1.2008-31.12.2008 ex 8529 90 65 40 Analogue sound recording and reproducing assembly, comprising a record/playback head, a single tape deck mechanism of the cassette type, a spindle electric motor, a rotation direction change mechanism and a chassis 0 % 1.1.2008-31.12.2008 ex 8529 90 65 50 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under No 8521 and No 8528 (1) 0 % 1.1.2008-31.12.2011 ex 8529 90 65 60 Tuner transforming high frequency signals to mid frequency signals for use in the manufacture of sattelite or terrestrial TV receivers for set-top boxes (1) 0 % 1.1.2008-31.12.2011 ex 8529 90 65 70 Unit driver consisting of an electronic integrated circuit and a flexible printed circuit, for use in the manufacture of LCD modules (1) 0 % 1.1.2008-31.12.2011 (4)ex 8529 90 65 75 Modules for driving addressing pixels, comprising at least semiconductor chips, for use in the manufacture of plasma display modules (1) 0 % 1.1.2008-31.12.2012 (4)ex 8529 90 65 80 Scan driver boards for generating electric pulses for scanning to certain electrodes in a glass panel, comprising at least semiconductor chips, for use in the manufacture of plasma display modules (1) 0 % 1.1.2008-31.12.2012 (4)ex 8529 90 65 85 Timing converter boards for generating electric pulses for driving addressing pixels, for use in the manufacture of LCD modules (1) 0 % 1.1.2008-30.6.2008 ex 8529 90 92 32 Optical unit for video projection, comprising a colour separation system, a positioning mechanism and lenses, for use in the manufacture of products falling within heading No 8528 (1) 0 % 1.1.2008-31.12.2008 ex 8529 90 92 34 Assembly consisting of a lens unit, having an adjustable focal length of 4 mm or more but not exceeding 69 mm and comprising a zoom encoder, a stepping motor unit, a zoom motor unit, an iris motor unit and a photo interrupter 0 % 1.1.2008-31.12.2008 ex 8529 90 92 35 Video recording and reproducing assembly, comprising a tape deck mechanism of the cassette type, comprising a DC motor, for use in the manufacture of products falling within heading No 8525 (1) 0 % 1.1.2008-31.12.2008 ex 8529 90 92 36 Assembly consisting of a monochrome cathode-ray tube with a diagonal measurement of the screen of 143 mm or more but not exceeding 230 mm and a concave focus lens mounted on a liquid-filled cooling armature 0 % 1.1.2008-31.12.2008 ex 8529 90 92 ex 8529 90 97 37 40 Filter, consisting of 2 piezo-electric crystals each with a frequency of 21 MHz or more but not exceeding 30 MHz and seperately mounted on a bracket, with not more than 7 connections 0 % 1.1.2008-31.12.2008 ex 8529 90 92 40 Assembly comprising prisms, digital micromirror device (DMD) chips and electronic control circuits, for the manufacture of television projection equipments or video projectors (1) 0 % 1.1.2008-31.12.2008 ex 8529 90 92 41 Digital micromirror device (DMD)-chips, for use in the manufacture of video projectors (1) 0 % 1.1.2008-31.12.2008 ex 8529 90 92 42 Heat sinks and cooling fins of aluminium, for maintaining the operating temperature of transistors and integrated circuits in television sets (1) 0 % 1.1.2008-31.12.2008 ex 8529 90 92 43 Plasma display module incorporating only address and display electrodes, with or without driver and/or control electronics for pixel address only and with or without a power supply 0 % 1.1.2008-31.12.2008 ex 8529 90 92 44 LCD modules, solely consisting of one or more TFT glass or plastic cells, not combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 1.1.2008-31.12.2008 ex 8529 90 92 45 Integrated circuit package with TV reception functionality containing a channel decoder die, tuner die, power management die, GSM filters and discrete as well as embedded passive circuit elements for reception of digitally broadcasting videosignals of DVB-T and DVB-H formats 0 % 1.1.2008-31.12.2008 (4)ex 8529 90 97 50 Video tape recording/reproducing assembly comprising at least a motor and a printed circuit board containing integrated circuits with driver or control functions, mounted on a printed circuit board containing at least integrated circuits for controlling the tape deck mechanism functions, video recording functions and TV-signal processing functions, for use in the manufacture of products falling within heading No 8528 (1) 0 % 1.1.2008-31.12.2008 ex 8531 80 95 20 Indicator lamp, consisting of 4 light-emitting diodes made from silicon-cardide (SiC) semiconductor material, operating at a nominal wavelength of 481, 560 or 630 nm, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8531 80 95 30 Indicator lamp, consisting of 2 light-emitting diodes made from aluminium-gallium-arsenic (AlGaAs) or gallium-phosphor (GaP) semiconductor material, having a rectangular base, contained in a housing of the SMD (surface mounted device) type and having a lens 0 % 1.1.2008-31.12.2008 ex 8531 80 95 40 Electro-accoustic transducer 0 % 1.1.2008-31.12.2008 ex 8531 80 95 50 An electromagnetic display, consisting of 7 electromagnetic coils which by means of the residual magnetism in the stators provide that the last indication remains available (set state), and 7 pivoting light-reflecting segments each of which is attached to a bar magnet; assembly comprising such displays 0 % 1.1.2008-31.12.2008 ex 8536 30 30 ex 8536 30 90 ex 8536 50 80 11 31 96 Thermo-electric switch with a cut-off current of 50 A or more, comprising a snap action switch, for direct mounting on an electric motor coil, contained in a hermetically sealed housing 0 % 1.1.2008-31.12.2008 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 91 91 91 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires, with a maximum leakage rate of 10 6 cm3 He/sec at one bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment (1) 0 % 1.1.2008-31.12.2008 ex 8536 50 11 31 Switch of the printed circuit mount type, operating at a force of 4,9 N ( ±0,9 N), contained in a housing 0 % 1.1.2008-31.12.2008 ex 8536 50 11 32 Mechanical tact switch for connecting electronic circuits, operating at a voltage not exceeding 60 V and at a current strength not exceeding 50 mA, for use in the manufacture of television sets (1) 0 % 1.1.2008-31.12.2008 ex 8536 50 15 32 Rotary switch in form of a wheel with a diameter of between 15 and 16 mm and contacts for closing the circuit, for a rated voltage of 12 V at 50 mA 0 % 1.1.2008-31.12.2008 ex 8536 50 19 91 Hall effect switch, comprising 1 magnet, 1 Hall effect sensor and 2 capacitors, contained in a housing with 3 connections 0 % 1.1.2008-31.12.2008 ex 8536 50 19 92 Hydraulic pressure switch, incorporating a pressure sensitive snap action disc, operating at a supply voltage of 6 V or more but not exceeding 18 V 0 % 1.1.2008-31.12.2008 ex 8536 50 19 ex 8536 50 80 93 97 Devices, having adjustable controller and switching functions, comprising one ore more monolithic integrated circuits whether or not combined with semiconductor elements, mounted together on a leadframe and contained in a plastic housing 0 % 1.1.2008-31.12.2008 ex 8536 50 80 93 Switch unit for coaxial cable, comprising 3 electromagnetic switches, with a switching time not exceeding 50 ms and an actuating current not exceeding 500 mA at a voltage of 12 V 0 % 1.1.2008-31.12.2008 ex 8536 50 80 95 Reed switch having a switching power of 20 W or more within the range of 17-43 A.turn, in the form of a glass capsule, not containing mercury, the dimensions of which do not exceed 3 Ã  21 mm, for use in the manufacture of automotive airbag shock-sensors (1) 0 % 1.1.2008-31.12.2008 ex 8536 50 80 98 Mechanical push-button switch for connecting electronic circuits, operating at a voltage of 220 V or more but not exceeding 250 V and at a current strength not exceeding 5 A, for use in the manufacture of television sets (1) 0 % 1.1.2008-31.12.2008 ex 8536 90 85 92 Metallic stamped frame with connections 0 % 1.1.2008-31.12.2008 ex 8536 90 85 93 Contact element with a hold-force of more than 3 N, in the form of 2 rectangular plastic frames interconnected by electric conductors 0 % 1.1.2008-31.12.2008 ex 8536 90 85 ex 8544 49 93 94 10 Elastomeric connector, of rubber or silicone, consisting of one or more conductor elements 0 % 1.1.2008-31.12.2008 ex 8537 10 99 92 Touch sensitive screen panel, consisting of a conductive grid between two glass or plastic plates or sheets, fitted with electric conductors and connectors 0 % 1.1.2008-31.12.2008 ex 8537 10 99 93 Electronic control units for a voltage of 12 V, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 1.1.2008-31.12.2008 ex 8537 10 99 ex 8543 70 90 94 20 Unit consisting of two junction field effect transistors contained in a dual lead frame housing 0 % 1.1.2008-31.12.2008 ex 8537 10 99 ex 8543 70 90 95 25 Unit consisting of two metal oxide semiconductor field effect transistors contained in a dual lead frame housing 0 % 1.1.2008-31.12.2008 ex 8538 90 99 92 Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 Ã  48 mm 0 % 1.1.2008-31.12.2008 ex 8539 39 00 20 Cold cathode (CCFL) or External Electrode (EEFL) fluorescent lamps, of a diameter not exceeding 5 mm and with a length of more than 120 mm but not exceeding 1 570 mm, for incorporation in backlight units of LCD modules (1) 0 % 1.1.2008-31.12.2011 ex 8540 11 11 91 Colour cathode-ray tube with a slit or slot mask, equipped with electron guns placed side by side (in-line technology) and with a diagonal measurement of the screen of 12 cm or more but not exceeding 26 cm 0 % 1.1.2008-31.12.2008 ex 8540 11 11 93 Colour cathode-ray tube, equipped with one gun with three rays and with a diagonal measurement of the screen of 19 cm or more but not exceeding 26 cm 0 % 1.1.2008-31.12.2008 ex 8540 11 11 95 Colour cathode-ray tube with a slot mask, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of not more than 42 cm 0 % 1.1.2008-31.12.2011 ex 8540 11 13 91 Colour cathode-ray tube with a slit or slot mask, having a distance between stripes of the same colour of less than 0,42 mm and a diagonal measurement of the screen of 49 cm, for use in the manufacture of professional video monitors including security and medical monitor applications (1) 0 % 1.1.2008-31.12.2008 ex 8540 11 15 20 Full square curved screen colour cathode-ray tube, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of 68 cm ( ±2 mm) 0 % 1.1.2008-31.12.2011 ex 8540 11 19 91 Colour cathode-ray tube equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of 79 cm or more 0 % 1.1.2008-31.12.2011 ex 8540 11 91 31 Colour cathode-ray tube with a screen width/height ratio of 16/9 and a diagonal measurement of the screen of 39,8 cm ( ±0,3 cm) 0 % 1.1.2008-31.12.2008 ex 8540 12 00 82 Monochrome cathode-ray tube with a diagonal measurement of the screen of 250 mm or more but not exceeding 320 mm and an anode voltage of 18 kV or more but not exceeding 22 kV 0 % 1.1.2008-31.12.2008 ex 8540 12 00 83 Monochrome cathode-ray tube, with a diagonal measurement of the screen of 150 mm or more but not exceeding 182 mm, a neck diameter of less than 30 mm and an anode voltage of 25 kV or more but not exceeding 32 kV 0 % 1.1.2008-31.12.2008 ex 8540 12 00 84 Flat screen monochrome cathode-ray tube, with a diagonal measurement of the screen not exceeding 102 mm 0 % 1.1.2008-31.12.2008 ex 8540 20 80 91 Photomultiplier consisting of a photocathode tube with 9 or 10 dyodes, for light of a wavelength of 160 nm or more but not exceeding 930 nm, of a diameter not exceeding 14 mm and a height not exceeding 94 mm 0 % 1.1.2008-31.12.2011 ex 8540 40 00 ex 8540 60 00 31 31 Colour cathode-ray tube with a dot mask, equipped with 3 electron guns placed side by side (in-line technology) or 1 gun with 3 rays, with a diagonal measurement of the screen of more than 72 cm and a distance of less than 0,5 mm between dots of the same colour 0 % 1.1.2008-31.12.2008 ex 8540 40 00 ex 8540 60 00 32 32 Colour cathode-ray tube with a dot mask, equipped with 3 electron guns placed side by side (in-line technology) or 1 gun with 3 rays, having a diagonal measurement of the screen not exceeding 72 cm 0 % 1.1.2008-31.12.2008 ex 8540 40 00 33 Colour cathode-ray tube with a slit or slot mask, having a distance between stripes of the same colour of less than 0,35 mm and a diagonal measurement of the screen not exceeding 53 cm 0 % 1.1.2008-31.12.2008 ex 8540 40 00 34 Colour cathode-ray tube with a slit or slot mask, having a distance between stripes of the same colour of less than 0,39 mm and a diagonal measurement of the screen of 33 cm or more but not exceeding 38 cm 0 % 1.1.2008-31.12.2008 ex 8540 40 00 35 Colour cathode-ray tube with a slit or slot mask, having a distance between stripes of the same colour of less than 0,35 mm and a diagonal measurement of the screen not exceeding 72 cm, for use in the manufacture of monitors (1) 0 % 1.1.2008-31.12.2008 ex 8540 40 00 36 Colour cathode-ray tube with a slit or slot mask, having a distance between stripes of the same colour of less than 0,30 mm and a diagonal measurement of the screen not exceeding 58 cm 0 % 1.1.2008-31.12.2008 ex 8540 50 00 ex 8540 60 00 31 33 Flat screen monochrome cathode-ray tube, with a diagonal measurement of the screen of 142 mm or more but not exceeding 190 mm, a luminescence of 300 lumen or more but not exceeding 2 000 lumen, a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types P1 or P22 or P53 or P55 or P56, an anode voltage of more than 34 kV, a focus voltage of more than 7 kV and a cathode current of 3 mA or more 0 % 1.1.2008-31.12.2008 ex 8540 50 00 ex 8540 60 00 32 34 Monochrome cathode-ray tube with a diagonal measurement of the screen of 176 mm or more but not exceeding 520 mm and a neck diameter not exceeding 21 mm 0 % 1.1.2008-31.12.2008 ex 8540 71 00 20 Continuous wave magnetron with a fixed frequency of 2 460 MHz, packaged magnet, probe output, for use in themanufacture of products falling within subheading 8516 50 00 (1) 0 % 1.1.2008-31.12.2008 ex 8540 89 00 91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 mm Ã  350 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements. These elements are mounted on a metallised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 % 1.1.2008-31.12.2008 ex 8540 89 00 92 Vacuum fluorescent display tube 0 % 1.1.2008-31.12.2008 ex 8540 91 00 31 Electron gun, for use in the manufacture of colour cathode-ray tubes of subheading 8540 40 00 with a diagonal measurement of the screen of 34 cm or more but not exceeding 39 cm (1) 0 % 1.1.2008-31.12.2008 ex 8540 91 00 32 Electron gun of colour cathode-ray tubes with an anode voltage of 27,5 kV or more but not exceeding 36 kV 0 % 1.1.2008-31.12.2008 ex 8540 91 00 36 Flat masks, with:  a width of 592,8 mm ( ±0,5 mm)  a height of 463,1 mm ( ±0,5 mm)  a thickness of 250 Ã ¼m ( ±10 Ã ¼m)  a width of the apertures in the centre of 180 Ã ¼m ( ±8 Ã ¼m)  a width of the apertures at the edge of 210 Ã ¼m ( ±8 Ã ¼m) 0 % 1.1.2008-31.12.2008 ex 8540 91 00 92 Slit or slot mask, excluding masks with continuously vertical slits, with a diagonal measurement of 69 cm or less 0 % 1.1.2008-31.12.2011 ex 8540 91 00 93 Electron gun for the production of monochrome cathode-ray tubes with a diagonal measurement of the screen of 7,6 cm or more but not exceeding 30,5 cm (1) 0 % 1.1.2008-31.12.2008 (4)ex 8540 91 00 95 Slit or slot mask (shadow mask), excluding masks with continuously vertical slits, with a diagonal measurement of 697,5 mm or more, but not more than 782,9 mm 0 % 1.1.2008-31.12.2012 ex 8540 91 00 96 Assembly for cathode-ray tubes with 2 or more but not more than 6 coils, a plastic support and a metal fixing ring, for the adjustment of display sharpness and/or convergence 0 % 1.1.2008-31.12.2008 ex 8540 91 00 97 Slit mask, consisting of continuously vertical slits measuring more than 275 mm in the length 0 % 1.1.2008-31.12.2008 ex 8540 91 00 98 Frame of molybdenum chrome steel, for use in the manufacture of cathode-ray tubes (1) 0 % 1.1.2008-31.12.2008 ex 8540 99 00 91 Anode, cathode or output part, or an assembly comprising these components (magnetron core tube), for the manufacture of magnetrons of subheading 8540 71 00 (1) 0 % 1.1.2008-31.12.2008 ex 8543 10 00 10 Electron beam accelerator systems, with an operating voltage not exceeding 1,5 MV and a beam current not exceeding 70 mA 0 % 1.1.2008-31.12.2008 ex 8543 70 90 30 Amplifier, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 35 Radio frequency (RF) modulator, operating with a frequency range of 43 MHz or more but not exceeding 870 MHz, capable of switching VHF and UHF signals, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 40 Rectifier assembly of power barrier diodes, consisting of 2 diodes with an average forward current not exceeding 600 A and a repetitive reverse peak voltage not exceeding 40 V, each contained in a housing and connected by a common cathode 0 % 1.1.2008-31.12.2008 ex 8543 70 90 45 Piezo-electric crystal oscillator with a fixed frequency, within a frequency range of 1,8 MHz to 67 MHz, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 50 Mechanical vibratory gyroscope driven by a 25 or 26 kHz oscillator, comprising a differential amplifier and a detector circuit, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 55 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs), whether or not equipped with an integrated driving circuit, and one photodiode with amplifier circuit, whether or not with an integrated logic gate arrays circuit or one or more light-emitting diodes and at least 2 photodiodes with an amplifier circuit, whether or not with an integrated logic gate arrays circuit or other integrated circuits, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 60 Oscillator, with a centre frequency of 20 GHz or more but not exceeding 42 GHz, consisting of active and passive elements not mounted on a substrate, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 65 Audio recording and reproducing circuit, capable of stereo audio data storage and simultaneous record and playback, comprising 2 or 3 monolithic integrated circuits mounted on a printed circuit or a lead frame, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 70 Overvoltage suppression assembly, comprising 8 diodes, having a reverse stand-off voltage not exceeding 4,5 V, a reverse leakage current not exceeding 10 Ã ¼Ã , a peak pulse current not exceeding 30 A and a nominal capacitance of 50 pF, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 75 Charged coupled device (CCD) scanner assembly, for a real-time film scanning system, having optical functions, illumination functions and signal processing functions 0 % 1.1.2008-31.12.2008 ex 8543 70 90 80 Temperature compensated oscillator, comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 85 Voltage controlled oscillator (VCO), other than temperature compensated oscillators, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8543 70 90 90 Fuel cell module consisting of:  polymer electrolyte membrane fuel cells in a housing with an integrated cooling system,  a voltage monitoring unit and connections, for use in the manufacture of car propulsion systems (1) 0 % 1.1.2008-31.12.2008 ex 8543 90 00 20 Stainless steel cathode in the form of a plate with a hanger bar, whether or not with plastic side strips 0 % 1.1.2008-31.12.2008 ex 8543 90 00 30 Assembly of products falling within heading No 8541 or 8542 mounted on a printed circuit, contained in a housing 0 % 1.1.2008-31.12.2008 (4)ex 8543 90 00 40 Part of an electrolysis device, consisting of a pan of nickel equipped with a wire mesh of nickel, fixed via ribs of nickel, and a pan of titanium equipped with a wire mesh of titanium, fixed via ribs of titanium, of which both pans are fixed together back to back 0 % 1.1.2008-31.12.2012 ex 8544 60 10 10 Anode cap cable, for use in the manufacture of fly back transformers (1) 0 % 1.1.2008-31.12.2008 ex 8545 19 90 20 Carbon electrodes, for use in the manufacture of zinc-carbon batteries (1) 0 % 1.1.2008-31.12.2008 ex 8545 90 90 01 Cell and battery carbon, in the form of rods, with a length of 34 mm or more but not exceeding 160 mm and a diameter not exceeding 12 mm 0 % 1.1.2008-31.12.2008 ex 8547 10 10 10 Insulated fitting of ceramics, containing by weight 90 % or more of aluminium oxide, metallized, in the form of a hollow cylindrical body of an external diameter of 20 mm or more but not exceeding 250 mm, for the manufacture of vacuum interrupters (1) 0 % 1.1.2008-31.12.2008 ex 8548 90 90 38 Parts, for use in the manufacture or the repair of products falling within subheading 8443 31 10 (1) 0 % 1.1.2008-31.12.2008 ex 8548 90 90 40 Infrared signal receiver unit, consisting of a photodiode and at least an amplifier in the form of a monolithic integrated circuit, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8548 90 90 41 Unit, consisting of a resonator operating within a frequency range of 1,8 MHz or more but not exceeding 40 MHz and a capacitor, contained in a housing 0 % 1.1.2008-31.12.2008 ex 8548 90 90 ex 9110 90 00 42 94 Clock/calendar circuit, consisting of a printed circuit on which are mounted at least a quartz oscillator and a monolithic integrated circuit, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 8548 90 90 43 Contact image sensor 0 % 1.1.2008-31.12.2008 (4)ex 8548 90 90 47 Unit consisting of two or more light emitting diode chips operating at a typical wavelength of 440 nm or more but not exceeding 660 nm, contained in a lead frame housing whose exterior dimensions  without fittings  do not exceed 12 Ã  12 mm 0 % 1.1.2008-31.12.2008 ex 8548 90 90 48 Optical unit, consisting at least of a laserdiode and a photodiode operating at a typical wavelength of 635 nm or more but not exceeding 815 nm 0 % 1.1.2008-31.12.2008 ex 8548 90 90 49 LCD modules, solely consisting of one or more TFT glass or plastic cells, combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 1.1.2008-31.12.2008 (4)ex 8704 23 91 20 Motor chassis with a self-ignition capacity of at least 8 500 cm3, fitted with a cabin on either 3, 4 or 5 wheels having a wheelbase of at least 480 cm, not containing working machinery, to be built into special purpose motor vehicles with a width of at least 300 cm to distribute fertlizers (1) 0 % 1.1.2008-31.12.2012 ex 8708 99 97 20 Metal housing caps for incorporation into balancing-arms or spherical bearings used in the suspension systems for the front wheels of motor vehicles (1) 0 % 1.1.2008-31.12.2011 ex 8711 10 00 10 Portable motorised scooter, presented unassembled or disassembled 0 % 1.1.2008-31.12.2008 ex 9001 10 90 10 Image reverser made up from an assembly of optical fibres 0 % 1.1.2008-31.12.2008 ex 9001 20 00 10 Material consisting of a polarising film, supported on one or both sides by transparent material 0 % 1.1.2008-31.12.2008 ex 9001 20 00 ex 9001 90 00 20 55 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut, for use in the manufacture of LCD modules (1) 0 % 1.1.2008-31.12.2011 ex 9001 90 00 20 Rear projection screen, comprising a Fresnel lens of plastic and a polarising sheet of plastic, for use in the manufacture of products falling within heading No 8528 (1) 0 % 1.1.2008-31.12.2008 ex 9001 90 00 25 Lens of plastic, unmounted, having a focal length of 3,86 mm ( ±0,1 mm) and with a diameter not exceeding 8 mm, for use in the manufacture of compact disc players (1) 0 % 1.1.2008-31.12.2008 ex 9001 90 00 30 Optical fibre plate, for use in the manufacture of screens and photocathodes for image intensifiers (1) 0 % 1.1.2008-31.12.2008 ex 9001 90 00 35 Rear projection screen, comprising a lenticular plastic plate 0 % 1.1.2008-31.12.2008 ex 9001 90 00 40 Prism for the splitting of light, unmounted, for use in the manufacture of charged-coupled image (CCD) cameras (1) 0 % 1.1.2008-31.12.2008 ex 9001 90 00 45 Rod of neodymium-doped yttrium-aluminium garnet (YAG) material, polished at both ends 0 % 1.1.2008-31.12.2008 ex 9001 90 00 50 Lens of plastic, unmounted, for use in the manufacture of products falling within subheading 9006 40 00 (1) 0 % 1.1.2008-31.12.2008 ex 9001 90 00 70 Polyethylene terephthalate film with a thickness of less than 300 µm according to ASTM D 2103, having on one side prisms of acrylic resin with a prism angle of 90 ° and a prism pitch of 50 µm 0 % 1.1.2008-31.12.2011 (4)ex 9001 90 00 75 Front filter comprising glass panels with special printing and film coating, for use in the manufacture of plasma display modules (1) 0 % 1.1.2008-31.12.2012 ex 9002 11 00 10 Adjustable lens unit, having a focal length of 90 mm or more but not exceeding 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not exceeding 180 mm, each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors (1) 0 % 1.1.2008-31.12.2008 ex 9002 11 00 50 Lens unit, having a focal length of 25 mm or more but not exceeding 150 mm, consisting of glass or plastic lenses, with a diameter of 60 mm or more but not exceeding 190 mm 0 % 1.1.2008-31.12.2008 ex 9002 11 00 60 Optical element, comprising one or more mounted lenses of plastic, for use in the manufacture of products falling within subheading 9006 40 00 (1) 0 % 1.1.2008-31.12.2008 ex 9002 19 00 10 Lens unit, having a focal length of 24,96 mm ( ±0,1 mm), a diameter of 16 mm and a length of 16 mm, for use in the manufacture of products falling within subheading 8443 31 10 (1) 0 % 1.1.2008-31.12.2008 ex 9002 20 00 10 Filter, consisting of a plastic polarising membrane, a glass plate and a transparent protective film, mounted on a metal frame, for use in the manufacture of products falling within heading 8528 (1) 0 % 1.1.2008-31.12.2008 ex 9002 90 00 20 Lens, mounted, having a fixed focal length of 3,8 mm ( ±0,19 mm) or 8 mm ( ±0,4 mm), with a relative aperture of F2,0 and a diameter not exceeding 33 mm, for use in the manufacture of charged-coupled (CCD) cameras (1) 0 % 1.1.2008-31.12.2008 ex 9002 90 00 30 Optical unit, comprising 1 or 2 rows of optical glass fibres in the form of lenses and with a diameter of 0,85 mm or more but not exceeding 1,15 mm, embedded between 2 plastic plates 0 % 1.1.2008-31.12.2008 ex 9002 90 00 40 Lens and image gate assembly, for a real-time film scanning system, comprising a lens consisting of 9 or 11 elements and having an illumination function 0 % 1.1.2008-31.12.2008 ex 9002 90 00 50 Lenses, mounted, for use in the manufacture of projection TV (1) 0 % 1.1.2008-31.12.2008 ex 9006 91 00 10 Parts, for use in the manufacture of products falling within subheading 9006 40 00 (1) 0 % 1.1.2008-31.12.2008 ex 9013 80 90 10 Polarisation insensitive fibre-optic isolator, operating at a wavelength of 1 200 nm or more, contained in a cylindrical housing 0 % 1.1.2008-31.12.2008 ex 9013 80 90 20 Optical switch, comprising at least one optical input and two optical outputs and with electrical connectors 0 % 1.1.2008-31.12.2008 ex 9017 90 00 10 Thermal printer head, comprising at least 7 168 heater elements mounted on 2 or more ceramic supports, the whole contained in a housing the exterior dimensions of which exceed 21 Ã  39 Ã  639 mm 0 % 1.1.2008-31.12.2008 ex 9022 30 00 10 X-ray tube with a target voltage of 4 kV or more but not exceeding 30 kV, a power not exceeding 9 W and a target current not exceeding 2 mA 0 % 1.1.2008-31.12.2008 ex 9027 10 90 10 Sensor element for gas or smoke analysis in motor vehicles, essentially consisting of a zirconium-ceramic element in a metal housing 0 % 1.1.2008-31.12.2008 ex 9031 80 34 ex 9031 80 38 30 30 Apparatus for measuring the angle and direction of rotation of motor vehicles, consisting of at least one yaw rate sensor in the form of a monocrystalline quartz, whether or not combined with one or more measuring sensors, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 9031 80 38 10 Acceleration measurement device for automotive applications, comprising one or more active and/or passive elements and one or more sensors, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 9031 80 38 20 Machines and apparatus for the automatic testing of the integrity of ink-jet cartridge housings (1) 0 % 1.1.2008-31.12.2008 ex 9031 90 85 20 Assembly for a laser align sensor, in the form of a printed circuit comprising optical filters and a charge-coupled image (CCD) sensor, the whole contained in a housing 0 % 1.1.2008-31.12.2008 ex 9032 10 81 20 Thermostat, comprising a snap-action switch, for direct mounting on an electric motor coil, contained in a hermetically sealed housing 0 % 1.1.2008-31.12.2008 (4)ex 9032 10 89 20 Thermostat, damper or bimetal with,  an opening temperature of +7 °C ( ±1,5 °C), closing temperature of 4 °C( ±1,5 °C)for damper thermostat,  an opening temperature of +8 °C ( ±3 °C) for bimetal thermostat; for use in the manufacture of frost free refrigerators (1) 0 % 1.1.2008-31.12.2012 ex 9032 89 00 20 Automotive airbag shock-sensor, comprising a contact capable of switching a current of 12 A at a voltage of 30 V, having a typical contact resistance of 80 mOhm 0 % 1.1.2008-31.12.2008 ex 9032 89 00 30 Electronic controller of eletric power steering (EPS controller) 0 % 1.1.2008-31.12.2008 (4)ex 9032 89 00 40 Digital valve controller for controlling liquids and gases 0 % 1.1.2008-31.12.2012 ex 9106 90 10 10 Timer assembly, for use in the manufacture of goods of subheading 8516 50 00 (1) 0 % 1.1.2008-31.12.2008 ex 9107 00 00 20 Mechanical timer for use in the manufacture of no-frost refrigerators (1) 0 % 1.1.2008-31.12.2011 ex 9110 12 00 91 Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and, whether or not integrated, at least one capacitor, of a thickness not exceeding 5 mm 0 % 1.1.2008-31.12.2008 ex 9110 90 00 ex 9114 90 00 92 91 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator, of a thickness not exceeding 5 mm 0 % 1.1.2008-31.12.2008 ex 9110 90 00 93 Assembly consisting of a printed circuit on which is mounted at least one watch circuit, a quartz oscillator and a piezo-electric sound element, with a thickness exceeding 5 mm 0 % 1.1.2008-31.12.2008 ex 9405 40 35 10 Electric light assembly of synthetic material containing 3 fluorescent tubes (RBG) of a diameter of 3,0 mm ( ±0,2 mm), of a length of 420 mm ( ±1 mm) or more, but not exceeding 600 mm ( ±1 mm), for the manufacture of goods of heading 8528 (1) 0 % 1.1.2008-31.12.2008 (4)ex 9405 40 39 10 Ambient light module with a length of 300 mm or more, but not exceeding 600 mm, based on a light engine of a series of 3 or more, but not more than 9 specific one chip red green and blue light emitting diodes mounted on a PCB, with light coupled to the front and/or back of the Flat TV set (1) 0 % 1.1.2008-30.6.2008 ex 9608 91 00 10 Non-fibrous plastic pen-tips with an internal channel 0 % 1.1.2008-31.12.2008 ex 9608 91 00 20 Felt tips and other porous-tips for markers, without internal canal 0 % 1.1.2008-31.12.2008 ex 9612 10 10 10 Ribbons of plastic with segments of different colours, providing the penetration of dyes by heat into a support (so called dye-sublimation) 0 % 1.1.2008-31.12.2008 ex 9613 90 00 20 Piezo-electric ignition mechanism, whether or not with complementary elements 0 % 1.1.2008-31.12.2008 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93  OJ L 253, 11.10.1993, p. 1 and subsequent amendments). (2) However, the measure is not allowed where processing is carried out by retail or catering undertakings. (3) The measure shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks, or splitting of frozen interleaved fillet blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The measure is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level. The suspension or reduction of customs duties shall apply only to fish intended for human consumption. (4) New or amended position.